Case 1:19-cv-03619-VSB Document 4-4 Filed 04/24/19 Page 1 of 78




               Exhibit D
Case 1:19-cv-03619-VSB Document 4-4 Filed 04/24/19 Page 2 of 78




                         Interest on damages




                         Arbitration No. 142683


                         Vale S.A. (Claimant)
                         vs.
                         BSG Resources Limited (Respondent)

                          17/04/2019




                        Oxera Consulting Ltd is registered in England No. 2589629
                        and in Belgium No. 0883.432.547. Registered offices at Park
                        Central, 40/41 Park End Street, Oxford, OX1 1JD, UK, and
                        Stephanie Square Centre, Avenue Louise 65, Box 11, 1050
                        Brussels, Belgium.
                        © Oxera, 2019. All rights reserved. Except for the quotation of
                        short passages for the purposes of criticism or review, no part
                        may be used or reproduced without permission.




                                   1
Summary
   Valuation date                   16/04/2019

   Pre-award                              Date   Amount (£)     Amount ($)               Interest rate   Interest accrued ($)    Implied daily rate (%)
   Promissory notes                    Various                 581,197,104    LIBOR USD 3-month + 7%          326,674,950.99                     0.02%
   Initial consideration            30/04/2010                 500,000,000    LIBOR USD 3-month + 7%          350,479,673.33                     0.02%
   Costs of the feasibility study   01/12/2011                  85,365,652    LIBOR USD 3-month + 7%           49,707,064.29                     0.02%
   Vale’s internal costs            01/12/2011                  80,018,090    LIBOR USD 3-month + 7%           46,593,263.81                     0.02%
   Sub-total                                                                                                  773,454,952.42

   Post-award                             Date   Amount (£)      Amount ($)              Interest rate      Daily interest ($)           Daily rate (%) Total interest accrued up to valuation date ($)
   Total damages                    04/04/2019                1,246,580,846   LIBOR USD 3-month + 5%                 262,773                     0.02%                                   3,153,280.27
   Pre-award interest               04/04/2019                  773,454,952   LIBOR USD 3-month + 5%                 163,041                     0.02%                                   1,956,487.82
   Arbitration costs                04/04/2019    1,413,565       1,848,519   LIBOR USD 3-month + 5%                     390                     0.02%                                        4,675.91
   Legal costs                      04/04/2019                   16,000,000   LIBOR USD 3-month + 5%                   3,373                     0.02%                                       40,472.69
   Sub-total                                                                                                         429,576                                                             5,154,916.69
                                                                                                                                                                                                          Case 1:19-cv-03619-VSB Document 4-4 Filed 04/24/19 Page 3 of 78




                                                                                           2
             Case 1:19-cv-03619-VSB Document 4-4 Filed 04/24/19 Page 4 of 78

Promissory notes: simple interest using quarterly LIBOR USD 3-month
    Date of Award                                04/04/2019

    Dates of promissory notes extended to date of Award on a quarterly basis


    Quarterly interest rates on above dates


    Weights to take into interest rates up to date of the Award


    Quarterly interest rates to be applied up to date of the Award


    Amount of simple interest on each promissory note based on LIBOR USD 3-month rates plus 7%

    Promisor                   Date            Principal ($)          Interest ($)   Implied daily rate (%)
    VBG Guinea           07/06/2010             2,075,000              1,437,531                     0.02%
    VBG Liberia          12/07/2010                400,000               274,282                     0.02%
    VBG Guinea           05/08/2010             2,750,000              1,873,080                     0.02%
    VBG Guinea           23/08/2010             1,200,000                812,095                     0.02%
    VBG Guinea           22/10/2010                700,000               465,446                     0.02%
    VBG Guinea           17/11/2010            23,500,000            15,495,118                      0.02%
    VBG Guinea           17/11/2010             1,800,000              1,186,860                     0.02%
    VBG Liberia          02/12/2010                300,000               196,848                     0.02%
    VBG Guinea           28/12/2010             2,800,000              1,822,018                     0.02%
    VBG Guinea           14/01/2011             2,000,000              1,295,300                     0.02%
    VBG Liberia          02/02/2011                100,000                64,411                     0.02%
    VBG Guinea           02/02/2011            10,000,000              6,441,118                     0.02%
    VBG Logistics        17/03/2011             1,000,000                634,686                     0.02%
    VBG Guinea           15/04/2011             7,500,000              4,718,954                     0.02%
    VBG Logistics        15/04/2011             1,000,000                629,194                     0.02%
    VBG Guinea           25/04/2011            18,000,000            11,294,057                      0.02%
    VBG Logistics        25/04/2011             4,000,000              2,509,790                     0.02%
    VBG Guinea           17/05/2011            14,000,000              8,716,501                     0.02%
    VBG Logistics        17/05/2011                500,000               311,304                     0.02%
    VBG Logistics        23/05/2011             3,000,000              1,864,212                     0.02%
    VBG Guinea           02/06/2011            13,500,000              8,358,923                     0.02%
    VBG Guinea           02/06/2011             2,000,000              1,238,359                     0.02%
    VBG Logistics        20/07/2011             1,000,000                610,119                     0.02%
    VBG Logistics        20/07/2011             1,500,000                915,178                     0.02%
    VBG Guinea           05/08/2011            11,000,000              6,674,801                     0.02%
    VBG Logistics        05/08/2011             1,000,000                606,800                     0.02%
    VBG Guinea           02/09/2011             8,500,000              5,105,189                     0.02%
    VBG Guinea           15/09/2011             2,000,000              1,195,801                     0.02%
    VBG Guinea           15/09/2011             1,200,000                717,480                     0.02%
    VBG Guinea           26/09/2011             9,000,000              5,361,119                     0.02%
    VBG Logistics        03/10/2011             4,000,000              2,377,912                     0.02%
    VBG Guinea           05/10/2011             8,500,000              5,049,710                     0.02%
    VBG Guinea           14/10/2011            10,500,000              6,222,526                     0.02%
    VBG Guinea           01/11/2011             7,000,000              4,123,461                     0.02%
    VBG Guinea           15/11/2011             4,300,000              2,518,950                     0.02%
    VBG Guinea           01/12/2011            20,000,000            11,645,683                      0.02%
    VBG Logistics        01/12/2011             1,300,000                756,969                     0.02%
    VBG Guinea           15/12/2011            24,300,000            14,077,306                      0.02%
    VBG Logistics        15/12/2011             3,000,000              1,737,939                     0.02%
    VBG Guinea           27/12/2011            16,300,000              9,402,816                     0.02%
    VBG Logistics        11/01/2012             3,000,000              1,722,992                     0.02%
    VBG Guinea           19/01/2012             7,500,000              4,295,494                     0.02%
    VBG Liberia          19/01/2012                300,000               171,820                     0.02%
    VBG Guinea           08/02/2012            10,000,000              5,683,648                     0.02%
    VBG Liberia          08/02/2012                300,000               170,509                     0.02%
    VBG Logistics        16/02/2012             4,000,000              2,265,885                     0.02%
    VBG Guinea           01/03/2012            12,700,000              7,153,634                     0.02%
    VBG Guinea           15/03/2012            24,500,000            13,722,304                      0.02%
    VBG Logistics        30/03/2012             4,000,000              2,229,187                     0.02%
    VBG Guinea           01/04/2012             6,000,000              3,341,094                     0.02%
    VBG Guinea           16/04/2012             2,000,000              1,108,595                     0.02%
    VBG Guinea           02/05/2012             7,600,000              4,187,224                     0.02%
    VBG Guinea           22/05/2012            26,000,000            14,206,995                      0.02%
    VBG Guinea           01/06/2012            14,500,000              7,889,563                     0.02%
    VBG Guinea           15/06/2012            10,000,000              5,409,961                     0.02%
    VBG Liberia          15/06/2012                100,000                54,100                     0.02%
    VBG Guinea           27/06/2012             9,700,000              5,226,228                     0.02%
    VBG Guinea           16/07/2012            20,700,000            11,082,672                      0.02%
    VBG Guinea           01/08/2012             5,700,000              3,032,606                     0.02%
    VBG Liberia          01/08/2012                300,000               159,611                     0.02%
    VBG Guinea           15/08/2012            12,600,000              6,663,757                     0.02%
    VBG Logistics        03/09/2012             1,000,000                524,614                     0.02%
    VBG Guinea           17/09/2012            10,500,000              5,476,344                     0.02%
    VBG Logistics        17/09/2012                150,000                78,233                     0.02%
    VBG Guinea           24/09/2012             5,500,000              2,862,016                     0.02%
    VBG Logistics        24/09/2012                500,000               260,183                     0.02%
    VBG Guinea           16/10/2012             2,100,000              1,084,398                     0.02%
    VBG Guinea           19/10/2012            11,000,000              5,674,611                     0.02%
    VBG Logistics        19/10/2012                150,000                77,381                     0.02%




                                                                                          3
         Case 1:19-cv-03619-VSB Document 4-4 Filed 04/24/19 Page 5 of 78

VBG Logistics   01/11/2012       4,000,000       2,051,954       0.02%
VBG Guinea      15/11/2012      12,000,000       6,118,163       0.02%
VBG Logistics   03/12/2012       3,000,000       1,517,602       0.02%
VBG Logistics   12/12/2012         450,000         226,735       0.02%
VBG Guinea      12/12/2012      22,500,000      11,336,728       0.02%
VBG Guinea      19/12/2012       2,000,000       1,005,121       0.02%
VBG Guinea      24/12/2012       6,500,000       3,261,220       0.02%
VBG Logistics   10/01/2013       1,000,000         498,913       0.02%
VBG Liberia     10/01/2013         100,000          49,891       0.02%
VBG Logistics   21/01/2013       1,500,000         745,105       0.02%
VBG Guinea      30/01/2013       1,410,000         697,536       0.02%
VBG Guinea      07/02/2013      42,400,000      20,896,906       0.02%
VBG Guinea      20/02/2013       2,200,000       1,077,861       0.02%
VBG Logistics   20/02/2013          50,000          24,497       0.02%
VBG Guinea      06/03/2013       5,700,000       2,775,473       0.02%
VBG Logistics   27/03/2013       1,500,000         724,280       0.02%
VBG Logistics   24/04/2013       1,000,000         477,807       0.02%
VBG Guinea      10/06/2013       1,980,000         925,409       0.02%
VBG Logistics   10/06/2013          20,000           9,348       0.02%
VBG Logistics   03/07/2013          55,000          25,480       0.02%
VBG Logistics   03/07/2013       1,000,000         463,275       0.02%
VBG Guinea      17/07/2013       1,700,000         783,554       0.02%
VBG Guinea      07/08/2013       2,000,000         912,406       0.02%
VBG Guinea      18/09/2013       1,200,000         536,895       0.02%
VBG Logistics   22/10/2013       1,000,000         441,237       0.02%
VBG Guinea      19/11/2013         800,000         347,975       0.02%
VBG Guinea      16/12/2013         385,000         165,306       0.02%
VBG Guinea      23/12/2013       1,200,000         513,796       0.02%
VBG Guinea      13/01/2014       1,400,000         594,496       0.02%
VBG Guinea      11/02/2014         800,000         334,581       0.02%
VBG Logistics   31/03/2014       1,500,000         613,247       0.02%
VBG Logistics   31/03/2014          50,000          20,442       0.02%
VBG Guinea      24/07/2014         600,000         231,520       0.02%
VBG Guinea      24/10/2014         770,000         282,871       0.02%
VBG Logistics   11/12/2014         500,000         178,504       0.02%
VBG Guinea      02/02/2015         280,000          97,099       0.02%

VBG Guinea      04/09/2014 -       600,000 -      225,978        0.02%
VBG Guinea      20/10/2014 -     1,677,896 -      617,808        0.02%

Total                          581,197,104     326,674,951       0.02%




                                                             4
Other pre-award: simple interest using quarterly LIBOR USD 3-month
    Date of Award                                         04/04/2019

    Dates of each pre-award damage extended to date of Award on a quarterly basis


    Quarterly interest rates on above dates


    Weights to take into interest rates up to date of the Award


    Quarterly interest rates to be applied up to date of the Award


    Amount of simple interest on each damage category based on LIBOR USD 3-month rates plus 7%

    Category                                Date         Amount ($)         Interest ($)   Implied daily rate (%)
    Initial consideration             30/04/2010        500,000,000        350,479,673                     0.02%
    Costs of the feasibility study    01/12/2011         85,365,652         49,707,064                     0.02%
    Vale’s internal costs             01/12/2011         80,018,090         46,593,264                     0.02%

    Total                                               665,383,742        446,780,001
                                                                                                                    Case 1:19-cv-03619-VSB Document 4-4 Filed 04/24/19 Page 6 of 78




                                                                       5
Post-award: compounded interest using quarterly LIBOR USD 3-month
    Arbitration costs (£)                          1,413,565
    GBP/USD exchange rate as at Award Date               1.31 https://www.bloomberg.com/quote/GBPUSD:CUR
                                                              Accessed on 09/04/2019

    Date of Award                                  04/04/2019
    Interest rate on date of Award                       7.59

    Amount of compounded interest on each cost category based on LIBOR USD 3-month rates plus 5%

    Category                                             Date           Amount ($)     Daily interest ($)   Implied daily rate (%)
    Total damages                                  04/04/2019        1,246,580,846              262,773                     0.02%
    Pre-award interest                             04/04/2019          773,454,952              163,041                     0.02%
    Arbitration costs                              04/04/2019            1,848,519                  390                     0.02%
    Legal costs                                    04/04/2019           16,000,000                3,373                     0.02%

    Total                                                            2,037,884,318             429,576
                                                                                                                                     Case 1:19-cv-03619-VSB Document 4-4 Filed 04/24/19 Page 7 of 78




                                                                                                6
              Case 1:19-cv-03619-VSB Document 4-4 Filed 04/24/19 Page 8 of 78

Filling missing LIBOR

    Pre-award annual margin                                     7%
    Post-award annual margin                                    5%




                                   Annual 3M LIBOR rate on previous   Annual 3M LIBOR rate on next   Annual 3M LIBOR + pre-award margin     Annual 3M LIBOR + post-award margin
                      Full dates                       working day                    working day            (average for missing values)            (average for missing values)
                     04/01/2010                                n.a.                           n.a.                                 7.2544                                  5.2544
                     05/01/2010                                n.a.                           n.a.                                 7.2525                                  5.2525
                     06/01/2010                                n.a.                           n.a.                                 7.2500                                  5.2500
                     07/01/2010                                n.a.                           n.a.                                 7.2494                                  5.2494
                     08/01/2010                                n.a.                           n.a.                                 7.2513                                  5.2513
                     09/01/2010                             0.2513                         0.2513                                  7.2513                                  5.2513
                     10/01/2010                             0.2513                         0.2513                                  7.2513                                  5.2513
                     11/01/2010                                n.a.                           n.a.                                 7.2513                                  5.2513
                     12/01/2010                                n.a.                           n.a.                                 7.2513                                  5.2513
                     13/01/2010                                n.a.                           n.a.                                 7.2513                                  5.2513
                     14/01/2010                                n.a.                           n.a.                                 7.2513                                  5.2513
                     15/01/2010                                n.a.                           n.a.                                 7.2513                                  5.2513
                     16/01/2010                             0.2513                         0.2488                                  7.2500                                  5.2500
                     17/01/2010                             0.2513                         0.2488                                  7.2500                                  5.2500
                     18/01/2010                                n.a.                           n.a.                                 7.2488                                  5.2488
                     19/01/2010                                n.a.                           n.a.                                 7.2490                                  5.2490
                     20/01/2010                                n.a.                           n.a.                                 7.2489                                  5.2489
                     21/01/2010                                n.a.                           n.a.                                 7.2489                                  5.2489
                     22/01/2010                                n.a.                           n.a.                                 7.2491                                  5.2491
                     23/01/2010                             0.2491                         0.2488                                  7.2489                                  5.2489
                     24/01/2010                             0.2491                         0.2488                                  7.2489                                  5.2489
                     25/01/2010                                n.a.                           n.a.                                 7.2488                                  5.2488
                     26/01/2010                                n.a.                           n.a.                                 7.2488                                  5.2488
                     27/01/2010                                n.a.                           n.a.                                 7.2488                                  5.2488
                     28/01/2010                                n.a.                           n.a.                                 7.2488                                  5.2488
                     29/01/2010                                n.a.                           n.a.                                 7.2491                                  5.2491
                     30/01/2010                             0.2491                         0.2491                                  7.2491                                  5.2491
                     31/01/2010                             0.2491                         0.2491                                  7.2491                                  5.2491
                     01/02/2010                                n.a.                           n.a.                                 7.2491                                  5.2491
                     02/02/2010                                n.a.                           n.a.                                 7.2503                                  5.2503
                     03/02/2010                                n.a.                           n.a.                                 7.2491                                  5.2491
                     04/02/2010                                n.a.                           n.a.                                 7.2488                                  5.2488
                     05/02/2010                                n.a.                           n.a.                                 7.2497                                  5.2497
                     06/02/2010                             0.2497                         0.2500                                  7.2498                                  5.2498
                     07/02/2010                             0.2497                         0.2500                                  7.2498                                  5.2498
                     08/02/2010                                n.a.                           n.a.                                 7.2500                                  5.2500
                     09/02/2010                                n.a.                           n.a.                                 7.2500                                  5.2500
                     10/02/2010                                n.a.                           n.a.                                 7.2500                                  5.2500
                     11/02/2010                                n.a.                           n.a.                                 7.2500                                  5.2500
                     12/02/2010                                n.a.                           n.a.                                 7.2500                                  5.2500
                     13/02/2010                             0.2500                         0.2500                                  7.2500                                  5.2500
                     14/02/2010                             0.2500                         0.2500                                  7.2500                                  5.2500
                     15/02/2010                                n.a.                           n.a.                                 7.2500                                  5.2500
                     16/02/2010                                n.a.                           n.a.                                 7.2500                                  5.2500
                     17/02/2010                                n.a.                           n.a.                                 7.2506                                  5.2506
                     18/02/2010                                n.a.                           n.a.                                 7.2513                                  5.2513
                     19/02/2010                                n.a.                           n.a.                                 7.2519                                  5.2519
                     20/02/2010                             0.2519                         0.2522                                  7.2521                                  5.2521
                     21/02/2010                             0.2519                         0.2522                                  7.2521                                  5.2521
                     22/02/2010                                n.a.                           n.a.                                 7.2522                                  5.2522
                     23/02/2010                                n.a.                           n.a.                                 7.2519                                  5.2519
                     24/02/2010                                n.a.                           n.a.                                 7.2519                                  5.2519
                     25/02/2010                                n.a.                           n.a.                                 7.2519                                  5.2519
                     26/02/2010                                n.a.                           n.a.                                 7.2517                                  5.2517
                     27/02/2010                             0.2517                         0.2517                                  7.2517                                  5.2517
                     28/02/2010                             0.2517                         0.2517                                  7.2517                                  5.2517
                     01/03/2010                                n.a.                           n.a.                                 7.2517                                  5.2517
                     02/03/2010                                n.a.                           n.a.                                 7.2519                                  5.2519
                     03/03/2010                                n.a.                           n.a.                                 7.2519                                  5.2519
                     04/03/2010                                n.a.                           n.a.                                 7.2522                                  5.2522
                     05/03/2010                                n.a.                           n.a.                                 7.2536                                  5.2536
                     06/03/2010                             0.2536                         0.2543                                  7.2539                                  5.2539
                     07/03/2010                             0.2536                         0.2543                                  7.2539                                  5.2539
                     08/03/2010                                n.a.                           n.a.                                 7.2543                                  5.2543
                     09/03/2010                                n.a.                           n.a.                                 7.2555                                  5.2555
                     10/03/2010                                n.a.                           n.a.                                 7.2556                                  5.2556
                     11/03/2010                                n.a.                           n.a.                                 7.2570                                  5.2570
                     12/03/2010                                n.a.                           n.a.                                 7.2572                                  5.2572
                     13/03/2010                             0.2572                         0.2576                                  7.2574                                  5.2574
                     14/03/2010                             0.2572                         0.2576                                  7.2574                                  5.2574
                     15/03/2010                                n.a.                           n.a.                                 7.2576                                  5.2576
                     16/03/2010                                n.a.                           n.a.                                 7.2609                                  5.2609
                     17/03/2010                                n.a.                           n.a.                                 7.2664                                  5.2664
                     18/03/2010                                n.a.                           n.a.                                 7.2710                                  5.2710
                     19/03/2010                                n.a.                           n.a.                                 7.2775                                  5.2775
                     20/03/2010                             0.2775                         0.2819                                  7.2797                                  5.2797
                     21/03/2010                             0.2775                         0.2819                                  7.2797                                  5.2797
                     22/03/2010                                n.a.                           n.a.                                 7.2819                                  5.2819
                     23/03/2010                                n.a.                           n.a.                                 7.2835                                  5.2835
                     24/03/2010                                n.a.                           n.a.                                 7.2849                                  5.2849
                     25/03/2010                                n.a.                           n.a.                                 7.2878                                  5.2878
                     26/03/2010                                n.a.                           n.a.                                 7.2888                                  5.2888
                     27/03/2010                             0.2888                         0.2901                                  7.2894                                  5.2894
                     28/03/2010                             0.2888                         0.2901                                  7.2894                                  5.2894
                     29/03/2010                                n.a.                           n.a.                                 7.2901                                  5.2901
                     30/03/2010                                n.a.                           n.a.                                 7.2909                                  5.2909
                     31/03/2010                                n.a.                           n.a.                                 7.2915                                  5.2915
                     01/04/2010                                n.a.                           n.a.                                 7.2915                                  5.2915




                                                                                           7
Case 1:19-cv-03619-VSB Document 4-4 Filed 04/24/19 Page 9 of 78

  02/04/2010      0.2915       0.2949          7.2932             5.2932
  03/04/2010      0.2915       0.2949          7.2932             5.2932
  04/04/2010      0.2915       0.2949          7.2932             5.2932
  05/04/2010      0.2915       0.2949          7.2932             5.2932
  06/04/2010         n.a.         n.a.         7.2949             5.2949
  07/04/2010         n.a.         n.a.         7.2953             5.2953
  08/04/2010         n.a.         n.a.         7.2940             5.2940
  09/04/2010         n.a.         n.a.         7.2978             5.2978
  10/04/2010      0.2978       0.3004          7.2991             5.2991
  11/04/2010      0.2978       0.3004          7.2991             5.2991
  12/04/2010         n.a.         n.a.         7.3004             5.3004
  13/04/2010         n.a.         n.a.         7.3028             5.3028
  14/04/2010         n.a.         n.a.         7.3038             5.3038
  15/04/2010         n.a.         n.a.         7.3044             5.3044
  16/04/2010         n.a.         n.a.         7.3053             5.3053
  17/04/2010      0.3053       0.3053          7.3053             5.3053
  18/04/2010      0.3053       0.3053          7.3053             5.3053
  19/04/2010         n.a.         n.a.         7.3053             5.3053
  20/04/2010         n.a.         n.a.         7.3072             5.3072
  21/04/2010         n.a.         n.a.         7.3128             5.3128
  22/04/2010         n.a.         n.a.         7.3158             5.3158
  23/04/2010         n.a.         n.a.         7.3206             5.3206
  24/04/2010      0.3206       0.3238          7.3222             5.3222
  25/04/2010      0.3206       0.3238          7.3222             5.3222
  26/04/2010         n.a.         n.a.         7.3238             5.3238
  27/04/2010         n.a.         n.a.         7.3278             5.3278
  28/04/2010         n.a.         n.a.         7.3378             5.3378
  29/04/2010         n.a.         n.a.         7.3444             5.3444
  30/04/2010         n.a.         n.a.         7.3466             5.3466
  01/05/2010      0.3466       0.3531          7.3498             5.3498
  02/05/2010      0.3466       0.3531          7.3498             5.3498
  03/05/2010      0.3466       0.3531          7.3498             5.3498
  04/05/2010         n.a.         n.a.         7.3531             5.3531
  05/05/2010         n.a.         n.a.         7.3602             5.3602
  06/05/2010         n.a.         n.a.         7.3736             5.3736
  07/05/2010         n.a.         n.a.         7.4281             5.4281
  08/05/2010      0.4281       0.4213          7.4247             5.4247
  09/05/2010      0.4281       0.4213          7.4247             5.4247
  10/05/2010         n.a.         n.a.         7.4213             5.4213
  11/05/2010         n.a.         n.a.         7.4228             5.4228
  12/05/2010         n.a.         n.a.         7.4302             5.4302
  13/05/2010         n.a.         n.a.         7.4359             5.4359
  14/05/2010         n.a.         n.a.         7.4451             5.4451
  15/05/2010      0.4451       0.4600          7.4525             5.4525
  16/05/2010      0.4451       0.4600          7.4525             5.4525
  17/05/2010         n.a.         n.a.         7.4600             5.4600
  18/05/2010         n.a.         n.a.         7.4647             5.4647
  19/05/2010         n.a.         n.a.         7.4775             5.4775
  20/05/2010         n.a.         n.a.         7.4841             5.4841
  21/05/2010         n.a.         n.a.         7.4969             5.4969
  22/05/2010      0.4969       0.5097          7.5033             5.5033
  23/05/2010      0.4969       0.5097          7.5033             5.5033
  24/05/2010         n.a.         n.a.         7.5097             5.5097
  25/05/2010         n.a.         n.a.         7.5363             5.5363
  26/05/2010         n.a.         n.a.         7.5378             5.5378
  27/05/2010         n.a.         n.a.         7.5384             5.5384
  28/05/2010         n.a.         n.a.         7.5363             5.5363
  29/05/2010      0.5363       0.5363          7.5363             5.5363
  30/05/2010      0.5363       0.5363          7.5363             5.5363
  31/05/2010      0.5363       0.5363          7.5363             5.5363
  01/06/2010         n.a.         n.a.         7.5363             5.5363
  02/06/2010         n.a.         n.a.         7.5375             5.5375
  03/06/2010         n.a.         n.a.         7.5378             5.5378
  04/06/2010         n.a.         n.a.         7.5366             5.5366
  05/06/2010      0.5366       0.5372          7.5369             5.5369
  06/06/2010      0.5366       0.5372          7.5369             5.5369
  07/06/2010         n.a.         n.a.         7.5372             5.5372
  08/06/2010         n.a.         n.a.         7.5369             5.5369
  09/06/2010         n.a.         n.a.         7.5366             5.5366
  10/06/2010         n.a.         n.a.         7.5364             5.5364
  11/06/2010         n.a.         n.a.         7.5371             5.5371
  12/06/2010      0.5371       0.5371          7.5371             5.5371
  13/06/2010      0.5371       0.5371          7.5371             5.5371
  14/06/2010         n.a.         n.a.         7.5371             5.5371
  15/06/2010         n.a.         n.a.         7.5389             5.5389
  16/06/2010         n.a.         n.a.         7.5389             5.5389
  17/06/2010         n.a.         n.a.         7.5393             5.5393
  18/06/2010         n.a.         n.a.         7.5382             5.5382
  19/06/2010      0.5382       0.5384          7.5383             5.5383
  20/06/2010      0.5382       0.5384          7.5383             5.5383
  21/06/2010         n.a.         n.a.         7.5384             5.5384
  22/06/2010         n.a.         n.a.         7.5383             5.5383
  23/06/2010         n.a.         n.a.         7.5383             5.5383
  24/06/2010         n.a.         n.a.         7.5372             5.5372
  25/06/2010         n.a.         n.a.         7.5347             5.5347
  26/06/2010      0.5347       0.5334          7.5341             5.5341
  27/06/2010      0.5347       0.5334          7.5341             5.5341
  28/06/2010         n.a.         n.a.         7.5334             5.5334
  29/06/2010         n.a.         n.a.         7.5330             5.5330
  30/06/2010         n.a.         n.a.         7.5339             5.5339
  01/07/2010         n.a.         n.a.         7.5333             5.5333
  02/07/2010         n.a.         n.a.         7.5336             5.5336
  03/07/2010      0.5336       0.5313          7.5324             5.5324
  04/07/2010      0.5336       0.5313          7.5324             5.5324
  05/07/2010         n.a.         n.a.         7.5313             5.5313
  06/07/2010         n.a.         n.a.         7.5311             5.5311
  07/07/2010         n.a.         n.a.         7.5299             5.5299
  08/07/2010         n.a.         n.a.         7.5275             5.5275
  09/07/2010         n.a.         n.a.         7.5268             5.5268
  10/07/2010      0.5268       0.5256          7.5262             5.5262
  11/07/2010      0.5268       0.5256          7.5262             5.5262
  12/07/2010         n.a.         n.a.         7.5256             5.5256
  13/07/2010         n.a.         n.a.         7.5259             5.5259
  14/07/2010         n.a.         n.a.         7.5256             5.5256
  15/07/2010         n.a.         n.a.         7.5247             5.5247
  16/07/2010         n.a.         n.a.         7.5213             5.5213
  17/07/2010      0.5213       0.5178          7.5195             5.5195
  18/07/2010      0.5213       0.5178          7.5195             5.5195
  19/07/2010         n.a.         n.a.         7.5178             5.5178
  20/07/2010         n.a.         n.a.         7.5125             5.5125
  21/07/2010         n.a.         n.a.         7.5063             5.5063
  22/07/2010         n.a.         n.a.         7.4978             5.4978
  23/07/2010         n.a.         n.a.         7.4931             5.4931
  24/07/2010      0.4931       0.4875          7.4903             5.4903
  25/07/2010      0.4931       0.4875          7.4903             5.4903
  26/07/2010         n.a.         n.a.         7.4875             5.4875
  27/07/2010         n.a.         n.a.         7.4813             5.4813




                               8
Case 1:19-cv-03619-VSB Document 4-4 Filed 04/24/19 Page 10 of 78

   28/07/2010         n.a.        n.a.          7.4750             5.4750
   29/07/2010         n.a.        n.a.          7.4656             5.4656
   30/07/2010         n.a.        n.a.          7.4538             5.4538
   31/07/2010      0.4538      0.4447           7.4492             5.4492
   01/08/2010      0.4538      0.4447           7.4492             5.4492
   02/08/2010         n.a.        n.a.          7.4447             5.4447
   03/08/2010         n.a.        n.a.          7.4347             5.4347




                               9
Case 1:19-cv-03619-VSB Document 4-4 Filed 04/24/19 Page 11 of 78

   04/08/2010         n.a.        n.a.          7.4241             5.4241
   05/08/2010         n.a.        n.a.          7.4181             5.4181
   06/08/2010         n.a.        n.a.          7.4113             5.4113
   07/08/2010      0.4113      0.4044           7.4078             5.4078
   08/08/2010      0.4113      0.4044           7.4078             5.4078
   09/08/2010         n.a.        n.a.          7.4044             5.4044
   10/08/2010         n.a.        n.a.          7.3978             5.3978
   11/08/2010         n.a.        n.a.          7.3844             5.3844
   12/08/2010         n.a.        n.a.          7.3763             5.3763
   13/08/2010         n.a.        n.a.          7.3694             5.3694
   14/08/2010      0.3694      0.3619           7.3656             5.3656
   15/08/2010      0.3694      0.3619           7.3656             5.3656
   16/08/2010         n.a.        n.a.          7.3619             5.3619
   17/08/2010         n.a.        n.a.          7.3522             5.3522
   18/08/2010         n.a.        n.a.          7.3455             5.3455
   19/08/2010         n.a.        n.a.          7.3391             5.3391
   20/08/2010         n.a.        n.a.          7.3292             5.3292
   21/08/2010      0.3292      0.3175           7.3234             5.3234
   22/08/2010      0.3292      0.3175           7.3234             5.3234
   23/08/2010         n.a.        n.a.          7.3175             5.3175
   24/08/2010         n.a.        n.a.          7.3075             5.3075
   25/08/2010         n.a.        n.a.          7.3038             5.3038
   26/08/2010         n.a.        n.a.          7.2994             5.2994
   27/08/2010         n.a.        n.a.          7.2969             5.2969
   28/08/2010      0.2969      0.2956           7.2963             5.2963
   29/08/2010      0.2969      0.2956           7.2963             5.2963
   30/08/2010      0.2969      0.2956           7.2963             5.2963
   31/08/2010         n.a.        n.a.          7.2956             5.2956
   01/09/2010         n.a.        n.a.          7.2956             5.2956
   02/09/2010         n.a.        n.a.          7.2944             5.2944
   03/09/2010         n.a.        n.a.          7.2928             5.2928
   04/09/2010      0.2928      0.2922           7.2925             5.2925
   05/09/2010      0.2928      0.2922           7.2925             5.2925
   06/09/2010         n.a.        n.a.          7.2922             5.2922
   07/09/2010         n.a.        n.a.          7.2919             5.2919
   08/09/2010         n.a.        n.a.          7.2925             5.2925
   09/09/2010         n.a.        n.a.          7.2925             5.2925
   10/09/2010         n.a.        n.a.          7.2922             5.2922
   11/09/2010      0.2922      0.2922           7.2922             5.2922
   12/09/2010      0.2922      0.2922           7.2922             5.2922
   13/09/2010         n.a.        n.a.          7.2922             5.2922
   14/09/2010         n.a.        n.a.          7.2919             5.2919
   15/09/2010         n.a.        n.a.          7.2920             5.2920
   16/09/2010         n.a.        n.a.          7.2914             5.2914
   17/09/2010         n.a.        n.a.          7.2916             5.2916
   18/09/2010      0.2916      0.2903           7.2909             5.2909
   19/09/2010      0.2916      0.2903           7.2909             5.2909
   20/09/2010         n.a.        n.a.          7.2903             5.2903
   21/09/2010         n.a.        n.a.          7.2897             5.2897
   22/09/2010         n.a.        n.a.          7.2894             5.2894
   23/09/2010         n.a.        n.a.          7.2894             5.2894
   24/09/2010         n.a.        n.a.          7.2894             5.2894
   25/09/2010      0.2894      0.2894           7.2894             5.2894
   26/09/2010      0.2894      0.2894           7.2894             5.2894
   27/09/2010         n.a.        n.a.          7.2894             5.2894
   28/09/2010         n.a.        n.a.          7.2894             5.2894
   29/09/2010         n.a.        n.a.          7.2900             5.2900
   30/09/2010         n.a.        n.a.          7.2900             5.2900
   01/10/2010         n.a.        n.a.          7.2906             5.2906
   02/10/2010      0.2906      0.2906           7.2906             5.2906
   03/10/2010      0.2906      0.2906           7.2906             5.2906
   04/10/2010         n.a.        n.a.          7.2906             5.2906
   05/10/2010         n.a.        n.a.          7.2900             5.2900
   06/10/2010         n.a.        n.a.          7.2897             5.2897
   07/10/2010         n.a.        n.a.          7.2891             5.2891
   08/10/2010         n.a.        n.a.          7.2891             5.2891
   09/10/2010      0.2891      0.2891           7.2891             5.2891
   10/10/2010      0.2891      0.2891           7.2891             5.2891
   11/10/2010         n.a.        n.a.          7.2891             5.2891
   12/10/2010         n.a.        n.a.          7.2891             5.2891
   13/10/2010         n.a.        n.a.          7.2891             5.2891
   14/10/2010         n.a.        n.a.          7.2891             5.2891
   15/10/2010         n.a.        n.a.          7.2891             5.2891
   16/10/2010      0.2891      0.2891           7.2891             5.2891
   17/10/2010      0.2891      0.2891           7.2891             5.2891
   18/10/2010         n.a.        n.a.          7.2891             5.2891
   19/10/2010         n.a.        n.a.          7.2891             5.2891
   20/10/2010         n.a.        n.a.          7.2884             5.2884
   21/10/2010         n.a.        n.a.          7.2884             5.2884
   22/10/2010         n.a.        n.a.          7.2884             5.2884
   23/10/2010      0.2884      0.2884           7.2884             5.2884
   24/10/2010      0.2884      0.2884           7.2884             5.2884
   25/10/2010         n.a.        n.a.          7.2884             5.2884
   26/10/2010         n.a.        n.a.          7.2884             5.2884
   27/10/2010         n.a.        n.a.          7.2881             5.2881
   28/10/2010         n.a.        n.a.          7.2869             5.2869
   29/10/2010         n.a.        n.a.          7.2859             5.2859
   30/10/2010      0.2859      0.2859           7.2859             5.2859
   31/10/2010      0.2859      0.2859           7.2859             5.2859
   01/11/2010         n.a.        n.a.          7.2859             5.2859
   02/11/2010         n.a.        n.a.          7.2859             5.2859
   03/11/2010         n.a.        n.a.          7.2859             5.2859
   04/11/2010         n.a.        n.a.          7.2856             5.2856
   05/11/2010         n.a.        n.a.          7.2856             5.2856
   06/11/2010      0.2856      0.2856           7.2856             5.2856
   07/11/2010      0.2856      0.2856           7.2856             5.2856
   08/11/2010         n.a.        n.a.          7.2856             5.2856
   09/11/2010         n.a.        n.a.          7.2856             5.2856
   10/11/2010         n.a.        n.a.          7.2856             5.2856
   11/11/2010         n.a.        n.a.          7.2856             5.2856
   12/11/2010         n.a.        n.a.          7.2844             5.2844
   13/11/2010      0.2844      0.2844           7.2844             5.2844
   14/11/2010      0.2844      0.2844           7.2844             5.2844
   15/11/2010         n.a.        n.a.          7.2844             5.2844
   16/11/2010         n.a.        n.a.          7.2844             5.2844
   17/11/2010         n.a.        n.a.          7.2844             5.2844
   18/11/2010         n.a.        n.a.          7.2844             5.2844
   19/11/2010         n.a.        n.a.          7.2844             5.2844
   20/11/2010      0.2844      0.2844           7.2844             5.2844
   21/11/2010      0.2844      0.2844           7.2844             5.2844
   22/11/2010         n.a.        n.a.          7.2844             5.2844
   23/11/2010         n.a.        n.a.          7.2844             5.2844
   24/11/2010         n.a.        n.a.          7.2875             5.2875
   25/11/2010         n.a.        n.a.          7.2919             5.2919
   26/11/2010         n.a.        n.a.          7.2944             5.2944
   27/11/2010      0.2944      0.2959           7.2952             5.2952
   28/11/2010      0.2944      0.2959           7.2952             5.2952




                               10
Case 1:19-cv-03619-VSB Document 4-4 Filed 04/24/19 Page 12 of 78

   29/11/2010         n.a.        n.a.          7.2959             5.2959
   30/11/2010         n.a.        n.a.          7.3003             5.3003
   01/12/2010         n.a.        n.a.          7.3034             5.3034
   02/12/2010         n.a.        n.a.          7.3034             5.3034
   03/12/2010         n.a.        n.a.          7.3034             5.3034
   04/12/2010      0.3034      0.3034           7.3034             5.3034
   05/12/2010      0.3034      0.3034           7.3034             5.3034
   06/12/2010         n.a.        n.a.          7.3034             5.3034
   07/12/2010         n.a.        n.a.          7.3022             5.3022
   08/12/2010         n.a.        n.a.          7.3022             5.3022
   09/12/2010         n.a.        n.a.          7.3022             5.3022
   10/12/2010         n.a.        n.a.          7.3016             5.3016




                               11
Case 1:19-cv-03619-VSB Document 4-4 Filed 04/24/19 Page 13 of 78

   11/12/2010      0.3016      0.3016           7.3016             5.3016
   12/12/2010      0.3016      0.3016           7.3016             5.3016
   13/12/2010         n.a.        n.a.          7.3016             5.3016
   14/12/2010         n.a.        n.a.          7.3019             5.3019
   15/12/2010         n.a.        n.a.          7.3019             5.3019
   16/12/2010         n.a.        n.a.          7.3038             5.3038
   17/12/2010         n.a.        n.a.          7.3038             5.3038
   18/12/2010      0.3038      0.3028           7.3033             5.3033
   19/12/2010      0.3038      0.3028           7.3033             5.3033
   20/12/2010         n.a.        n.a.          7.3028             5.3028
   21/12/2010         n.a.        n.a.          7.3028             5.3028
   22/12/2010         n.a.        n.a.          7.3028             5.3028
   23/12/2010         n.a.        n.a.          7.3028             5.3028
   24/12/2010         n.a.        n.a.          7.3028             5.3028
   25/12/2010      0.3028      0.3028           7.3028             5.3028
   26/12/2010      0.3028      0.3028           7.3028             5.3028
   27/12/2010      0.3028      0.3028           7.3028             5.3028
   28/12/2010      0.3028      0.3028           7.3028             5.3028
   29/12/2010         n.a.        n.a.          7.3028             5.3028
   30/12/2010         n.a.        n.a.          7.3028             5.3028
   31/12/2010         n.a.        n.a.          7.3028             5.3028
   01/01/2011      0.3028      0.3028           7.3028             5.3028
   02/01/2011      0.3028      0.3028           7.3028             5.3028
   03/01/2011      0.3028      0.3028           7.3028             5.3028
   04/01/2011         n.a.        n.a.          7.3028             5.3028
   05/01/2011         n.a.        n.a.          7.3028             5.3028
   06/01/2011         n.a.        n.a.          7.3031             5.3031
   07/01/2011         n.a.        n.a.          7.3031             5.3031
   08/01/2011      0.3031      0.3031           7.3031             5.3031
   09/01/2011      0.3031      0.3031           7.3031             5.3031
   10/01/2011         n.a.        n.a.          7.3031             5.3031
   11/01/2011         n.a.        n.a.          7.3031             5.3031
   12/01/2011         n.a.        n.a.          7.3031             5.3031
   13/01/2011         n.a.        n.a.          7.3031             5.3031
   14/01/2011         n.a.        n.a.          7.3031             5.3031
   15/01/2011      0.3031      0.3031           7.3031             5.3031
   16/01/2011      0.3031      0.3031           7.3031             5.3031
   17/01/2011         n.a.        n.a.          7.3031             5.3031
   18/01/2011         n.a.        n.a.          7.3031             5.3031
   19/01/2011         n.a.        n.a.          7.3031             5.3031
   20/01/2011         n.a.        n.a.          7.3031             5.3031
   21/01/2011         n.a.        n.a.          7.3031             5.3031
   22/01/2011      0.3031      0.3031           7.3031             5.3031
   23/01/2011      0.3031      0.3031           7.3031             5.3031
   24/01/2011         n.a.        n.a.          7.3031             5.3031
   25/01/2011         n.a.        n.a.          7.3044             5.3044
   26/01/2011         n.a.        n.a.          7.3044             5.3044
   27/01/2011         n.a.        n.a.          7.3044             5.3044
   28/01/2011         n.a.        n.a.          7.3044             5.3044
   29/01/2011      0.3044      0.3044           7.3044             5.3044
   30/01/2011      0.3044      0.3044           7.3044             5.3044
   31/01/2011         n.a.        n.a.          7.3044             5.3044
   01/02/2011         n.a.        n.a.          7.3105             5.3105
   02/02/2011         n.a.        n.a.          7.3105             5.3105
   03/02/2011         n.a.        n.a.          7.3105             5.3105
   04/02/2011         n.a.        n.a.          7.3115             5.3115
   05/02/2011      0.3115      0.3120           7.3118             5.3118
   06/02/2011      0.3115      0.3120           7.3118             5.3118
   07/02/2011         n.a.        n.a.          7.3120             5.3120
   08/02/2011         n.a.        n.a.          7.3120             5.3120
   09/02/2011         n.a.        n.a.          7.3120             5.3120
   10/02/2011         n.a.        n.a.          7.3120             5.3120
   11/02/2011         n.a.        n.a.          7.3130             5.3130
   12/02/2011      0.3130      0.3140           7.3135             5.3135
   13/02/2011      0.3130      0.3140           7.3135             5.3135
   14/02/2011         n.a.        n.a.          7.3140             5.3140
   15/02/2011         n.a.        n.a.          7.3135             5.3135
   16/02/2011         n.a.        n.a.          7.3135             5.3135
   17/02/2011         n.a.        n.a.          7.3135             5.3135
   18/02/2011         n.a.        n.a.          7.3125             5.3125
   19/02/2011      0.3125      0.3125           7.3125             5.3125
   20/02/2011      0.3125      0.3125           7.3125             5.3125
   21/02/2011         n.a.        n.a.          7.3125             5.3125
   22/02/2011         n.a.        n.a.          7.3125             5.3125
   23/02/2011         n.a.        n.a.          7.3115             5.3115
   24/02/2011         n.a.        n.a.          7.3105             5.3105
   25/02/2011         n.a.        n.a.          7.3105             5.3105
   26/02/2011      0.3105      0.3095           7.3100             5.3100
   27/02/2011      0.3105      0.3095           7.3100             5.3100
   28/02/2011         n.a.        n.a.          7.3095             5.3095
   01/03/2011         n.a.        n.a.          7.3095             5.3095
   02/03/2011         n.a.        n.a.          7.3095             5.3095
   03/03/2011         n.a.        n.a.          7.3095             5.3095
   04/03/2011         n.a.        n.a.          7.3095             5.3095
   05/03/2011      0.3095      0.3095           7.3095             5.3095
   06/03/2011      0.3095      0.3095           7.3095             5.3095
   07/03/2011         n.a.        n.a.          7.3095             5.3095
   08/03/2011         n.a.        n.a.          7.3095             5.3095
   09/03/2011         n.a.        n.a.          7.3095             5.3095
   10/03/2011         n.a.        n.a.          7.3095             5.3095
   11/03/2011         n.a.        n.a.          7.3095             5.3095
   12/03/2011      0.3095      0.3090           7.3093             5.3093
   13/03/2011      0.3095      0.3090           7.3093             5.3093
   14/03/2011         n.a.        n.a.          7.3090             5.3090
   15/03/2011         n.a.        n.a.          7.3090             5.3090
   16/03/2011         n.a.        n.a.          7.3090             5.3090
   17/03/2011         n.a.        n.a.          7.3090             5.3090
   18/03/2011         n.a.        n.a.          7.3090             5.3090
   19/03/2011      0.3090      0.3090           7.3090             5.3090
   20/03/2011      0.3090      0.3090           7.3090             5.3090
   21/03/2011         n.a.        n.a.          7.3090             5.3090
   22/03/2011         n.a.        n.a.          7.3090             5.3090
   23/03/2011         n.a.        n.a.          7.3080             5.3080
   24/03/2011         n.a.        n.a.          7.3085             5.3085
   25/03/2011         n.a.        n.a.          7.3075             5.3075
   26/03/2011      0.3075      0.3070           7.3073             5.3073
   27/03/2011      0.3075      0.3070           7.3073             5.3073
   28/03/2011         n.a.        n.a.          7.3070             5.3070
   29/03/2011         n.a.        n.a.          7.3070             5.3070
   30/03/2011         n.a.        n.a.          7.3045             5.3045
   31/03/2011         n.a.        n.a.          7.3030             5.3030
   01/04/2011         n.a.        n.a.          7.3010             5.3010
   02/04/2011      0.3010      0.2968           7.2989             5.2989
   03/04/2011      0.3010      0.2968           7.2989             5.2989
   04/04/2011         n.a.        n.a.          7.2968             5.2968
   05/04/2011         n.a.        n.a.          7.2938             5.2938
   06/04/2011         n.a.        n.a.          7.2926             5.2926




                               12
Case 1:19-cv-03619-VSB Document 4-4 Filed 04/24/19 Page 14 of 78

   07/04/2011         n.a.        n.a.          7.2895             5.2895
   08/04/2011         n.a.        n.a.          7.2853             5.2853
   09/04/2011      0.2853      0.2828           7.2840             5.2840
   10/04/2011      0.2853      0.2828           7.2840             5.2840
   11/04/2011         n.a.        n.a.          7.2828             5.2828
   12/04/2011         n.a.        n.a.          7.2808             5.2808
   13/04/2011         n.a.        n.a.          7.2780             5.2780
   14/04/2011         n.a.        n.a.          7.2755             5.2755
   15/04/2011         n.a.        n.a.          7.2748             5.2748
   16/04/2011      0.2748      0.2740           7.2744             5.2744
   17/04/2011      0.2748      0.2740           7.2744             5.2744
   18/04/2011         n.a.        n.a.          7.2740             5.2740
   19/04/2011         n.a.        n.a.          7.2738             5.2738
   20/04/2011         n.a.        n.a.          7.2738             5.2738
   21/04/2011         n.a.        n.a.          7.2738             5.2738
   22/04/2011      0.2738      0.2728           7.2733             5.2733
   23/04/2011      0.2738      0.2728           7.2733             5.2733
   24/04/2011      0.2738      0.2728           7.2733             5.2733
   25/04/2011      0.2738      0.2728           7.2733             5.2733
   26/04/2011         n.a.        n.a.          7.2728             5.2728
   27/04/2011         n.a.        n.a.          7.2733             5.2733
   28/04/2011         n.a.        n.a.          7.2730             5.2730
   29/04/2011      0.2730      0.2723           7.2726             5.2726
   30/04/2011      0.2730      0.2723           7.2726             5.2726
   01/05/2011      0.2730      0.2723           7.2726             5.2726
   02/05/2011      0.2730      0.2723           7.2726             5.2726
   03/05/2011         n.a.        n.a.          7.2723             5.2723
   04/05/2011         n.a.        n.a.          7.2703             5.2703
   05/05/2011         n.a.        n.a.          7.2683             5.2683
   06/05/2011         n.a.        n.a.          7.2670             5.2670
   07/05/2011      0.2670      0.2658           7.2664             5.2664
   08/05/2011      0.2670      0.2658           7.2664             5.2664
   09/05/2011         n.a.        n.a.          7.2658             5.2658
   10/05/2011         n.a.        n.a.          7.2640             5.2640
   11/05/2011         n.a.        n.a.          7.2623             5.2623
   12/05/2011         n.a.        n.a.          7.2608             5.2608
   13/05/2011         n.a.        n.a.          7.2605             5.2605
   14/05/2011      0.2605      0.2605           7.2605             5.2605
   15/05/2011      0.2605      0.2605           7.2605             5.2605
   16/05/2011         n.a.        n.a.          7.2605             5.2605
   17/05/2011         n.a.        n.a.          7.2598             5.2598
   18/05/2011         n.a.        n.a.          7.2600             5.2600
   19/05/2011         n.a.        n.a.          7.2585             5.2585
   20/05/2011         n.a.        n.a.          7.2575             5.2575
   21/05/2011      0.2575      0.2568           7.2571             5.2571
   22/05/2011      0.2575      0.2568           7.2571             5.2571
   23/05/2011         n.a.        n.a.          7.2568             5.2568
   24/05/2011         n.a.        n.a.          7.2550             5.2550
   25/05/2011         n.a.        n.a.          7.2545             5.2545
   26/05/2011         n.a.        n.a.          7.2540             5.2540
   27/05/2011         n.a.        n.a.          7.2539             5.2539
   28/05/2011      0.2539      0.2529           7.2534             5.2534
   29/05/2011      0.2539      0.2529           7.2534             5.2534
   30/05/2011      0.2539      0.2529           7.2534             5.2534
   31/05/2011         n.a.        n.a.          7.2529             5.2529
   01/06/2011         n.a.        n.a.          7.2529             5.2529
   02/06/2011         n.a.        n.a.          7.2520             5.2520
   03/06/2011         n.a.        n.a.          7.2520             5.2520
   04/06/2011      0.2520      0.2518           7.2519             5.2519
   05/06/2011      0.2520      0.2518           7.2519             5.2519
   06/06/2011         n.a.        n.a.          7.2518             5.2518
   07/06/2011         n.a.        n.a.          7.2518             5.2518
   08/06/2011         n.a.        n.a.          7.2503             5.2503
   09/06/2011         n.a.        n.a.          7.2495             5.2495
   10/06/2011         n.a.        n.a.          7.2485             5.2485
   11/06/2011      0.2485      0.2470           7.2478             5.2478
   12/06/2011      0.2485      0.2470           7.2478             5.2478
   13/06/2011         n.a.        n.a.          7.2470             5.2470
   14/06/2011         n.a.        n.a.          7.2453             5.2453
   15/06/2011         n.a.        n.a.          7.2450             5.2450
   16/06/2011         n.a.        n.a.          7.2465             5.2465
   17/06/2011         n.a.        n.a.          7.2465             5.2465
   18/06/2011      0.2465      0.2465           7.2465             5.2465
   19/06/2011      0.2465      0.2465           7.2465             5.2465
   20/06/2011         n.a.        n.a.          7.2465             5.2465
   21/06/2011         n.a.        n.a.          7.2455             5.2455
   22/06/2011         n.a.        n.a.          7.2455             5.2455
   23/06/2011         n.a.        n.a.          7.2465             5.2465
   24/06/2011         n.a.        n.a.          7.2463             5.2463
   25/06/2011      0.2463      0.2458           7.2460             5.2460
   26/06/2011      0.2463      0.2458           7.2460             5.2460
   27/06/2011         n.a.        n.a.          7.2458             5.2458
   28/06/2011         n.a.        n.a.          7.2458             5.2458
   29/06/2011         n.a.        n.a.          7.2458             5.2458
   30/06/2011         n.a.        n.a.          7.2458             5.2458
   01/07/2011         n.a.        n.a.          7.2458             5.2458
   02/07/2011      0.2458      0.2458           7.2458             5.2458
   03/07/2011      0.2458      0.2458           7.2458             5.2458
   04/07/2011         n.a.        n.a.          7.2458             5.2458
   05/07/2011         n.a.        n.a.          7.2458             5.2458
   06/07/2011         n.a.        n.a.          7.2458             5.2458
   07/07/2011         n.a.        n.a.          7.2461             5.2461
   08/07/2011         n.a.        n.a.          7.2461             5.2461
   09/07/2011      0.2461      0.2461           7.2461             5.2461
   10/07/2011      0.2461      0.2461           7.2461             5.2461
   11/07/2011         n.a.        n.a.          7.2461             5.2461
   12/07/2011         n.a.        n.a.          7.2490             5.2490
   13/07/2011         n.a.        n.a.          7.2493             5.2493
   14/07/2011         n.a.        n.a.          7.2498             5.2498
   15/07/2011         n.a.        n.a.          7.2498             5.2498
   16/07/2011      0.2498      0.2513           7.2505             5.2505
   17/07/2011      0.2498      0.2513           7.2505             5.2505
   18/07/2011         n.a.        n.a.          7.2513             5.2513
   19/07/2011         n.a.        n.a.          7.2520             5.2520
   20/07/2011         n.a.        n.a.          7.2530             5.2530
   21/07/2011         n.a.        n.a.          7.2530             5.2530
   22/07/2011         n.a.        n.a.          7.2530             5.2530
   23/07/2011      0.2530      0.2521           7.2526             5.2526
   24/07/2011      0.2530      0.2521           7.2526             5.2526
   25/07/2011         n.a.        n.a.          7.2521             5.2521
   26/07/2011         n.a.        n.a.          7.2526             5.2526
   27/07/2011         n.a.        n.a.          7.2529             5.2529
   28/07/2011         n.a.        n.a.          7.2540             5.2540
   29/07/2011         n.a.        n.a.          7.2555             5.2555
   30/07/2011      0.2555      0.2572           7.2564             5.2564
   31/07/2011      0.2555      0.2572           7.2564             5.2564
   01/08/2011         n.a.        n.a.          7.2572             5.2572




                               13
Case 1:19-cv-03619-VSB Document 4-4 Filed 04/24/19 Page 15 of 78

   02/08/2011         n.a.        n.a.          7.2644             5.2644
   03/08/2011         n.a.        n.a.          7.2683             5.2683
   04/08/2011         n.a.        n.a.          7.2694             5.2694
   05/08/2011         n.a.        n.a.          7.2716             5.2716
   06/08/2011      0.2716      0.2748           7.2732             5.2732
   07/08/2011      0.2716      0.2748           7.2732             5.2732
   08/08/2011         n.a.        n.a.          7.2748             5.2748
   09/08/2011         n.a.        n.a.          7.2784             5.2784
   10/08/2011         n.a.        n.a.          7.2806             5.2806
   11/08/2011         n.a.        n.a.          7.2862             5.2862
   12/08/2011         n.a.        n.a.          7.2901             5.2901
   13/08/2011      0.2901      0.2917           7.2909             5.2909
   14/08/2011      0.2901      0.2917           7.2909             5.2909
   15/08/2011         n.a.        n.a.          7.2917             5.2917
   16/08/2011         n.a.        n.a.          7.2928             5.2928
   17/08/2011         n.a.        n.a.          7.2959             5.2959
   18/08/2011         n.a.        n.a.          7.2978             5.2978
   19/08/2011         n.a.        n.a.          7.3030             5.3030
   20/08/2011      0.3030      0.3084           7.3057             5.3057
   21/08/2011      0.3030      0.3084           7.3057             5.3057
   22/08/2011         n.a.        n.a.          7.3084             5.3084
   23/08/2011         n.a.        n.a.          7.3118             5.3118
   24/08/2011         n.a.        n.a.          7.3143             5.3143
   25/08/2011         n.a.        n.a.          7.3190             5.3190
   26/08/2011         n.a.        n.a.          7.3228             5.3228
   27/08/2011      0.3228      0.3256           7.3242             5.3242
   28/08/2011      0.3228      0.3256           7.3242             5.3242
   29/08/2011      0.3228      0.3256           7.3242             5.3242
   30/08/2011         n.a.        n.a.          7.3256             5.3256
   31/08/2011         n.a.        n.a.          7.3272             5.3272
   01/09/2011         n.a.        n.a.          7.3294             5.3294
   02/09/2011         n.a.        n.a.          7.3306             5.3306
   03/09/2011      0.3306      0.3328           7.3317             5.3317
   04/09/2011      0.3306      0.3328           7.3317             5.3317
   05/09/2011         n.a.        n.a.          7.3328             5.3328
   06/09/2011         n.a.        n.a.          7.3356             5.3356
   07/09/2011         n.a.        n.a.          7.3368             5.3368
   08/09/2011         n.a.        n.a.          7.3368             5.3368
   09/09/2011         n.a.        n.a.          7.3379             5.3379
   10/09/2011      0.3379      0.3429           7.3404             5.3404
   11/09/2011      0.3379      0.3429           7.3404             5.3404
   12/09/2011         n.a.        n.a.          7.3429             5.3429
   13/09/2011         n.a.        n.a.          7.3471             5.3471
   14/09/2011         n.a.        n.a.          7.3491             5.3491
   15/09/2011         n.a.        n.a.          7.3502             5.3502
   16/09/2011         n.a.        n.a.          7.3513             5.3513
   17/09/2011      0.3513      0.3525           7.3519             5.3519
   18/09/2011      0.3513      0.3525           7.3519             5.3519
   19/09/2011         n.a.        n.a.          7.3525             5.3525
   20/09/2011         n.a.        n.a.          7.3550             5.3550
   21/09/2011         n.a.        n.a.          7.3556             5.3556
   22/09/2011         n.a.        n.a.          7.3581             5.3581
   23/09/2011         n.a.        n.a.          7.3602             5.3602
   24/09/2011      0.3602      0.3628           7.3615             5.3615
   25/09/2011      0.3602      0.3628           7.3615             5.3615
   26/09/2011         n.a.        n.a.          7.3628             5.3628
   27/09/2011         n.a.        n.a.          7.3652             5.3652
   28/09/2011         n.a.        n.a.          7.3686             5.3686
   29/09/2011         n.a.        n.a.          7.3721             5.3721
   30/09/2011         n.a.        n.a.          7.3743             5.3743
   01/10/2011      0.3743      0.3776           7.3760             5.3760
   02/10/2011      0.3743      0.3776           7.3760             5.3760
   03/10/2011         n.a.        n.a.          7.3776             5.3776
   04/10/2011         n.a.        n.a.          7.3809             5.3809
   05/10/2011         n.a.        n.a.          7.3836             5.3836
   06/10/2011         n.a.        n.a.          7.3878             5.3878
   07/10/2011         n.a.        n.a.          7.3911             5.3911
   08/10/2011      0.3911      0.3942           7.3926             5.3926
   09/10/2011      0.3911      0.3942           7.3926             5.3926
   10/10/2011         n.a.        n.a.          7.3942             5.3942
   11/10/2011         n.a.        n.a.          7.3975             5.3975
   12/10/2011         n.a.        n.a.          7.4008             5.4008
   13/10/2011         n.a.        n.a.          7.4031             5.4031
   14/10/2011         n.a.        n.a.          7.4047             5.4047
   15/10/2011      0.4047      0.4058           7.4053             5.4053
   16/10/2011      0.4047      0.4058           7.4053             5.4053
   17/10/2011         n.a.        n.a.          7.4058             5.4058
   18/10/2011         n.a.        n.a.          7.4092             5.4092
   19/10/2011         n.a.        n.a.          7.4117             5.4117
   20/10/2011         n.a.        n.a.          7.4156             5.4156
   21/10/2011         n.a.        n.a.          7.4183             5.4183
   22/10/2011      0.4183      0.4203           7.4193             5.4193
   23/10/2011      0.4183      0.4203           7.4193             5.4193
   24/10/2011         n.a.        n.a.          7.4203             5.4203
   25/10/2011         n.a.        n.a.          7.4222             5.4222
   26/10/2011         n.a.        n.a.          7.4247             5.4247
   27/10/2011         n.a.        n.a.          7.4281             5.4281
   28/10/2011         n.a.        n.a.          7.4294             5.4294
   29/10/2011      0.4294      0.4294           7.4294             5.4294
   30/10/2011      0.4294      0.4294           7.4294             5.4294
   31/10/2011         n.a.        n.a.          7.4294             5.4294
   01/11/2011         n.a.        n.a.          7.4317             5.4317
   02/11/2011         n.a.        n.a.          7.4331             5.4331
   03/11/2011         n.a.        n.a.          7.4350             5.4350
   04/11/2011         n.a.        n.a.          7.4375             5.4375
   05/11/2011      0.4375      0.4414           7.4394             5.4394
   06/11/2011      0.4375      0.4414           7.4394             5.4394
   07/11/2011         n.a.        n.a.          7.4414             5.4414
   08/11/2011         n.a.        n.a.          7.4442             5.4442
   09/11/2011         n.a.        n.a.          7.4492             5.4492
   10/11/2011         n.a.        n.a.          7.4528             5.4528
   11/11/2011         n.a.        n.a.          7.4572             5.4572
   12/11/2011      0.4572      0.4606           7.4589             5.4589
   13/11/2011      0.4572      0.4606           7.4589             5.4589
   14/11/2011         n.a.        n.a.          7.4606             5.4606
   15/11/2011         n.a.        n.a.          7.4656             5.4656
   16/11/2011         n.a.        n.a.          7.4711             5.4711
   17/11/2011         n.a.        n.a.          7.4794             5.4794
   18/11/2011         n.a.        n.a.          7.4878             5.4878
   19/11/2011      0.4878      0.4950           7.4914             5.4914
   20/11/2011      0.4878      0.4950           7.4914             5.4914
   21/11/2011         n.a.        n.a.          7.4950             5.4950
   22/11/2011         n.a.        n.a.          7.5003             5.5003
   23/11/2011         n.a.        n.a.          7.5061             5.5061
   24/11/2011         n.a.        n.a.          7.5117             5.5117
   25/11/2011         n.a.        n.a.          7.5181             5.5181
   26/11/2011      0.5181      0.5231           7.5206             5.5206




                               14
Case 1:19-cv-03619-VSB Document 4-4 Filed 04/24/19 Page 16 of 78

   27/11/2011      0.5181      0.5231           7.5206             5.5206
   28/11/2011         n.a.        n.a.          7.5231             5.5231
   29/11/2011         n.a.        n.a.          7.5269             5.5269
   30/11/2011         n.a.        n.a.          7.5289             5.5289
   01/12/2011         n.a.        n.a.          7.5272             5.5272
   02/12/2011         n.a.        n.a.          7.5283             5.5283
   03/12/2011      0.5283      0.5339           7.5311             5.5311
   04/12/2011      0.5283      0.5339           7.5311             5.5311
   05/12/2011         n.a.        n.a.          7.5339             5.5339
   06/12/2011         n.a.        n.a.          7.5378             5.5378
   07/12/2011         n.a.        n.a.          7.5400             5.5400
   08/12/2011         n.a.        n.a.          7.5400             5.5400
   09/12/2011         n.a.        n.a.          7.5418             5.5418
   10/12/2011      0.5418      0.5435           7.5426             5.5426
   11/12/2011      0.5418      0.5435           7.5426             5.5426
   12/12/2011         n.a.        n.a.          7.5435             5.5435
   13/12/2011         n.a.        n.a.          7.5463             5.5463
   14/12/2011         n.a.        n.a.          7.5551             5.5551
   15/12/2011         n.a.        n.a.          7.5592             5.5592
   16/12/2011         n.a.        n.a.          7.5632             5.5632
   17/12/2011      0.5632      0.5670           7.5651             5.5651
   18/12/2011      0.5632      0.5670           7.5651             5.5651
   19/12/2011         n.a.        n.a.          7.5670             5.5670
   20/12/2011         n.a.        n.a.          7.5698             5.5698
   21/12/2011         n.a.        n.a.          7.5713             5.5713
   22/12/2011         n.a.        n.a.          7.5738             5.5738
   23/12/2011         n.a.        n.a.          7.5758             5.5758
   24/12/2011      0.5758      0.5793           7.5775             5.5775
   25/12/2011      0.5758      0.5793           7.5775             5.5775
   26/12/2011      0.5758      0.5793           7.5775             5.5775
   27/12/2011      0.5758      0.5793           7.5775             5.5775
   28/12/2011         n.a.        n.a.          7.5793             5.5793
   29/12/2011         n.a.        n.a.          7.5810             5.5810
   30/12/2011         n.a.        n.a.          7.5810             5.5810
   31/12/2011      0.5810      0.5825           7.5818             5.5818
   01/01/2012      0.5810      0.5825           7.5818             5.5818
   02/01/2012      0.5810      0.5825           7.5818             5.5818
   03/01/2012         n.a.        n.a.          7.5825             5.5825
   04/01/2012         n.a.        n.a.          7.5825             5.5825
   05/01/2012         n.a.        n.a.          7.5825             5.5825
   06/01/2012         n.a.        n.a.          7.5815             5.5815
   07/01/2012      0.5815      0.5805           7.5810             5.5810
   08/01/2012      0.5815      0.5805           7.5810             5.5810
   09/01/2012         n.a.        n.a.          7.5805             5.5805
   10/01/2012         n.a.        n.a.          7.5795             5.5795
   11/01/2012         n.a.        n.a.          7.5765             5.5765
   12/01/2012         n.a.        n.a.          7.5715             5.5715
   13/01/2012         n.a.        n.a.          7.5670             5.5670
   14/01/2012      0.5670      0.5649           7.5660             5.5660
   15/01/2012      0.5670      0.5649           7.5660             5.5660
   16/01/2012         n.a.        n.a.          7.5649             5.5649
   17/01/2012         n.a.        n.a.          7.5623             5.5623
   18/01/2012         n.a.        n.a.          7.5612             5.5612
   19/01/2012         n.a.        n.a.          7.5612             5.5612
   20/01/2012         n.a.        n.a.          7.5611             5.5611
   21/01/2012      0.5611      0.5601           7.5606             5.5606
   22/01/2012      0.5611      0.5601           7.5606             5.5606
   23/01/2012         n.a.        n.a.          7.5601             5.5601
   24/01/2012         n.a.        n.a.          7.5591             5.5591
   25/01/2012         n.a.        n.a.          7.5566             5.5566
   26/01/2012         n.a.        n.a.          7.5531             5.5531
   27/01/2012         n.a.        n.a.          7.5511             5.5511
   28/01/2012      0.5511      0.5469           7.5490             5.5490
   29/01/2012      0.5511      0.5469           7.5490             5.5490
   30/01/2012         n.a.        n.a.          7.5469             5.5469
   31/01/2012         n.a.        n.a.          7.5424             5.5424
   01/02/2012         n.a.        n.a.          7.5371             5.5371
   02/02/2012         n.a.        n.a.          7.5306             5.5306
   03/02/2012         n.a.        n.a.          7.5270             5.5270
   04/02/2012      0.5270      0.5233           7.5251             5.5251
   05/02/2012      0.5270      0.5233           7.5251             5.5251
   06/02/2012         n.a.        n.a.          7.5233             5.5233
   07/02/2012         n.a.        n.a.          7.5200             5.5200
   08/02/2012         n.a.        n.a.          7.5133             5.5133
   09/02/2012         n.a.        n.a.          7.5100             5.5100
   10/02/2012         n.a.        n.a.          7.5060             5.5060
   11/02/2012      0.5060      0.5026           7.5043             5.5043
   12/02/2012      0.5060      0.5026           7.5043             5.5043
   13/02/2012         n.a.        n.a.          7.5026             5.5026
   14/02/2012         n.a.        n.a.          7.4976             5.4976
   15/02/2012         n.a.        n.a.          7.4951             5.4951
   16/02/2012         n.a.        n.a.          7.4931             5.4931
   17/02/2012         n.a.        n.a.          7.4931             5.4931
   18/02/2012      0.4931      0.4931           7.4931             5.4931
   19/02/2012      0.4931      0.4931           7.4931             5.4931
   20/02/2012         n.a.        n.a.          7.4931             5.4931
   21/02/2012         n.a.        n.a.          7.4926             5.4926
   22/02/2012         n.a.        n.a.          7.4916             5.4916
   23/02/2012         n.a.        n.a.          7.4906             5.4906
   24/02/2012         n.a.        n.a.          7.4906             5.4906
   25/02/2012      0.4906      0.4891           7.4899             5.4899
   26/02/2012      0.4906      0.4891           7.4899             5.4899
   27/02/2012         n.a.        n.a.          7.4891             5.4891
   28/02/2012         n.a.        n.a.          7.4875             5.4875
   29/02/2012         n.a.        n.a.          7.4843             5.4843
   01/03/2012         n.a.        n.a.          7.4797             5.4797
   02/03/2012         n.a.        n.a.          7.4758             5.4758
   03/03/2012      0.4758      0.4746           7.4752             5.4752
   04/03/2012      0.4758      0.4746           7.4752             5.4752
   05/03/2012         n.a.        n.a.          7.4746             5.4746
   06/03/2012         n.a.        n.a.          7.4746             5.4746
   07/03/2012         n.a.        n.a.          7.4746             5.4746
   08/03/2012         n.a.        n.a.          7.4736             5.4736
   09/03/2012         n.a.        n.a.          7.4736             5.4736
   10/03/2012      0.4736      0.4736           7.4736             5.4736
   11/03/2012      0.4736      0.4736           7.4736             5.4736
   12/03/2012         n.a.        n.a.          7.4736             5.4736
   13/03/2012         n.a.        n.a.          7.4737             5.4737
   14/03/2012         n.a.        n.a.          7.4737             5.4737
   15/03/2012         n.a.        n.a.          7.4737             5.4737
   16/03/2012         n.a.        n.a.          7.4737             5.4737
   17/03/2012      0.4737      0.4737           7.4737             5.4737
   18/03/2012      0.4737      0.4737           7.4737             5.4737
   19/03/2012         n.a.        n.a.          7.4737             5.4737
   20/03/2012         n.a.        n.a.          7.4742             5.4742
   21/03/2012         n.a.        n.a.          7.4742             5.4742
   22/03/2012         n.a.        n.a.          7.4737             5.4737




                               15
Case 1:19-cv-03619-VSB Document 4-4 Filed 04/24/19 Page 17 of 78

   23/03/2012         n.a.        n.a.          7.4732             5.4732
   24/03/2012      0.4732      0.4727           7.4729             5.4729
   25/03/2012      0.4732      0.4727           7.4729             5.4729
   26/03/2012         n.a.        n.a.          7.4727             5.4727
   27/03/2012         n.a.        n.a.          7.4707             5.4707
   28/03/2012         n.a.        n.a.          7.4697             5.4697
   29/03/2012         n.a.        n.a.          7.4682             5.4682
   30/03/2012         n.a.        n.a.          7.4682             5.4682
   31/03/2012      0.4682      0.4682           7.4682             5.4682
   01/04/2012      0.4682      0.4682           7.4682             5.4682
   02/04/2012         n.a.        n.a.          7.4682             5.4682
   03/04/2012         n.a.        n.a.          7.4692             5.4692
   04/04/2012         n.a.        n.a.          7.4692             5.4692
   05/04/2012         n.a.        n.a.          7.4692             5.4692
   06/04/2012      0.4692      0.4692           7.4692             5.4692
   07/04/2012      0.4692      0.4692           7.4692             5.4692
   08/04/2012      0.4692      0.4692           7.4692             5.4692
   09/04/2012      0.4692      0.4692           7.4692             5.4692
   10/04/2012         n.a.        n.a.          7.4692             5.4692
   11/04/2012         n.a.        n.a.          7.4687             5.4687
   12/04/2012         n.a.        n.a.          7.4667             5.4667
   13/04/2012         n.a.        n.a.          7.4662             5.4662
   14/04/2012      0.4662      0.4657           7.4659             5.4659
   15/04/2012      0.4662      0.4657           7.4659             5.4659
   16/04/2012         n.a.        n.a.          7.4657             5.4657
   17/04/2012         n.a.        n.a.          7.4657             5.4657
   18/04/2012         n.a.        n.a.          7.4657             5.4657
   19/04/2012         n.a.        n.a.          7.4657             5.4657
   20/04/2012         n.a.        n.a.          7.4657             5.4657
   21/04/2012      0.4657      0.4657           7.4657             5.4657
   22/04/2012      0.4657      0.4657           7.4657             5.4657
   23/04/2012         n.a.        n.a.          7.4657             5.4657
   24/04/2012         n.a.        n.a.          7.4659             5.4659
   25/04/2012         n.a.        n.a.          7.4659             5.4659
   26/04/2012         n.a.        n.a.          7.4659             5.4659
   27/04/2012         n.a.        n.a.          7.4659             5.4659
   28/04/2012      0.4659      0.4659           7.4659             5.4659
   29/04/2012      0.4659      0.4659           7.4659             5.4659
   30/04/2012         n.a.        n.a.          7.4659             5.4659
   01/05/2012         n.a.        n.a.          7.4659             5.4659
   02/05/2012         n.a.        n.a.          7.4659             5.4659
   03/05/2012         n.a.        n.a.          7.4659             5.4659
   04/05/2012         n.a.        n.a.          7.4659             5.4659
   05/05/2012      0.4659      0.4659           7.4659             5.4659
   06/05/2012      0.4659      0.4659           7.4659             5.4659
   07/05/2012      0.4659      0.4659           7.4659             5.4659
   08/05/2012         n.a.        n.a.          7.4659             5.4659
   09/05/2012         n.a.        n.a.          7.4669             5.4669
   10/05/2012         n.a.        n.a.          7.4669             5.4669
   11/05/2012         n.a.        n.a.          7.4669             5.4669
   12/05/2012      0.4669      0.4659           7.4664             5.4664
   13/05/2012      0.4669      0.4659           7.4664             5.4664
   14/05/2012         n.a.        n.a.          7.4659             5.4659
   15/05/2012         n.a.        n.a.          7.4659             5.4659
   16/05/2012         n.a.        n.a.          7.4669             5.4669
   17/05/2012         n.a.        n.a.          7.4669             5.4669
   18/05/2012         n.a.        n.a.          7.4669             5.4669
   19/05/2012      0.4669      0.4669           7.4669             5.4669
   20/05/2012      0.4669      0.4669           7.4669             5.4669
   21/05/2012         n.a.        n.a.          7.4669             5.4669
   22/05/2012         n.a.        n.a.          7.4669             5.4669
   23/05/2012         n.a.        n.a.          7.4669             5.4669
   24/05/2012         n.a.        n.a.          7.4669             5.4669
   25/05/2012         n.a.        n.a.          7.4669             5.4669
   26/05/2012      0.4669      0.4669           7.4669             5.4669
   27/05/2012      0.4669      0.4669           7.4669             5.4669
   28/05/2012         n.a.        n.a.          7.4669             5.4669
   29/05/2012         n.a.        n.a.          7.4669             5.4669
   30/05/2012         n.a.        n.a.          7.4669             5.4669
   31/05/2012         n.a.        n.a.          7.4669             5.4669
   01/06/2012         n.a.        n.a.          7.4679             5.4679
   02/06/2012      0.4679      0.4679           7.4679             5.4679
   03/06/2012      0.4679      0.4679           7.4679             5.4679
   04/06/2012      0.4679      0.4679           7.4679             5.4679
   05/06/2012      0.4679      0.4679           7.4679             5.4679
   06/06/2012         n.a.        n.a.          7.4679             5.4679
   07/06/2012         n.a.        n.a.          7.4679             5.4679
   08/06/2012         n.a.        n.a.          7.4679             5.4679
   09/06/2012      0.4679      0.4679           7.4679             5.4679
   10/06/2012      0.4679      0.4679           7.4679             5.4679
   11/06/2012         n.a.        n.a.          7.4679             5.4679
   12/06/2012         n.a.        n.a.          7.4679             5.4679
   13/06/2012         n.a.        n.a.          7.4679             5.4679
   14/06/2012         n.a.        n.a.          7.4679             5.4679
   15/06/2012         n.a.        n.a.          7.4679             5.4679
   16/06/2012      0.4679      0.4679           7.4679             5.4679
   17/06/2012      0.4679      0.4679           7.4679             5.4679
   18/06/2012         n.a.        n.a.          7.4679             5.4679
   19/06/2012         n.a.        n.a.          7.4679             5.4679
   20/06/2012         n.a.        n.a.          7.4676             5.4676
   21/06/2012         n.a.        n.a.          7.4676             5.4676
   22/06/2012         n.a.        n.a.          7.4616             5.4616
   23/06/2012      0.4616      0.4606           7.4611             5.4611
   24/06/2012      0.4616      0.4606           7.4611             5.4611
   25/06/2012         n.a.        n.a.          7.4606             5.4606
   26/06/2012         n.a.        n.a.          7.4606             5.4606
   27/06/2012         n.a.        n.a.          7.4606             5.4606
   28/06/2012         n.a.        n.a.          7.4606             5.4606
   29/06/2012         n.a.        n.a.          7.4606             5.4606
   30/06/2012      0.4606      0.4606           7.4606             5.4606
   01/07/2012      0.4606      0.4606           7.4606             5.4606
   02/07/2012         n.a.        n.a.          7.4606             5.4606
   03/07/2012         n.a.        n.a.          7.4606             5.4606
   04/07/2012         n.a.        n.a.          7.4596             5.4596
   05/07/2012         n.a.        n.a.          7.4596             5.4596
   06/07/2012         n.a.        n.a.          7.4576             5.4576
   07/07/2012      0.4576      0.4576           7.4576             5.4576
   08/07/2012      0.4576      0.4576           7.4576             5.4576
   09/07/2012         n.a.        n.a.          7.4576             5.4576
   10/07/2012         n.a.        n.a.          7.4576             5.4576
   11/07/2012         n.a.        n.a.          7.4561             5.4561
   12/07/2012         n.a.        n.a.          7.4551             5.4551
   13/07/2012         n.a.        n.a.          7.4551             5.4551
   14/07/2012      0.4551      0.4551           7.4551             5.4551
   15/07/2012      0.4551      0.4551           7.4551             5.4551
   16/07/2012         n.a.        n.a.          7.4551             5.4551
   17/07/2012         n.a.        n.a.          7.4551             5.4551




                               16
Case 1:19-cv-03619-VSB Document 4-4 Filed 04/24/19 Page 18 of 78

   18/07/2012         n.a.        n.a.          7.4551             5.4551
   19/07/2012         n.a.        n.a.          7.4531             5.4531
   20/07/2012         n.a.        n.a.          7.4521             5.4521
   21/07/2012      0.4521      0.4511           7.4516             5.4516
   22/07/2012      0.4521      0.4511           7.4516             5.4516
   23/07/2012         n.a.        n.a.          7.4511             5.4511
   24/07/2012         n.a.        n.a.          7.4481             5.4481
   25/07/2012         n.a.        n.a.          7.4481             5.4481
   26/07/2012         n.a.        n.a.          7.4471             5.4471
   27/07/2012         n.a.        n.a.          7.4466             5.4466
   28/07/2012      0.4466      0.4446           7.4456             5.4456
   29/07/2012      0.4466      0.4446           7.4456             5.4456
   30/07/2012         n.a.        n.a.          7.4446             5.4446
   31/07/2012         n.a.        n.a.          7.4426             5.4426
   01/08/2012         n.a.        n.a.          7.4416             5.4416
   02/08/2012         n.a.        n.a.          7.4419             5.4419
   03/08/2012         n.a.        n.a.          7.4394             5.4394
   04/08/2012      0.4394      0.4389           7.4391             5.4391
   05/08/2012      0.4394      0.4389           7.4391             5.4391
   06/08/2012         n.a.        n.a.          7.4389             5.4389
   07/08/2012         n.a.        n.a.          7.4379             5.4379
   08/08/2012         n.a.        n.a.          7.4368             5.4368
   09/08/2012         n.a.        n.a.          7.4375             5.4375
   10/08/2012         n.a.        n.a.          7.4370             5.4370
   11/08/2012      0.4370      0.4345           7.4358             5.4358
   12/08/2012      0.4370      0.4345           7.4358             5.4358
   13/08/2012         n.a.        n.a.          7.4345             5.4345
   14/08/2012         n.a.        n.a.          7.4365             5.4365
   15/08/2012         n.a.        n.a.          7.4345             5.4345
   16/08/2012         n.a.        n.a.          7.4335             5.4335
   17/08/2012         n.a.        n.a.          7.4345             5.4345
   18/08/2012      0.4345      0.4335           7.4340             5.4340
   19/08/2012      0.4345      0.4335           7.4340             5.4340
   20/08/2012         n.a.        n.a.          7.4335             5.4335
   21/08/2012         n.a.        n.a.          7.4335             5.4335
   22/08/2012         n.a.        n.a.          7.4308             5.4308
   23/08/2012         n.a.        n.a.          7.4269             5.4269
   24/08/2012         n.a.        n.a.          7.4249             5.4249
   25/08/2012      0.4249      0.4228           7.4238             5.4238
   26/08/2012      0.4249      0.4228           7.4238             5.4238
   27/08/2012      0.4249      0.4228           7.4238             5.4238
   28/08/2012         n.a.        n.a.          7.4228             5.4228
   29/08/2012         n.a.        n.a.          7.4218             5.4218
   30/08/2012         n.a.        n.a.          7.4208             5.4208
   31/08/2012         n.a.        n.a.          7.4183             5.4183
   01/09/2012      0.4183      0.4144           7.4163             5.4163
   02/09/2012      0.4183      0.4144           7.4163             5.4163
   03/09/2012         n.a.        n.a.          7.4144             5.4144
   04/09/2012         n.a.        n.a.          7.4119             5.4119
   05/09/2012         n.a.        n.a.          7.4099             5.4099
   06/09/2012         n.a.        n.a.          7.4084             5.4084
   07/09/2012         n.a.        n.a.          7.4078             5.4078
   08/09/2012      0.4078      0.4043           7.4060             5.4060
   09/09/2012      0.4078      0.4043           7.4060             5.4060
   10/09/2012         n.a.        n.a.          7.4043             5.4043
   11/09/2012         n.a.        n.a.          7.3988             5.3988
   12/09/2012         n.a.        n.a.          7.3943             5.3943
   13/09/2012         n.a.        n.a.          7.3888             5.3888
   14/09/2012         n.a.        n.a.          7.3853             5.3853
   15/09/2012      0.3853      0.3808           7.3830             5.3830
   16/09/2012      0.3853      0.3808           7.3830             5.3830
   17/09/2012         n.a.        n.a.          7.3808             5.3808
   18/09/2012         n.a.        n.a.          7.3788             5.3788
   19/09/2012         n.a.        n.a.          7.3758             5.3758
   20/09/2012         n.a.        n.a.          7.3730             5.3730
   21/09/2012         n.a.        n.a.          7.3693             5.3693
   22/09/2012      0.3693      0.3673           7.3683             5.3683
   23/09/2012      0.3693      0.3673           7.3683             5.3683
   24/09/2012         n.a.        n.a.          7.3673             5.3673
   25/09/2012         n.a.        n.a.          7.3635             5.3635
   26/09/2012         n.a.        n.a.          7.3623             5.3623
   27/09/2012         n.a.        n.a.          7.3603             5.3603
   28/09/2012         n.a.        n.a.          7.3585             5.3585
   29/09/2012      0.3585      0.3553           7.3569             5.3569
   30/09/2012      0.3585      0.3553           7.3569             5.3569
   01/10/2012         n.a.        n.a.          7.3553             5.3553
   02/10/2012         n.a.        n.a.          7.3540             5.3540
   03/10/2012         n.a.        n.a.          7.3525             5.3525
   04/10/2012         n.a.        n.a.          7.3523             5.3523
   05/10/2012         n.a.        n.a.          7.3513             5.3513
   06/10/2012      0.3513      0.3503           7.3508             5.3508
   07/10/2012      0.3513      0.3503           7.3508             5.3508
   08/10/2012         n.a.        n.a.          7.3503             5.3503
   09/10/2012         n.a.        n.a.          7.3468             5.3468
   10/10/2012         n.a.        n.a.          7.3428             5.3428
   11/10/2012         n.a.        n.a.          7.3403             5.3403
   12/10/2012         n.a.        n.a.          7.3343             5.3343
   13/10/2012      0.3343      0.3303           7.3323             5.3323
   14/10/2012      0.3343      0.3303           7.3323             5.3323
   15/10/2012         n.a.        n.a.          7.3303             5.3303
   16/10/2012         n.a.        n.a.          7.3248             5.3248
   17/10/2012         n.a.        n.a.          7.3208             5.3208
   18/10/2012         n.a.        n.a.          7.3188             5.3188
   19/10/2012         n.a.        n.a.          7.3173             5.3173
   20/10/2012      0.3173      0.3158           7.3165             5.3165
   21/10/2012      0.3173      0.3158           7.3165             5.3165
   22/10/2012         n.a.        n.a.          7.3158             5.3158
   23/10/2012         n.a.        n.a.          7.3153             5.3153
   24/10/2012         n.a.        n.a.          7.3143             5.3143
   25/10/2012         n.a.        n.a.          7.3133             5.3133
   26/10/2012         n.a.        n.a.          7.3133             5.3133
   27/10/2012      0.3133      0.3128           7.3130             5.3130
   28/10/2012      0.3133      0.3128           7.3130             5.3130
   29/10/2012         n.a.        n.a.          7.3128             5.3128
   30/10/2012         n.a.        n.a.          7.3128             5.3128
   31/10/2012         n.a.        n.a.          7.3128             5.3128
   01/11/2012         n.a.        n.a.          7.3128             5.3128
   02/11/2012         n.a.        n.a.          7.3128             5.3128
   03/11/2012      0.3128      0.3118           7.3123             5.3123
   04/11/2012      0.3128      0.3118           7.3123             5.3123
   05/11/2012         n.a.        n.a.          7.3118             5.3118
   06/11/2012         n.a.        n.a.          7.3118             5.3118
   07/11/2012         n.a.        n.a.          7.3100             5.3100
   08/11/2012         n.a.        n.a.          7.3100             5.3100
   09/11/2012         n.a.        n.a.          7.3100             5.3100
   10/11/2012      0.3100      0.3100           7.3100             5.3100
   11/11/2012      0.3100      0.3100           7.3100             5.3100




                               17
Case 1:19-cv-03619-VSB Document 4-4 Filed 04/24/19 Page 19 of 78

   12/11/2012         n.a.        n.a.          7.3100             5.3100
   13/11/2012         n.a.        n.a.          7.3100             5.3100
   14/11/2012         n.a.        n.a.          7.3100             5.3100
   15/11/2012         n.a.        n.a.          7.3110             5.3110
   16/11/2012         n.a.        n.a.          7.3115             5.3115
   17/11/2012      0.3115      0.3115           7.3115             5.3115
   18/11/2012      0.3115      0.3115           7.3115             5.3115
   19/11/2012         n.a.        n.a.          7.3115             5.3115
   20/11/2012         n.a.        n.a.          7.3105             5.3105
   21/11/2012         n.a.        n.a.          7.3115             5.3115
   22/11/2012         n.a.        n.a.          7.3115             5.3115
   23/11/2012         n.a.        n.a.          7.3115             5.3115
   24/11/2012      0.3115      0.3115           7.3115             5.3115
   25/11/2012      0.3115      0.3115           7.3115             5.3115
   26/11/2012         n.a.        n.a.          7.3115             5.3115
   27/11/2012         n.a.        n.a.          7.3115             5.3115
   28/11/2012         n.a.        n.a.          7.3105             5.3105
   29/11/2012         n.a.        n.a.          7.3105             5.3105
   30/11/2012         n.a.        n.a.          7.3105             5.3105
   01/12/2012      0.3105      0.3105           7.3105             5.3105
   02/12/2012      0.3105      0.3105           7.3105             5.3105
   03/12/2012         n.a.        n.a.          7.3105             5.3105
   04/12/2012         n.a.        n.a.          7.3105             5.3105
   05/12/2012         n.a.        n.a.          7.3105             5.3105
   06/12/2012         n.a.        n.a.          7.3105             5.3105
   07/12/2012         n.a.        n.a.          7.3095             5.3095
   08/12/2012      0.3095      0.3105           7.3100             5.3100
   09/12/2012      0.3095      0.3105           7.3100             5.3100
   10/12/2012         n.a.        n.a.          7.3105             5.3105
   11/12/2012         n.a.        n.a.          7.3095             5.3095
   12/12/2012         n.a.        n.a.          7.3095             5.3095
   13/12/2012         n.a.        n.a.          7.3080             5.3080
   14/12/2012         n.a.        n.a.          7.3080             5.3080
   15/12/2012      0.3080      0.3090           7.3085             5.3085
   16/12/2012      0.3080      0.3090           7.3085             5.3085
   17/12/2012         n.a.        n.a.          7.3090             5.3090
   18/12/2012         n.a.        n.a.          7.3090             5.3090
   19/12/2012         n.a.        n.a.          7.3100             5.3100
   20/12/2012         n.a.        n.a.          7.3100             5.3100
   21/12/2012         n.a.        n.a.          7.3100             5.3100
   22/12/2012      0.3100      0.3100           7.3100             5.3100
   23/12/2012      0.3100      0.3100           7.3100             5.3100
   24/12/2012         n.a.        n.a.          7.3100             5.3100
   25/12/2012      0.3100      0.3110           7.3105             5.3105
   26/12/2012      0.3100      0.3110           7.3105             5.3105
   27/12/2012         n.a.        n.a.          7.3110             5.3110
   28/12/2012         n.a.        n.a.          7.3080             5.3080
   29/12/2012      0.3080      0.3060           7.3070             5.3070
   30/12/2012      0.3080      0.3060           7.3070             5.3070
   31/12/2012         n.a.        n.a.          7.3060             5.3060
   01/01/2013      0.3060      0.3050           7.3055             5.3055
   02/01/2013         n.a.        n.a.          7.3050             5.3050
   03/01/2013         n.a.        n.a.          7.3050             5.3050
   04/01/2013         n.a.        n.a.          7.3050             5.3050
   05/01/2013      0.3050      0.3050           7.3050             5.3050
   06/01/2013      0.3050      0.3050           7.3050             5.3050
   07/01/2013         n.a.        n.a.          7.3050             5.3050
   08/01/2013         n.a.        n.a.          7.3050             5.3050
   09/01/2013         n.a.        n.a.          7.3050             5.3050
   10/01/2013         n.a.        n.a.          7.3050             5.3050
   11/01/2013         n.a.        n.a.          7.3040             5.3040
   12/01/2013      0.3040      0.3040           7.3040             5.3040
   13/01/2013      0.3040      0.3040           7.3040             5.3040
   14/01/2013         n.a.        n.a.          7.3040             5.3040
   15/01/2013         n.a.        n.a.          7.3030             5.3030
   16/01/2013         n.a.        n.a.          7.3030             5.3030
   17/01/2013         n.a.        n.a.          7.3020             5.3020
   18/01/2013         n.a.        n.a.          7.3020             5.3020
   19/01/2013      0.3020      0.3020           7.3020             5.3020
   20/01/2013      0.3020      0.3020           7.3020             5.3020
   21/01/2013         n.a.        n.a.          7.3020             5.3020
   22/01/2013         n.a.        n.a.          7.3020             5.3020
   23/01/2013         n.a.        n.a.          7.3010             5.3010
   24/01/2013         n.a.        n.a.          7.3005             5.3005
   25/01/2013         n.a.        n.a.          7.3005             5.3005
   26/01/2013      0.3005      0.3015           7.3010             5.3010
   27/01/2013      0.3005      0.3015           7.3010             5.3010
   28/01/2013         n.a.        n.a.          7.3015             5.3015
   29/01/2013         n.a.        n.a.          7.3005             5.3005
   30/01/2013         n.a.        n.a.          7.2985             5.2985
   31/01/2013         n.a.        n.a.          7.2980             5.2980
   01/02/2013         n.a.        n.a.          7.2955             5.2955
   02/02/2013      0.2955      0.2955           7.2955             5.2955
   03/02/2013      0.2955      0.2955           7.2955             5.2955
   04/02/2013         n.a.        n.a.          7.2955             5.2955
   05/02/2013         n.a.        n.a.          7.2955             5.2955
   06/02/2013         n.a.        n.a.          7.2930             5.2930
   07/02/2013         n.a.        n.a.          7.2920             5.2920
   08/02/2013         n.a.        n.a.          7.2920             5.2920
   09/02/2013      0.2920      0.2931           7.2926             5.2926
   10/02/2013      0.2920      0.2931           7.2926             5.2926
   11/02/2013         n.a.        n.a.          7.2931             5.2931
   12/02/2013         n.a.        n.a.          7.2921             5.2921
   13/02/2013         n.a.        n.a.          7.2901             5.2901
   14/02/2013         n.a.        n.a.          7.2901             5.2901
   15/02/2013         n.a.        n.a.          7.2901             5.2901
   16/02/2013      0.2901      0.2891           7.2896             5.2896
   17/02/2013      0.2901      0.2891           7.2896             5.2896
   18/02/2013         n.a.        n.a.          7.2891             5.2891
   19/02/2013         n.a.        n.a.          7.2891             5.2891
   20/02/2013         n.a.        n.a.          7.2891             5.2891
   21/02/2013         n.a.        n.a.          7.2881             5.2881
   22/02/2013         n.a.        n.a.          7.2881             5.2881
   23/02/2013      0.2881      0.2866           7.2874             5.2874
   24/02/2013      0.2881      0.2866           7.2874             5.2874
   25/02/2013         n.a.        n.a.          7.2866             5.2866
   26/02/2013         n.a.        n.a.          7.2866             5.2866
   27/02/2013         n.a.        n.a.          7.2871             5.2871
   28/02/2013         n.a.        n.a.          7.2871             5.2871
   01/03/2013         n.a.        n.a.          7.2841             5.2841
   02/03/2013      0.2841      0.2831           7.2836             5.2836
   03/03/2013      0.2841      0.2831           7.2836             5.2836
   04/03/2013         n.a.        n.a.          7.2831             5.2831
   05/03/2013         n.a.        n.a.          7.2811             5.2811
   06/03/2013         n.a.        n.a.          7.2796             5.2796
   07/03/2013         n.a.        n.a.          7.2806             5.2806
   08/03/2013         n.a.        n.a.          7.2801             5.2801




                               18
Case 1:19-cv-03619-VSB Document 4-4 Filed 04/24/19 Page 20 of 78

   09/03/2013      0.2801      0.2801           7.2801             5.2801
   10/03/2013      0.2801      0.2801           7.2801             5.2801
   11/03/2013         n.a.        n.a.          7.2801             5.2801
   12/03/2013         n.a.        n.a.          7.2811             5.2811
   13/03/2013         n.a.        n.a.          7.2801             5.2801
   14/03/2013         n.a.        n.a.          7.2801             5.2801
   15/03/2013         n.a.        n.a.          7.2801             5.2801
   16/03/2013      0.2801      0.2801           7.2801             5.2801
   17/03/2013      0.2801      0.2801           7.2801             5.2801
   18/03/2013         n.a.        n.a.          7.2801             5.2801
   19/03/2013         n.a.        n.a.          7.2821             5.2821
   20/03/2013         n.a.        n.a.          7.2841             5.2841
   21/03/2013         n.a.        n.a.          7.2841             5.2841
   22/03/2013         n.a.        n.a.          7.2846             5.2846
   23/03/2013      0.2846      0.2831           7.2839             5.2839
   24/03/2013      0.2846      0.2831           7.2839             5.2839
   25/03/2013         n.a.        n.a.          7.2831             5.2831
   26/03/2013         n.a.        n.a.          7.2836             5.2836
   27/03/2013         n.a.        n.a.          7.2836             5.2836
   28/03/2013         n.a.        n.a.          7.2826             5.2826
   29/03/2013      0.2826      0.2821           7.2824             5.2824
   30/03/2013      0.2826      0.2821           7.2824             5.2824
   31/03/2013      0.2826      0.2821           7.2824             5.2824
   01/04/2013      0.2826      0.2821           7.2824             5.2824
   02/04/2013         n.a.        n.a.          7.2821             5.2821
   03/04/2013         n.a.        n.a.          7.2811             5.2811
   04/04/2013         n.a.        n.a.          7.2804             5.2804
   05/04/2013         n.a.        n.a.          7.2794             5.2794
   06/04/2013      0.2794      0.2794           7.2794             5.2794
   07/04/2013      0.2794      0.2794           7.2794             5.2794
   08/04/2013         n.a.        n.a.          7.2794             5.2794
   09/04/2013         n.a.        n.a.          7.2781             5.2781
   10/04/2013         n.a.        n.a.          7.2771             5.2771
   11/04/2013         n.a.        n.a.          7.2771             5.2771
   12/04/2013         n.a.        n.a.          7.2776             5.2776
   13/04/2013      0.2776      0.2776           7.2776             5.2776
   14/04/2013      0.2776      0.2776           7.2776             5.2776
   15/04/2013         n.a.        n.a.          7.2776             5.2776
   16/04/2013         n.a.        n.a.          7.2771             5.2771
   17/04/2013         n.a.        n.a.          7.2761             5.2761
   18/04/2013         n.a.        n.a.          7.2761             5.2761
   19/04/2013         n.a.        n.a.          7.2761             5.2761
   20/04/2013      0.2761      0.2751           7.2756             5.2756
   21/04/2013      0.2761      0.2751           7.2756             5.2756
   22/04/2013         n.a.        n.a.          7.2751             5.2751
   23/04/2013         n.a.        n.a.          7.2756             5.2756
   24/04/2013         n.a.        n.a.          7.2756             5.2756
   25/04/2013         n.a.        n.a.          7.2756             5.2756
   26/04/2013         n.a.        n.a.          7.2756             5.2756
   27/04/2013      0.2756      0.2741           7.2749             5.2749
   28/04/2013      0.2756      0.2741           7.2749             5.2749
   29/04/2013         n.a.        n.a.          7.2741             5.2741
   30/04/2013         n.a.        n.a.          7.2731             5.2731
   01/05/2013         n.a.        n.a.          7.2731             5.2731
   02/05/2013         n.a.        n.a.          7.2731             5.2731
   03/05/2013         n.a.        n.a.          7.2751             5.2751
   04/05/2013      0.2751      0.2751           7.2751             5.2751
   05/05/2013      0.2751      0.2751           7.2751             5.2751
   06/05/2013      0.2751      0.2751           7.2751             5.2751
   07/05/2013         n.a.        n.a.          7.2751             5.2751
   08/05/2013         n.a.        n.a.          7.2751             5.2751
   09/05/2013         n.a.        n.a.          7.2751             5.2751
   10/05/2013         n.a.        n.a.          7.2751             5.2751
   11/05/2013      0.2751      0.2751           7.2751             5.2751
   12/05/2013      0.2751      0.2751           7.2751             5.2751
   13/05/2013         n.a.        n.a.          7.2751             5.2751
   14/05/2013         n.a.        n.a.          7.2741             5.2741
   15/05/2013         n.a.        n.a.          7.2741             5.2741
   16/05/2013         n.a.        n.a.          7.2741             5.2741
   17/05/2013         n.a.        n.a.          7.2736             5.2736
   18/05/2013      0.2736      0.2731           7.2734             5.2734
   19/05/2013      0.2736      0.2731           7.2734             5.2734
   20/05/2013         n.a.        n.a.          7.2731             5.2731
   21/05/2013         n.a.        n.a.          7.2741             5.2741
   22/05/2013         n.a.        n.a.          7.2738             5.2738
   23/05/2013         n.a.        n.a.          7.2728             5.2728
   24/05/2013         n.a.        n.a.          7.2728             5.2728
   25/05/2013      0.2728      0.2728           7.2728             5.2728
   26/05/2013      0.2728      0.2728           7.2728             5.2728
   27/05/2013      0.2728      0.2728           7.2728             5.2728
   28/05/2013         n.a.        n.a.          7.2728             5.2728
   29/05/2013         n.a.        n.a.          7.2758             5.2758
   30/05/2013         n.a.        n.a.          7.2747             5.2747
   31/05/2013         n.a.        n.a.          7.2753             5.2753
   01/06/2013      0.2753      0.2733           7.2743             5.2743
   02/06/2013      0.2753      0.2733           7.2743             5.2743
   03/06/2013         n.a.        n.a.          7.2733             5.2733
   04/06/2013         n.a.        n.a.          7.2740             5.2740
   05/06/2013         n.a.        n.a.          7.2745             5.2745
   06/06/2013         n.a.        n.a.          7.2743             5.2743
   07/06/2013         n.a.        n.a.          7.2752             5.2752
   08/06/2013      0.2752      0.2742           7.2747             5.2747
   09/06/2013      0.2752      0.2742           7.2747             5.2747
   10/06/2013         n.a.        n.a.          7.2742             5.2742
   11/06/2013         n.a.        n.a.          7.2723             5.2723
   12/06/2013         n.a.        n.a.          7.2733             5.2733
   13/06/2013         n.a.        n.a.          7.2733             5.2733
   14/06/2013         n.a.        n.a.          7.2728             5.2728
   15/06/2013      0.2728      0.2733           7.2730             5.2730
   16/06/2013      0.2728      0.2733           7.2730             5.2730
   17/06/2013         n.a.        n.a.          7.2733             5.2733
   18/06/2013         n.a.        n.a.          7.2723             5.2723
   19/06/2013         n.a.        n.a.          7.2718             5.2718
   20/06/2013         n.a.        n.a.          7.2726             5.2726
   21/06/2013         n.a.        n.a.          7.2728             5.2728
   22/06/2013      0.2728      0.2768           7.2748             5.2748
   23/06/2013      0.2728      0.2768           7.2748             5.2748
   24/06/2013         n.a.        n.a.          7.2768             5.2768
   25/06/2013         n.a.        n.a.          7.2761             5.2761
   26/06/2013         n.a.        n.a.          7.2756             5.2756
   27/06/2013         n.a.        n.a.          7.2740             5.2740
   28/06/2013         n.a.        n.a.          7.2731             5.2731
   29/06/2013      0.2731      0.2731           7.2731             5.2731
   30/06/2013      0.2731      0.2731           7.2731             5.2731
   01/07/2013         n.a.        n.a.          7.2731             5.2731
   02/07/2013         n.a.        n.a.          7.2729             5.2729
   03/07/2013         n.a.        n.a.          7.2739             5.2739




                               19
Case 1:19-cv-03619-VSB Document 4-4 Filed 04/24/19 Page 21 of 78

   04/07/2013         n.a.        n.a.          7.2709             5.2709
   05/07/2013         n.a.        n.a.          7.2699             5.2699
   06/07/2013      0.2699      0.2686           7.2693             5.2693
   07/07/2013      0.2699      0.2686           7.2693             5.2693
   08/07/2013         n.a.        n.a.          7.2686             5.2686
   09/07/2013         n.a.        n.a.          7.2691             5.2691
   10/07/2013         n.a.        n.a.          7.2691             5.2691
   11/07/2013         n.a.        n.a.          7.2681             5.2681
   12/07/2013         n.a.        n.a.          7.2676             5.2676
   13/07/2013      0.2676      0.2676           7.2676             5.2676
   14/07/2013      0.2676      0.2676           7.2676             5.2676
   15/07/2013         n.a.        n.a.          7.2676             5.2676
   16/07/2013         n.a.        n.a.          7.2662             5.2662
   17/07/2013         n.a.        n.a.          7.2662             5.2662
   18/07/2013         n.a.        n.a.          7.2662             5.2662
   19/07/2013         n.a.        n.a.          7.2647             5.2647
   20/07/2013      0.2647      0.2647           7.2647             5.2647
   21/07/2013      0.2647      0.2647           7.2647             5.2647
   22/07/2013         n.a.        n.a.          7.2647             5.2647
   23/07/2013         n.a.        n.a.          7.2659             5.2659
   24/07/2013         n.a.        n.a.          7.2643             5.2643
   25/07/2013         n.a.        n.a.          7.2638             5.2638
   26/07/2013         n.a.        n.a.          7.2650             5.2650
   27/07/2013      0.2650      0.2660           7.2655             5.2655
   28/07/2013      0.2650      0.2660           7.2655             5.2655
   29/07/2013         n.a.        n.a.          7.2660             5.2660
   30/07/2013         n.a.        n.a.          7.2650             5.2650
   31/07/2013         n.a.        n.a.          7.2656             5.2656
   01/08/2013         n.a.        n.a.          7.2656             5.2656
   02/08/2013         n.a.        n.a.          7.2666             5.2666
   03/08/2013      0.2666      0.2654           7.2660             5.2660
   04/08/2013      0.2666      0.2654           7.2660             5.2660
   05/08/2013         n.a.        n.a.          7.2654             5.2654
   06/08/2013         n.a.        n.a.          7.2664             5.2664
   07/08/2013         n.a.        n.a.          7.2664             5.2664
   08/08/2013         n.a.        n.a.          7.2647             5.2647
   09/08/2013         n.a.        n.a.          7.2647             5.2647
   10/08/2013      0.2647      0.2647           7.2647             5.2647
   11/08/2013      0.2647      0.2647           7.2647             5.2647
   12/08/2013         n.a.        n.a.          7.2647             5.2647
   13/08/2013         n.a.        n.a.          7.2642             5.2642
   14/08/2013         n.a.        n.a.          7.2632             5.2632
   15/08/2013         n.a.        n.a.          7.2632             5.2632
   16/08/2013         n.a.        n.a.          7.2641             5.2641
   17/08/2013      0.2641      0.2631           7.2636             5.2636
   18/08/2013      0.2641      0.2631           7.2636             5.2636
   19/08/2013         n.a.        n.a.          7.2631             5.2631
   20/08/2013         n.a.        n.a.          7.2621             5.2621
   21/08/2013         n.a.        n.a.          7.2621             5.2621
   22/08/2013         n.a.        n.a.          7.2621             5.2621
   23/08/2013         n.a.        n.a.          7.2621             5.2621
   24/08/2013      0.2621      0.2594           7.2608             5.2608
   25/08/2013      0.2621      0.2594           7.2608             5.2608
   26/08/2013      0.2621      0.2594           7.2608             5.2608
   27/08/2013         n.a.        n.a.          7.2594             5.2594
   28/08/2013         n.a.        n.a.          7.2605             5.2605
   29/08/2013         n.a.        n.a.          7.2612             5.2612
   30/08/2013         n.a.        n.a.          7.2595             5.2595
   31/08/2013      0.2595      0.2595           7.2595             5.2595
   01/09/2013      0.2595      0.2595           7.2595             5.2595
   02/09/2013         n.a.        n.a.          7.2595             5.2595
   03/09/2013         n.a.        n.a.          7.2595             5.2595
   04/09/2013         n.a.        n.a.          7.2590             5.2590
   05/09/2013         n.a.        n.a.          7.2581             5.2581
   06/09/2013         n.a.        n.a.          7.2564             5.2564
   07/09/2013      0.2564      0.2559           7.2562             5.2562
   08/09/2013      0.2564      0.2559           7.2562             5.2562
   09/09/2013         n.a.        n.a.          7.2559             5.2559
   10/09/2013         n.a.        n.a.          7.2559             5.2559
   11/09/2013         n.a.        n.a.          7.2544             5.2544
   12/09/2013         n.a.        n.a.          7.2544             5.2544
   13/09/2013         n.a.        n.a.          7.2539             5.2539
   14/09/2013      0.2539      0.2519           7.2529             5.2529
   15/09/2013      0.2539      0.2519           7.2529             5.2529
   16/09/2013         n.a.        n.a.          7.2519             5.2519
   17/09/2013         n.a.        n.a.          7.2520             5.2520
   18/09/2013         n.a.        n.a.          7.2525             5.2525
   19/09/2013         n.a.        n.a.          7.2502             5.2502
   20/09/2013         n.a.        n.a.          7.2496             5.2496
   21/09/2013      0.2496      0.2506           7.2501             5.2501
   22/09/2013      0.2496      0.2506           7.2501             5.2501
   23/09/2013         n.a.        n.a.          7.2506             5.2506
   24/09/2013         n.a.        n.a.          7.2502             5.2502
   25/09/2013         n.a.        n.a.          7.2476             5.2476
   26/09/2013         n.a.        n.a.          7.2481             5.2481
   27/09/2013         n.a.        n.a.          7.2484             5.2484
   28/09/2013      0.2484      0.2489           7.2486             5.2486
   29/09/2013      0.2484      0.2489           7.2486             5.2486
   30/09/2013         n.a.        n.a.          7.2489             5.2489
   01/10/2013         n.a.        n.a.          7.2459             5.2459
   02/10/2013         n.a.        n.a.          7.2444             5.2444
   03/10/2013         n.a.        n.a.          7.2429             5.2429
   04/10/2013         n.a.        n.a.          7.2429             5.2429
   05/10/2013      0.2429      0.2434           7.2431             5.2431
   06/10/2013      0.2429      0.2434           7.2431             5.2431
   07/10/2013         n.a.        n.a.          7.2434             5.2434
   08/10/2013         n.a.        n.a.          7.2436             5.2436
   09/10/2013         n.a.        n.a.          7.2456             5.2456
   10/10/2013         n.a.        n.a.          7.2431             5.2431
   11/10/2013         n.a.        n.a.          7.2436             5.2436
   12/10/2013      0.2436      0.2458           7.2447             5.2447
   13/10/2013      0.2436      0.2458           7.2447             5.2447
   14/10/2013         n.a.        n.a.          7.2458             5.2458
   15/10/2013         n.a.        n.a.          7.2436             5.2436
   16/10/2013         n.a.        n.a.          7.2461             5.2461
   17/10/2013         n.a.        n.a.          7.2421             5.2421
   18/10/2013         n.a.        n.a.          7.2406             5.2406
   19/10/2013      0.2406      0.2386           7.2396             5.2396
   20/10/2013      0.2406      0.2386           7.2396             5.2396
   21/10/2013         n.a.        n.a.          7.2386             5.2386
   22/10/2013         n.a.        n.a.          7.2384             5.2384
   23/10/2013         n.a.        n.a.          7.2384             5.2384
   24/10/2013         n.a.        n.a.          7.2381             5.2381
   25/10/2013         n.a.        n.a.          7.2369             5.2369
   26/10/2013      0.2369      0.2359           7.2364             5.2364
   27/10/2013      0.2369      0.2359           7.2364             5.2364
   28/10/2013         n.a.        n.a.          7.2359             5.2359




                               20
Case 1:19-cv-03619-VSB Document 4-4 Filed 04/24/19 Page 22 of 78

   29/10/2013         n.a.        n.a.          7.2375             5.2375
   30/10/2013         n.a.        n.a.          7.2419             5.2419
   31/10/2013         n.a.        n.a.          7.2420             5.2420
   01/11/2013         n.a.        n.a.          7.2378             5.2378
   02/11/2013      0.2378      0.2381           7.2379             5.2379
   03/11/2013      0.2378      0.2381           7.2379             5.2379
   04/11/2013         n.a.        n.a.          7.2381             5.2381
   05/11/2013         n.a.        n.a.          7.2377             5.2377
   06/11/2013         n.a.        n.a.          7.2387             5.2387
   07/11/2013         n.a.        n.a.          7.2389             5.2389
   08/11/2013         n.a.        n.a.          7.2394             5.2394
   09/11/2013      0.2394      0.2393           7.2393             5.2393
   10/11/2013      0.2394      0.2393           7.2393             5.2393
   11/11/2013         n.a.        n.a.          7.2393             5.2393
   12/11/2013         n.a.        n.a.          7.2393             5.2393
   13/11/2013         n.a.        n.a.          7.2406             5.2406
   14/11/2013         n.a.        n.a.          7.2385             5.2385
   15/11/2013         n.a.        n.a.          7.2381             5.2381
   16/11/2013      0.2381      0.2374           7.2377             5.2377
   17/11/2013      0.2381      0.2374           7.2377             5.2377
   18/11/2013         n.a.        n.a.          7.2374             5.2374
   19/11/2013         n.a.        n.a.          7.2391             5.2391
   20/11/2013         n.a.        n.a.          7.2381             5.2381
   21/11/2013         n.a.        n.a.          7.2376             5.2376
   22/11/2013         n.a.        n.a.          7.2366             5.2366
   23/11/2013      0.2366      0.2359           7.2362             5.2362
   24/11/2013      0.2366      0.2359           7.2362             5.2362
   25/11/2013         n.a.        n.a.          7.2359             5.2359
   26/11/2013         n.a.        n.a.          7.2366             5.2366
   27/11/2013         n.a.        n.a.          7.2376             5.2376
   28/11/2013         n.a.        n.a.          7.2391             5.2391
   29/11/2013         n.a.        n.a.          7.2391             5.2391
   30/11/2013      0.2391      0.2389           7.2390             5.2390
   01/12/2013      0.2391      0.2389           7.2390             5.2390
   02/12/2013         n.a.        n.a.          7.2389             5.2389
   03/12/2013         n.a.        n.a.          7.2413             5.2413
   04/12/2013         n.a.        n.a.          7.2419             5.2419
   05/12/2013         n.a.        n.a.          7.2416             5.2416
   06/12/2013         n.a.        n.a.          7.2409             5.2409
   07/12/2013      0.2409      0.2426           7.2417             5.2417
   08/12/2013      0.2409      0.2426           7.2417             5.2417
   09/12/2013         n.a.        n.a.          7.2426             5.2426
   10/12/2013         n.a.        n.a.          7.2419             5.2419
   11/12/2013         n.a.        n.a.          7.2439             5.2439
   12/12/2013         n.a.        n.a.          7.2429             5.2429
   13/12/2013         n.a.        n.a.          7.2439             5.2439
   14/12/2013      0.2439      0.2429           7.2434             5.2434
   15/12/2013      0.2439      0.2429           7.2434             5.2434
   16/12/2013         n.a.        n.a.          7.2429             5.2429
   17/12/2013         n.a.        n.a.          7.2444             5.2444
   18/12/2013         n.a.        n.a.          7.2451             5.2451
   19/12/2013         n.a.        n.a.          7.2459             5.2459
   20/12/2013         n.a.        n.a.          7.2484             5.2484
   21/12/2013      0.2484      0.2459           7.2471             5.2471
   22/12/2013      0.2484      0.2459           7.2471             5.2471
   23/12/2013         n.a.        n.a.          7.2459             5.2459
   24/12/2013         n.a.        n.a.          7.2469             5.2469
   25/12/2013      0.2469      0.2466           7.2467             5.2467
   26/12/2013      0.2469      0.2466           7.2467             5.2467
   27/12/2013         n.a.        n.a.          7.2466             5.2466
   28/12/2013      0.2466      0.2466           7.2466             5.2466
   29/12/2013      0.2466      0.2466           7.2466             5.2466
   30/12/2013         n.a.        n.a.          7.2466             5.2466
   31/12/2013         n.a.        n.a.          7.2461             5.2461
   01/01/2014      0.2461      0.2429           7.2445             5.2445
   02/01/2014         n.a.        n.a.          7.2429             5.2429
   03/01/2014         n.a.        n.a.          7.2399             5.2399
   04/01/2014      0.2399      0.2394           7.2396             5.2396
   05/01/2014      0.2399      0.2394           7.2396             5.2396
   06/01/2014         n.a.        n.a.          7.2394             5.2394
   07/01/2014         n.a.        n.a.          7.2421             5.2421
   08/01/2014         n.a.        n.a.          7.2404             5.2404
   09/01/2014         n.a.        n.a.          7.2417             5.2417
   10/01/2014         n.a.        n.a.          7.2417             5.2417
   11/01/2014      0.2417      0.2389           7.2403             5.2403
   12/01/2014      0.2417      0.2389           7.2403             5.2403
   13/01/2014         n.a.        n.a.          7.2389             5.2389
   14/01/2014         n.a.        n.a.          7.2368             5.2368
   15/01/2014         n.a.        n.a.          7.2379             5.2379
   16/01/2014         n.a.        n.a.          7.2364             5.2364
   17/01/2014         n.a.        n.a.          7.2366             5.2366
   18/01/2014      0.2366      0.2371           7.2369             5.2369
   19/01/2014      0.2366      0.2371           7.2369             5.2369
   20/01/2014         n.a.        n.a.          7.2371             5.2371
   21/01/2014         n.a.        n.a.          7.2366             5.2366
   22/01/2014         n.a.        n.a.          7.2371             5.2371
   23/01/2014         n.a.        n.a.          7.2386             5.2386
   24/01/2014         n.a.        n.a.          7.2354             5.2354
   25/01/2014      0.2354      0.2361           7.2357             5.2357
   26/01/2014      0.2354      0.2361           7.2357             5.2357
   27/01/2014         n.a.        n.a.          7.2361             5.2361
   28/01/2014         n.a.        n.a.          7.2361             5.2361
   29/01/2014         n.a.        n.a.          7.2356             5.2356
   30/01/2014         n.a.        n.a.          7.2376             5.2376
   31/01/2014         n.a.        n.a.          7.2366             5.2366
   01/02/2014      0.2366      0.2356           7.2361             5.2361
   02/02/2014      0.2366      0.2356           7.2361             5.2361
   03/02/2014         n.a.        n.a.          7.2356             5.2356
   04/02/2014         n.a.        n.a.          7.2365             5.2365
   05/02/2014         n.a.        n.a.          7.2364             5.2364
   06/02/2014         n.a.        n.a.          7.2369             5.2369
   07/02/2014         n.a.        n.a.          7.2339             5.2339
   08/02/2014      0.2339      0.2339           7.2339             5.2339
   09/02/2014      0.2339      0.2339           7.2339             5.2339
   10/02/2014         n.a.        n.a.          7.2339             5.2339
   11/02/2014         n.a.        n.a.          7.2366             5.2366
   12/02/2014         n.a.        n.a.          7.2361             5.2361
   13/02/2014         n.a.        n.a.          7.2359             5.2359
   14/02/2014         n.a.        n.a.          7.2359             5.2359
   15/02/2014      0.2359      0.2351           7.2355             5.2355
   16/02/2014      0.2359      0.2351           7.2355             5.2355
   17/02/2014         n.a.        n.a.          7.2351             5.2351
   18/02/2014         n.a.        n.a.          7.2346             5.2346
   19/02/2014         n.a.        n.a.          7.2336             5.2336
   20/02/2014         n.a.        n.a.          7.2356             5.2356
   21/02/2014         n.a.        n.a.          7.2349             5.2349
   22/02/2014      0.2349      0.2344           7.2346             5.2346




                               21
Case 1:19-cv-03619-VSB Document 4-4 Filed 04/24/19 Page 23 of 78

   23/02/2014      0.2349      0.2344           7.2346             5.2346
   24/02/2014         n.a.        n.a.          7.2344             5.2344
   25/02/2014         n.a.        n.a.          7.2336             5.2336
   26/02/2014         n.a.        n.a.          7.2333             5.2333
   27/02/2014         n.a.        n.a.          7.2361             5.2361
   28/02/2014         n.a.        n.a.          7.2357             5.2357
   01/03/2014      0.2357      0.2357           7.2357             5.2357
   02/03/2014      0.2357      0.2357           7.2357             5.2357
   03/03/2014         n.a.        n.a.          7.2357             5.2357
   04/03/2014         n.a.        n.a.          7.2354             5.2354
   05/03/2014         n.a.        n.a.          7.2344             5.2344
   06/03/2014         n.a.        n.a.          7.2351             5.2351
   07/03/2014         n.a.        n.a.          7.2357             5.2357
   08/03/2014      0.2357      0.2344           7.2350             5.2350
   09/03/2014      0.2357      0.2344           7.2350             5.2350
   10/03/2014         n.a.        n.a.          7.2344             5.2344
   11/03/2014         n.a.        n.a.          7.2333             5.2333
   12/03/2014         n.a.        n.a.          7.2341             5.2341
   13/03/2014         n.a.        n.a.          7.2334             5.2334
   14/03/2014         n.a.        n.a.          7.2349             5.2349
   15/03/2014      0.2349      0.2345           7.2347             5.2347
   16/03/2014      0.2349      0.2345           7.2347             5.2347
   17/03/2014         n.a.        n.a.          7.2345             5.2345
   18/03/2014         n.a.        n.a.          7.2349             5.2349
   19/03/2014         n.a.        n.a.          7.2339             5.2339
   20/03/2014         n.a.        n.a.          7.2336             5.2336
   21/03/2014         n.a.        n.a.          7.2329             5.2329
   22/03/2014      0.2329      0.2351           7.2340             5.2340
   23/03/2014      0.2329      0.2351           7.2340             5.2340
   24/03/2014         n.a.        n.a.          7.2351             5.2351
   25/03/2014         n.a.        n.a.          7.2344             5.2344
   26/03/2014         n.a.        n.a.          7.2334             5.2334
   27/03/2014         n.a.        n.a.          7.2336             5.2336
   28/03/2014         n.a.        n.a.          7.2334             5.2334
   29/03/2014      0.2334      0.2306           7.2320             5.2320
   30/03/2014      0.2334      0.2306           7.2320             5.2320
   31/03/2014         n.a.        n.a.          7.2306             5.2306
   01/04/2014         n.a.        n.a.          7.2281             5.2281
   02/04/2014         n.a.        n.a.          7.2301             5.2301
   03/04/2014         n.a.        n.a.          7.2304             5.2304
   04/04/2014         n.a.        n.a.          7.2296             5.2296
   05/04/2014      0.2296      0.2294           7.2295             5.2295
   06/04/2014      0.2296      0.2294           7.2295             5.2295
   07/04/2014         n.a.        n.a.          7.2294             5.2294
   08/04/2014         n.a.        n.a.          7.2273             5.2273
   09/04/2014         n.a.        n.a.          7.2276             5.2276
   10/04/2014         n.a.        n.a.          7.2271             5.2271
   11/04/2014         n.a.        n.a.          7.2265             5.2265
   12/04/2014      0.2265      0.2287           7.2276             5.2276
   13/04/2014      0.2265      0.2287           7.2276             5.2276
   14/04/2014         n.a.        n.a.          7.2287             5.2287
   15/04/2014         n.a.        n.a.          7.2264             5.2264
   16/04/2014         n.a.        n.a.          7.2279             5.2279
   17/04/2014         n.a.        n.a.          7.2259             5.2259
   18/04/2014      0.2259      0.2286           7.2272             5.2272
   19/04/2014      0.2259      0.2286           7.2272             5.2272
   20/04/2014      0.2259      0.2286           7.2272             5.2272
   21/04/2014      0.2259      0.2286           7.2272             5.2272
   22/04/2014         n.a.        n.a.          7.2286             5.2286
   23/04/2014         n.a.        n.a.          7.2288             5.2288
   24/04/2014         n.a.        n.a.          7.2279             5.2279
   25/04/2014         n.a.        n.a.          7.2266             5.2266
   26/04/2014      0.2266      0.2249           7.2257             5.2257
   27/04/2014      0.2266      0.2249           7.2257             5.2257
   28/04/2014         n.a.        n.a.          7.2249             5.2249
   29/04/2014         n.a.        n.a.          7.2254             5.2254
   30/04/2014         n.a.        n.a.          7.2234             5.2234
   01/05/2014         n.a.        n.a.          7.2229             5.2229
   02/05/2014         n.a.        n.a.          7.2229             5.2229
   03/05/2014      0.2229      0.2249           7.2239             5.2239
   04/05/2014      0.2229      0.2249           7.2239             5.2239
   05/05/2014      0.2229      0.2249           7.2239             5.2239
   06/05/2014         n.a.        n.a.          7.2249             5.2249
   07/05/2014         n.a.        n.a.          7.2240             5.2240
   08/05/2014         n.a.        n.a.          7.2234             5.2234
   09/05/2014         n.a.        n.a.          7.2241             5.2241
   10/05/2014      0.2241      0.2251           7.2246             5.2246
   11/05/2014      0.2241      0.2251           7.2246             5.2246
   12/05/2014         n.a.        n.a.          7.2251             5.2251
   13/05/2014         n.a.        n.a.          7.2239             5.2239
   14/05/2014         n.a.        n.a.          7.2254             5.2254
   15/05/2014         n.a.        n.a.          7.2259             5.2259
   16/05/2014         n.a.        n.a.          7.2286             5.2286
   17/05/2014      0.2286      0.2270           7.2278             5.2278
   18/05/2014      0.2286      0.2270           7.2278             5.2278
   19/05/2014         n.a.        n.a.          7.2270             5.2270
   20/05/2014         n.a.        n.a.          7.2281             5.2281
   21/05/2014         n.a.        n.a.          7.2274             5.2274
   22/05/2014         n.a.        n.a.          7.2272             5.2272
   23/05/2014         n.a.        n.a.          7.2294             5.2294
   24/05/2014      0.2294      0.2299           7.2296             5.2296
   25/05/2014      0.2294      0.2299           7.2296             5.2296
   26/05/2014      0.2294      0.2299           7.2296             5.2296
   27/05/2014         n.a.        n.a.          7.2299             5.2299
   28/05/2014         n.a.        n.a.          7.2276             5.2276
   29/05/2014         n.a.        n.a.          7.2274             5.2274
   30/05/2014         n.a.        n.a.          7.2274             5.2274
   31/05/2014      0.2274      0.2272           7.2273             5.2273
   01/06/2014      0.2274      0.2272           7.2273             5.2273
   02/06/2014         n.a.        n.a.          7.2272             5.2272
   03/06/2014         n.a.        n.a.          7.2274             5.2274
   04/06/2014         n.a.        n.a.          7.2295             5.2295
   05/06/2014         n.a.        n.a.          7.2306             5.2306
   06/06/2014         n.a.        n.a.          7.2296             5.2296
   07/06/2014      0.2296      0.2306           7.2301             5.2301
   08/06/2014      0.2296      0.2306           7.2301             5.2301
   09/06/2014         n.a.        n.a.          7.2306             5.2306
   10/06/2014         n.a.        n.a.          7.2303             5.2303
   11/06/2014         n.a.        n.a.          7.2298             5.2298
   12/06/2014         n.a.        n.a.          7.2306             5.2306
   13/06/2014         n.a.        n.a.          7.2321             5.2321
   14/06/2014      0.2321      0.2306           7.2314             5.2314
   15/06/2014      0.2321      0.2306           7.2314             5.2314
   16/06/2014         n.a.        n.a.          7.2306             5.2306
   17/06/2014         n.a.        n.a.          7.2310             5.2310
   18/06/2014         n.a.        n.a.          7.2310             5.2310
   19/06/2014         n.a.        n.a.          7.2296             5.2296




                               22
Case 1:19-cv-03619-VSB Document 4-4 Filed 04/24/19 Page 24 of 78

   20/06/2014         n.a.        n.a.          7.2306             5.2306
   21/06/2014      0.2306      0.2326           7.2316             5.2316
   22/06/2014      0.2306      0.2326           7.2316             5.2316
   23/06/2014         n.a.        n.a.          7.2326             5.2326
   24/06/2014         n.a.        n.a.          7.2336             5.2336
   25/06/2014         n.a.        n.a.          7.2339             5.2339
   26/06/2014         n.a.        n.a.          7.2341             5.2341
   27/06/2014         n.a.        n.a.          7.2346             5.2346
   28/06/2014      0.2346      0.2307           7.2327             5.2327
   29/06/2014      0.2346      0.2307           7.2327             5.2327
   30/06/2014         n.a.        n.a.          7.2307             5.2307
   01/07/2014         n.a.        n.a.          7.2318             5.2318
   02/07/2014         n.a.        n.a.          7.2346             5.2346
   03/07/2014         n.a.        n.a.          7.2321             5.2321
   04/07/2014         n.a.        n.a.          7.2331             5.2331
   05/07/2014      0.2331      0.2341           7.2336             5.2336
   06/07/2014      0.2331      0.2341           7.2336             5.2336
   07/07/2014         n.a.        n.a.          7.2341             5.2341
   08/07/2014         n.a.        n.a.          7.2336             5.2336
   09/07/2014         n.a.        n.a.          7.2341             5.2341
   10/07/2014         n.a.        n.a.          7.2336             5.2336
   11/07/2014         n.a.        n.a.          7.2336             5.2336
   12/07/2014      0.2336      0.2326           7.2331             5.2331
   13/07/2014      0.2336      0.2326           7.2331             5.2331
   14/07/2014         n.a.        n.a.          7.2326             5.2326
   15/07/2014         n.a.        n.a.          7.2331             5.2331
   16/07/2014         n.a.        n.a.          7.2336             5.2336
   17/07/2014         n.a.        n.a.          7.2336             5.2336
   18/07/2014         n.a.        n.a.          7.2316             5.2316
   19/07/2014      0.2316      0.2331           7.2324             5.2324
   20/07/2014      0.2316      0.2331           7.2324             5.2324
   21/07/2014         n.a.        n.a.          7.2331             5.2331
   22/07/2014         n.a.        n.a.          7.2326             5.2326
   23/07/2014         n.a.        n.a.          7.2341             5.2341
   24/07/2014         n.a.        n.a.          7.2351             5.2351
   25/07/2014         n.a.        n.a.          7.2341             5.2341
   26/07/2014      0.2341      0.2361           7.2351             5.2351
   27/07/2014      0.2341      0.2361           7.2351             5.2351
   28/07/2014         n.a.        n.a.          7.2361             5.2361
   29/07/2014         n.a.        n.a.          7.2371             5.2371
   30/07/2014         n.a.        n.a.          7.2396             5.2396
   31/07/2014         n.a.        n.a.          7.2391             5.2391
   01/08/2014         n.a.        n.a.          7.2381             5.2381
   02/08/2014      0.2381      0.2371           7.2376             5.2376
   03/08/2014      0.2381      0.2371           7.2376             5.2376
   04/08/2014         n.a.        n.a.          7.2371             5.2371
   05/08/2014         n.a.        n.a.          7.2371             5.2371
   06/08/2014         n.a.        n.a.          7.2342             5.2342
   07/08/2014         n.a.        n.a.          7.2331             5.2331
   08/08/2014         n.a.        n.a.          7.2351             5.2351
   09/08/2014      0.2351      0.2338           7.2345             5.2345
   10/08/2014      0.2351      0.2338           7.2345             5.2345
   11/08/2014         n.a.        n.a.          7.2338             5.2338
   12/08/2014         n.a.        n.a.          7.2331             5.2331
   13/08/2014         n.a.        n.a.          7.2336             5.2336
   14/08/2014         n.a.        n.a.          7.2311             5.2311
   15/08/2014         n.a.        n.a.          7.2321             5.2321
   16/08/2014      0.2321      0.2321           7.2321             5.2321
   17/08/2014      0.2321      0.2321           7.2321             5.2321
   18/08/2014         n.a.        n.a.          7.2321             5.2321
   19/08/2014         n.a.        n.a.          7.2344             5.2344
   20/08/2014         n.a.        n.a.          7.2349             5.2349
   21/08/2014         n.a.        n.a.          7.2349             5.2349
   22/08/2014         n.a.        n.a.          7.2384             5.2384
   23/08/2014      0.2384      0.2381           7.2383             5.2383
   24/08/2014      0.2384      0.2381           7.2383             5.2383
   25/08/2014      0.2384      0.2381           7.2383             5.2383
   26/08/2014         n.a.        n.a.          7.2381             5.2381
   27/08/2014         n.a.        n.a.          7.2346             5.2346
   28/08/2014         n.a.        n.a.          7.2336             5.2336
   29/08/2014         n.a.        n.a.          7.2336             5.2336
   30/08/2014      0.2336      0.2336           7.2336             5.2336
   31/08/2014      0.2336      0.2336           7.2336             5.2336
   01/09/2014         n.a.        n.a.          7.2336             5.2336
   02/09/2014         n.a.        n.a.          7.2331             5.2331
   03/09/2014         n.a.        n.a.          7.2341             5.2341
   04/09/2014         n.a.        n.a.          7.2331             5.2331
   05/09/2014         n.a.        n.a.          7.2323             5.2323
   06/09/2014      0.2323      0.2336           7.2330             5.2330
   07/09/2014      0.2323      0.2336           7.2330             5.2330
   08/09/2014         n.a.        n.a.          7.2336             5.2336
   09/09/2014         n.a.        n.a.          7.2346             5.2346
   10/09/2014         n.a.        n.a.          7.2346             5.2346
   11/09/2014         n.a.        n.a.          7.2341             5.2341
   12/09/2014         n.a.        n.a.          7.2346             5.2346
   13/09/2014      0.2346      0.2346           7.2346             5.2346
   14/09/2014      0.2346      0.2346           7.2346             5.2346
   15/09/2014         n.a.        n.a.          7.2346             5.2346
   16/09/2014         n.a.        n.a.          7.2344             5.2344
   17/09/2014         n.a.        n.a.          7.2341             5.2341
   18/09/2014         n.a.        n.a.          7.2331             5.2331
   19/09/2014         n.a.        n.a.          7.2331             5.2331
   20/09/2014      0.2331      0.2356           7.2344             5.2344
   21/09/2014      0.2331      0.2356           7.2344             5.2344
   22/09/2014         n.a.        n.a.          7.2356             5.2356
   23/09/2014         n.a.        n.a.          7.2341             5.2341
   24/09/2014         n.a.        n.a.          7.2351             5.2351
   25/09/2014         n.a.        n.a.          7.2336             5.2336
   26/09/2014         n.a.        n.a.          7.2331             5.2331
   27/09/2014      0.2331      0.2351           7.2341             5.2341
   28/09/2014      0.2331      0.2351           7.2341             5.2341
   29/09/2014         n.a.        n.a.          7.2351             5.2351
   30/09/2014         n.a.        n.a.          7.2351             5.2351
   01/10/2014         n.a.        n.a.          7.2326             5.2326
   02/10/2014         n.a.        n.a.          7.2312             5.2312
   03/10/2014         n.a.        n.a.          7.2316             5.2316
   04/10/2014      0.2316      0.2326           7.2321             5.2321
   05/10/2014      0.2316      0.2326           7.2321             5.2321
   06/10/2014         n.a.        n.a.          7.2326             5.2326
   07/10/2014         n.a.        n.a.          7.2311             5.2311
   08/10/2014         n.a.        n.a.          7.2291             5.2291
   09/10/2014         n.a.        n.a.          7.2291             5.2291
   10/10/2014         n.a.        n.a.          7.2300             5.2300
   11/10/2014      0.2300      0.2306           7.2303             5.2303
   12/10/2014      0.2300      0.2306           7.2303             5.2303
   13/10/2014         n.a.        n.a.          7.2306             5.2306
   14/10/2014         n.a.        n.a.          7.2291             5.2291




                               23
Case 1:19-cv-03619-VSB Document 4-4 Filed 04/24/19 Page 25 of 78

   15/10/2014         n.a.        n.a.          7.2281             5.2281
   16/10/2014         n.a.        n.a.          7.2308             5.2308
   17/10/2014         n.a.        n.a.          7.2314             5.2314
   18/10/2014      0.2314      0.2321           7.2317             5.2317
   19/10/2014      0.2314      0.2321           7.2317             5.2317
   20/10/2014         n.a.        n.a.          7.2321             5.2321
   21/10/2014         n.a.        n.a.          7.2306             5.2306
   22/10/2014         n.a.        n.a.          7.2328             5.2328
   23/10/2014         n.a.        n.a.          7.2336             5.2336
   24/10/2014         n.a.        n.a.          7.2331             5.2331
   25/10/2014      0.2331      0.2326           7.2329             5.2329
   26/10/2014      0.2331      0.2326           7.2329             5.2329
   27/10/2014         n.a.        n.a.          7.2326             5.2326
   28/10/2014         n.a.        n.a.          7.2326             5.2326
   29/10/2014         n.a.        n.a.          7.2326             5.2326
   30/10/2014         n.a.        n.a.          7.2324             5.2324
   31/10/2014         n.a.        n.a.          7.2321             5.2321
   01/11/2014      0.2321      0.2324           7.2322             5.2322
   02/11/2014      0.2321      0.2324           7.2322             5.2322
   03/11/2014         n.a.        n.a.          7.2324             5.2324
   04/11/2014         n.a.        n.a.          7.2319             5.2319
   05/11/2014         n.a.        n.a.          7.2319             5.2319
   06/11/2014         n.a.        n.a.          7.2316             5.2316
   07/11/2014         n.a.        n.a.          7.2326             5.2326
   08/11/2014      0.2326      0.2331           7.2329             5.2329
   09/11/2014      0.2326      0.2331           7.2329             5.2329
   10/11/2014         n.a.        n.a.          7.2331             5.2331
   11/11/2014         n.a.        n.a.          7.2332             5.2332
   12/11/2014         n.a.        n.a.          7.2332             5.2332
   13/11/2014         n.a.        n.a.          7.2321             5.2321
   14/11/2014         n.a.        n.a.          7.2321             5.2321
   15/11/2014      0.2321      0.2319           7.2320             5.2320
   16/11/2014      0.2321      0.2319           7.2320             5.2320
   17/11/2014         n.a.        n.a.          7.2319             5.2319
   18/11/2014         n.a.        n.a.          7.2319             5.2319
   19/11/2014         n.a.        n.a.          7.2311             5.2311
   20/11/2014         n.a.        n.a.          7.2329             5.2329
   21/11/2014         n.a.        n.a.          7.2329             5.2329
   22/11/2014      0.2329      0.2344           7.2336             5.2336
   23/11/2014      0.2329      0.2344           7.2336             5.2336
   24/11/2014         n.a.        n.a.          7.2344             5.2344
   25/11/2014         n.a.        n.a.          7.2356             5.2356
   26/11/2014         n.a.        n.a.          7.2356             5.2356
   27/11/2014         n.a.        n.a.          7.2336             5.2336
   28/11/2014         n.a.        n.a.          7.2336             5.2336
   29/11/2014      0.2336      0.2346           7.2341             5.2341
   30/11/2014      0.2336      0.2346           7.2341             5.2341
   01/12/2014         n.a.        n.a.          7.2346             5.2346
   02/12/2014         n.a.        n.a.          7.2346             5.2346
   03/12/2014         n.a.        n.a.          7.2349             5.2349
   04/12/2014         n.a.        n.a.          7.2354             5.2354
   05/12/2014         n.a.        n.a.          7.2356             5.2356
   06/12/2014      0.2356      0.2376           7.2366             5.2366
   07/12/2014      0.2356      0.2376           7.2366             5.2366
   08/12/2014         n.a.        n.a.          7.2376             5.2376
   09/12/2014         n.a.        n.a.          7.2389             5.2389
   10/12/2014         n.a.        n.a.          7.2399             5.2399
   11/12/2014         n.a.        n.a.          7.2406             5.2406
   12/12/2014         n.a.        n.a.          7.2429             5.2429
   13/12/2014      0.2429      0.2426           7.2427             5.2427
   14/12/2014      0.2429      0.2426           7.2427             5.2427
   15/12/2014         n.a.        n.a.          7.2426             5.2426
   16/12/2014         n.a.        n.a.          7.2426             5.2426
   17/12/2014         n.a.        n.a.          7.2454             5.2454
   18/12/2014         n.a.        n.a.          7.2471             5.2471
   19/12/2014         n.a.        n.a.          7.2521             5.2521
   20/12/2014      0.2521      0.2551           7.2536             5.2536
   21/12/2014      0.2521      0.2551           7.2536             5.2536
   22/12/2014         n.a.        n.a.          7.2551             5.2551
   23/12/2014         n.a.        n.a.          7.2546             5.2546
   24/12/2014         n.a.        n.a.          7.2566             5.2566
   25/12/2014      0.2566      0.2551           7.2559             5.2559
   26/12/2014      0.2566      0.2551           7.2559             5.2559
   27/12/2014      0.2566      0.2551           7.2559             5.2559
   28/12/2014      0.2566      0.2551           7.2559             5.2559
   29/12/2014         n.a.        n.a.          7.2551             5.2551
   30/12/2014         n.a.        n.a.          7.2552             5.2552
   31/12/2014         n.a.        n.a.          7.2556             5.2556
   01/01/2015      0.2556      0.2556           7.2556             5.2556
   02/01/2015         n.a.        n.a.          7.2556             5.2556
   03/01/2015      0.2556      0.2536           7.2546             5.2546
   04/01/2015      0.2556      0.2536           7.2546             5.2546
   05/01/2015         n.a.        n.a.          7.2536             5.2536
   06/01/2015         n.a.        n.a.          7.2511             5.2511
   07/01/2015         n.a.        n.a.          7.2521             5.2521
   08/01/2015         n.a.        n.a.          7.2521             5.2521
   09/01/2015         n.a.        n.a.          7.2541             5.2541
   10/01/2015      0.2541      0.2528           7.2535             5.2535
   11/01/2015      0.2541      0.2528           7.2535             5.2535
   12/01/2015         n.a.        n.a.          7.2528             5.2528
   13/01/2015         n.a.        n.a.          7.2533             5.2533
   14/01/2015         n.a.        n.a.          7.2536             5.2536
   15/01/2015         n.a.        n.a.          7.2526             5.2526
   16/01/2015         n.a.        n.a.          7.2566             5.2566
   17/01/2015      0.2566      0.2562           7.2564             5.2564
   18/01/2015      0.2566      0.2562           7.2564             5.2564
   19/01/2015         n.a.        n.a.          7.2562             5.2562
   20/01/2015         n.a.        n.a.          7.2567             5.2567
   21/01/2015         n.a.        n.a.          7.2571             5.2571
   22/01/2015         n.a.        n.a.          7.2561             5.2561
   23/01/2015         n.a.        n.a.          7.2561             5.2561
   24/01/2015      0.2561      0.2561           7.2561             5.2561
   25/01/2015      0.2561      0.2561           7.2561             5.2561
   26/01/2015         n.a.        n.a.          7.2561             5.2561
   27/01/2015         n.a.        n.a.          7.2526             5.2526
   28/01/2015         n.a.        n.a.          7.2546             5.2546
   29/01/2015         n.a.        n.a.          7.2546             5.2546
   30/01/2015         n.a.        n.a.          7.2531             5.2531
   31/01/2015      0.2531      0.2521           7.2526             5.2526
   01/02/2015      0.2531      0.2521           7.2526             5.2526
   02/02/2015         n.a.        n.a.          7.2521             5.2521
   03/02/2015         n.a.        n.a.          7.2551             5.2551
   04/02/2015         n.a.        n.a.          7.2551             5.2551
   05/02/2015         n.a.        n.a.          7.2561             5.2561
   06/02/2015         n.a.        n.a.          7.2556             5.2556
   07/02/2015      0.2556      0.2584           7.2570             5.2570
   08/02/2015      0.2556      0.2584           7.2570             5.2570




                               24
Case 1:19-cv-03619-VSB Document 4-4 Filed 04/24/19 Page 26 of 78

   09/02/2015         n.a.        n.a.          7.2584             5.2584
   10/02/2015         n.a.        n.a.          7.2581             5.2581
   11/02/2015         n.a.        n.a.          7.2581             5.2581
   12/02/2015         n.a.        n.a.          7.2581             5.2581
   13/02/2015         n.a.        n.a.          7.2571             5.2571
   14/02/2015      0.2571      0.2562           7.2567             5.2567
   15/02/2015      0.2571      0.2562           7.2567             5.2567
   16/02/2015         n.a.        n.a.          7.2562             5.2562
   17/02/2015         n.a.        n.a.          7.2567             5.2567
   18/02/2015         n.a.        n.a.          7.2606             5.2606
   19/02/2015         n.a.        n.a.          7.2615             5.2615
   20/02/2015         n.a.        n.a.          7.2626             5.2626
   21/02/2015      0.2626      0.2616           7.2621             5.2621
   22/02/2015      0.2626      0.2616           7.2621             5.2621
   23/02/2015         n.a.        n.a.          7.2616             5.2616
   24/02/2015         n.a.        n.a.          7.2611             5.2611
   25/02/2015         n.a.        n.a.          7.2609             5.2609
   26/02/2015         n.a.        n.a.          7.2616             5.2616
   27/02/2015         n.a.        n.a.          7.2619             5.2619
   28/02/2015      0.2619      0.2610           7.2614             5.2614
   01/03/2015      0.2619      0.2610           7.2614             5.2614
   02/03/2015         n.a.        n.a.          7.2610             5.2610
   03/03/2015         n.a.        n.a.          7.2652             5.2652
   04/03/2015         n.a.        n.a.          7.2636             5.2636
   05/03/2015         n.a.        n.a.          7.2636             5.2636
   06/03/2015         n.a.        n.a.          7.2646             5.2646
   07/03/2015      0.2646      0.2666           7.2656             5.2656
   08/03/2015      0.2646      0.2666           7.2656             5.2656
   09/03/2015         n.a.        n.a.          7.2666             5.2666
   10/03/2015         n.a.        n.a.          7.2677             5.2677
   11/03/2015         n.a.        n.a.          7.2699             5.2699
   12/03/2015         n.a.        n.a.          7.2706             5.2706
   13/03/2015         n.a.        n.a.          7.2707             5.2707
   14/03/2015      0.2707      0.2702           7.2704             5.2704
   15/03/2015      0.2707      0.2702           7.2704             5.2704
   16/03/2015         n.a.        n.a.          7.2702             5.2702
   17/03/2015         n.a.        n.a.          7.2694             5.2694
   18/03/2015         n.a.        n.a.          7.2703             5.2703
   19/03/2015         n.a.        n.a.          7.2646             5.2646
   20/03/2015         n.a.        n.a.          7.2668             5.2668
   21/03/2015      0.2668      0.2668           7.2668             5.2668
   22/03/2015      0.2668      0.2668           7.2668             5.2668
   23/03/2015         n.a.        n.a.          7.2668             5.2668
   24/03/2015         n.a.        n.a.          7.2694             5.2694
   25/03/2015         n.a.        n.a.          7.2686             5.2686
   26/03/2015         n.a.        n.a.          7.2731             5.2731
   27/03/2015         n.a.        n.a.          7.2754             5.2754
   28/03/2015      0.2754      0.2742           7.2748             5.2748
   29/03/2015      0.2754      0.2742           7.2748             5.2748
   30/03/2015         n.a.        n.a.          7.2742             5.2742
   31/03/2015         n.a.        n.a.          7.2708             5.2708
   01/04/2015         n.a.        n.a.          7.2708             5.2708
   02/04/2015         n.a.        n.a.          7.2738             5.2738
   03/04/2015      0.2738      0.2738           7.2738             5.2738
   04/04/2015      0.2738      0.2738           7.2738             5.2738
   05/04/2015      0.2738      0.2738           7.2738             5.2738
   06/04/2015      0.2738      0.2738           7.2738             5.2738
   07/04/2015         n.a.        n.a.          7.2738             5.2738
   08/04/2015         n.a.        n.a.          7.2712             5.2712
   09/04/2015         n.a.        n.a.          7.2759             5.2759
   10/04/2015         n.a.        n.a.          7.2770             5.2770
   11/04/2015      0.2770      0.2753           7.2762             5.2762
   12/04/2015      0.2770      0.2753           7.2762             5.2762
   13/04/2015         n.a.        n.a.          7.2753             5.2753
   14/04/2015         n.a.        n.a.          7.2756             5.2756
   15/04/2015         n.a.        n.a.          7.2744             5.2744
   16/04/2015         n.a.        n.a.          7.2751             5.2751
   17/04/2015         n.a.        n.a.          7.2758             5.2758
   18/04/2015      0.2758      0.2760           7.2759             5.2759
   19/04/2015      0.2758      0.2760           7.2759             5.2759
   20/04/2015         n.a.        n.a.          7.2760             5.2760
   21/04/2015         n.a.        n.a.          7.2773             5.2773
   22/04/2015         n.a.        n.a.          7.2775             5.2775
   23/04/2015         n.a.        n.a.          7.2770             5.2770
   24/04/2015         n.a.        n.a.          7.2790             5.2790
   25/04/2015      0.2790      0.2790           7.2790             5.2790
   26/04/2015      0.2790      0.2790           7.2790             5.2790
   27/04/2015         n.a.        n.a.          7.2790             5.2790
   28/04/2015         n.a.        n.a.          7.2782             5.2782
   29/04/2015         n.a.        n.a.          7.2782             5.2782
   30/04/2015         n.a.        n.a.          7.2788             5.2788
   01/05/2015         n.a.        n.a.          7.2798             5.2798
   02/05/2015      0.2798      0.2759           7.2778             5.2778
   03/05/2015      0.2798      0.2759           7.2778             5.2778
   04/05/2015      0.2798      0.2759           7.2778             5.2778
   05/05/2015         n.a.        n.a.          7.2759             5.2759
   06/05/2015         n.a.        n.a.          7.2760             5.2760
   07/05/2015         n.a.        n.a.          7.2789             5.2789
   08/05/2015         n.a.        n.a.          7.2799             5.2799
   09/05/2015      0.2799      0.2766           7.2782             5.2782
   10/05/2015      0.2799      0.2766           7.2782             5.2782
   11/05/2015         n.a.        n.a.          7.2766             5.2766
   12/05/2015         n.a.        n.a.          7.2750             5.2750
   13/05/2015         n.a.        n.a.          7.2739             5.2739
   14/05/2015         n.a.        n.a.          7.2760             5.2760
   15/05/2015         n.a.        n.a.          7.2765             5.2765
   16/05/2015      0.2765      0.2760           7.2763             5.2763
   17/05/2015      0.2765      0.2760           7.2763             5.2763
   18/05/2015         n.a.        n.a.          7.2760             5.2760
   19/05/2015         n.a.        n.a.          7.2810             5.2810
   20/05/2015         n.a.        n.a.          7.2835             5.2835
   21/05/2015         n.a.        n.a.          7.2820             5.2820
   22/05/2015         n.a.        n.a.          7.2845             5.2845
   23/05/2015      0.2845      0.2859           7.2852             5.2852
   24/05/2015      0.2845      0.2859           7.2852             5.2852
   25/05/2015      0.2845      0.2859           7.2852             5.2852
   26/05/2015         n.a.        n.a.          7.2859             5.2859
   27/05/2015         n.a.        n.a.          7.2835             5.2835
   28/05/2015         n.a.        n.a.          7.2828             5.2828
   29/05/2015         n.a.        n.a.          7.2838             5.2838
   30/05/2015      0.2838      0.2825           7.2831             5.2831
   31/05/2015      0.2838      0.2825           7.2831             5.2831
   01/06/2015         n.a.        n.a.          7.2825             5.2825
   02/06/2015         n.a.        n.a.          7.2787             5.2787
   03/06/2015         n.a.        n.a.          7.2792             5.2792
   04/06/2015         n.a.        n.a.          7.2789             5.2789
   05/06/2015         n.a.        n.a.          7.2812             5.2812




                               25
Case 1:19-cv-03619-VSB Document 4-4 Filed 04/24/19 Page 27 of 78

   06/06/2015      0.2812      0.2822           7.2817             5.2817
   07/06/2015      0.2812      0.2822           7.2817             5.2817
   08/06/2015         n.a.        n.a.          7.2822             5.2822
   09/06/2015         n.a.        n.a.          7.2855             5.2855
   10/06/2015         n.a.        n.a.          7.2879             5.2879
   11/06/2015         n.a.        n.a.          7.2859             5.2859
   12/06/2015         n.a.        n.a.          7.2861             5.2861
   13/06/2015      0.2861      0.2833           7.2847             5.2847
   14/06/2015      0.2861      0.2833           7.2847             5.2847
   15/06/2015         n.a.        n.a.          7.2833             5.2833
   16/06/2015         n.a.        n.a.          7.2863             5.2863
   17/06/2015         n.a.        n.a.          7.2857             5.2857
   18/06/2015         n.a.        n.a.          7.2808             5.2808
   19/06/2015         n.a.        n.a.          7.2813             5.2813
   20/06/2015      0.2813      0.2823           7.2818             5.2818
   21/06/2015      0.2813      0.2823           7.2818             5.2818
   22/06/2015         n.a.        n.a.          7.2823             5.2823
   23/06/2015         n.a.        n.a.          7.2808             5.2808
   24/06/2015         n.a.        n.a.          7.2808             5.2808
   25/06/2015         n.a.        n.a.          7.2820             5.2820
   26/06/2015         n.a.        n.a.          7.2818             5.2818
   27/06/2015      0.2818      0.2837           7.2827             5.2827
   28/06/2015      0.2818      0.2837           7.2827             5.2827
   29/06/2015         n.a.        n.a.          7.2837             5.2837
   30/06/2015         n.a.        n.a.          7.2832             5.2832
   01/07/2015         n.a.        n.a.          7.2836             5.2836
   02/07/2015         n.a.        n.a.          7.2835             5.2835
   03/07/2015         n.a.        n.a.          7.2843             5.2843
   04/07/2015      0.2843      0.2843           7.2843             5.2843
   05/07/2015      0.2843      0.2843           7.2843             5.2843
   06/07/2015         n.a.        n.a.          7.2843             5.2843
   07/07/2015         n.a.        n.a.          7.2833             5.2833
   08/07/2015         n.a.        n.a.          7.2835             5.2835
   09/07/2015         n.a.        n.a.          7.2860             5.2860
   10/07/2015         n.a.        n.a.          7.2858             5.2858
   11/07/2015      0.2858      0.2888           7.2873             5.2873
   12/07/2015      0.2858      0.2888           7.2873             5.2873
   13/07/2015         n.a.        n.a.          7.2888             5.2888
   14/07/2015         n.a.        n.a.          7.2885             5.2885
   15/07/2015         n.a.        n.a.          7.2885             5.2885
   16/07/2015         n.a.        n.a.          7.2870             5.2870
   17/07/2015         n.a.        n.a.          7.2918             5.2918
   18/07/2015      0.2918      0.2950           7.2934             5.2934
   19/07/2015      0.2918      0.2950           7.2934             5.2934
   20/07/2015         n.a.        n.a.          7.2950             5.2950
   21/07/2015         n.a.        n.a.          7.2941             5.2941
   22/07/2015         n.a.        n.a.          7.2925             5.2925
   23/07/2015         n.a.        n.a.          7.2951             5.2951
   24/07/2015         n.a.        n.a.          7.2936             5.2936
   25/07/2015      0.2936      0.2941           7.2939             5.2939
   26/07/2015      0.2936      0.2941           7.2939             5.2939
   27/07/2015         n.a.        n.a.          7.2941             5.2941
   28/07/2015         n.a.        n.a.          7.2968             5.2968
   29/07/2015         n.a.        n.a.          7.2968             5.2968
   30/07/2015         n.a.        n.a.          7.3001             5.3001
   31/07/2015         n.a.        n.a.          7.3086             5.3086
   01/08/2015      0.3086      0.3037           7.3062             5.3062
   02/08/2015      0.3086      0.3037           7.3062             5.3062
   03/08/2015         n.a.        n.a.          7.3037             5.3037
   04/08/2015         n.a.        n.a.          7.3011             5.3011
   05/08/2015         n.a.        n.a.          7.3109             5.3109
   06/08/2015         n.a.        n.a.          7.3114             5.3114
   07/08/2015         n.a.        n.a.          7.3116             5.3116
   08/08/2015      0.3116      0.3142           7.3129             5.3129
   09/08/2015      0.3116      0.3142           7.3129             5.3129
   10/08/2015         n.a.        n.a.          7.3142             5.3142
   11/08/2015         n.a.        n.a.          7.3144             5.3144
   12/08/2015         n.a.        n.a.          7.3093             5.3093
   13/08/2015         n.a.        n.a.          7.3205             5.3205
   14/08/2015         n.a.        n.a.          7.3245             5.3245
   15/08/2015      0.3245      0.3329           7.3287             5.3287
   16/08/2015      0.3245      0.3329           7.3287             5.3287
   17/08/2015         n.a.        n.a.          7.3329             5.3329
   18/08/2015         n.a.        n.a.          7.3329             5.3329
   19/08/2015         n.a.        n.a.          7.3334             5.3334
   20/08/2015         n.a.        n.a.          7.3291             5.3291
   21/08/2015         n.a.        n.a.          7.3291             5.3291
   22/08/2015      0.3291      0.3316           7.3304             5.3304
   23/08/2015      0.3291      0.3316           7.3304             5.3304
   24/08/2015         n.a.        n.a.          7.3316             5.3316
   25/08/2015         n.a.        n.a.          7.3270             5.3270
   26/08/2015         n.a.        n.a.          7.3252             5.3252
   27/08/2015         n.a.        n.a.          7.3244             5.3244
   28/08/2015         n.a.        n.a.          7.3290             5.3290
   29/08/2015      0.3290      0.3340           7.3315             5.3315
   30/08/2015      0.3290      0.3340           7.3315             5.3315
   31/08/2015      0.3290      0.3340           7.3315             5.3315
   01/09/2015         n.a.        n.a.          7.3340             5.3340
   02/09/2015         n.a.        n.a.          7.3325             5.3325
   03/09/2015         n.a.        n.a.          7.3335             5.3335
   04/09/2015         n.a.        n.a.          7.3320             5.3320
   05/09/2015      0.3320      0.3330           7.3325             5.3325
   06/09/2015      0.3320      0.3330           7.3325             5.3325
   07/09/2015         n.a.        n.a.          7.3330             5.3330
   08/09/2015         n.a.        n.a.          7.3320             5.3320
   09/09/2015         n.a.        n.a.          7.3330             5.3330
   10/09/2015         n.a.        n.a.          7.3360             5.3360
   11/09/2015         n.a.        n.a.          7.3372             5.3372
   12/09/2015      0.3372      0.3355           7.3364             5.3364
   13/09/2015      0.3372      0.3355           7.3364             5.3364
   14/09/2015         n.a.        n.a.          7.3355             5.3355
   15/09/2015         n.a.        n.a.          7.3343             5.3343
   16/09/2015         n.a.        n.a.          7.3396             5.3396
   17/09/2015         n.a.        n.a.          7.3451             5.3451
   18/09/2015         n.a.        n.a.          7.3192             5.3192
   19/09/2015      0.3192      0.3260           7.3226             5.3226
   20/09/2015      0.3192      0.3260           7.3226             5.3226
   21/09/2015         n.a.        n.a.          7.3260             5.3260
   22/09/2015         n.a.        n.a.          7.3265             5.3265
   23/09/2015         n.a.        n.a.          7.3255             5.3255
   24/09/2015         n.a.        n.a.          7.3264             5.3264
   25/09/2015         n.a.        n.a.          7.3261             5.3261
   26/09/2015      0.3261      0.3266           7.3264             5.3264
   27/09/2015      0.3261      0.3266           7.3264             5.3264
   28/09/2015         n.a.        n.a.          7.3266             5.3266
   29/09/2015         n.a.        n.a.          7.3255             5.3255
   30/09/2015         n.a.        n.a.          7.3250             5.3250




                               26
Case 1:19-cv-03619-VSB Document 4-4 Filed 04/24/19 Page 28 of 78

   01/10/2015         n.a.        n.a.          7.3240             5.3240
   02/10/2015         n.a.        n.a.          7.3271             5.3271
   03/10/2015      0.3271      0.3232           7.3252             5.3252
   04/10/2015      0.3271      0.3232           7.3252             5.3252
   05/10/2015         n.a.        n.a.          7.3232             5.3232
   06/10/2015         n.a.        n.a.          7.3180             5.3180
   07/10/2015         n.a.        n.a.          7.3186             5.3186
   08/10/2015         n.a.        n.a.          7.3196             5.3196
   09/10/2015         n.a.        n.a.          7.3206             5.3206
   10/10/2015      0.3206      0.3208           7.3207             5.3207
   11/10/2015      0.3206      0.3208           7.3207             5.3207
   12/10/2015         n.a.        n.a.          7.3208             5.3208
   13/10/2015         n.a.        n.a.          7.3205             5.3205
   14/10/2015         n.a.        n.a.          7.3171             5.3171
   15/10/2015         n.a.        n.a.          7.3152             5.3152
   16/10/2015         n.a.        n.a.          7.3172             5.3172
   17/10/2015      0.3172      0.3167           7.3169             5.3169
   18/10/2015      0.3172      0.3167           7.3169             5.3169
   19/10/2015         n.a.        n.a.          7.3167             5.3167
   20/10/2015         n.a.        n.a.          7.3204             5.3204
   21/10/2015         n.a.        n.a.          7.3164             5.3164
   22/10/2015         n.a.        n.a.          7.3199             5.3199
   23/10/2015         n.a.        n.a.          7.3229             5.3229
   24/10/2015      0.3229      0.3232           7.3230             5.3230
   25/10/2015      0.3229      0.3232           7.3230             5.3230
   26/10/2015         n.a.        n.a.          7.3232             5.3232
   27/10/2015         n.a.        n.a.          7.3239             5.3239
   28/10/2015         n.a.        n.a.          7.3219             5.3219
   29/10/2015         n.a.        n.a.          7.3289             5.3289
   30/10/2015         n.a.        n.a.          7.3341             5.3341
   31/10/2015      0.3341      0.3341           7.3341             5.3341
   01/11/2015      0.3341      0.3341           7.3341             5.3341
   02/11/2015         n.a.        n.a.          7.3341             5.3341
   03/11/2015         n.a.        n.a.          7.3336             5.3336
   04/11/2015         n.a.        n.a.          7.3366             5.3366
   05/11/2015         n.a.        n.a.          7.3439             5.3439
   06/11/2015         n.a.        n.a.          7.3414             5.3414
   07/11/2015      0.3414      0.3556           7.3485             5.3485
   08/11/2015      0.3414      0.3556           7.3485             5.3485
   09/11/2015         n.a.        n.a.          7.3556             5.3556
   10/11/2015         n.a.        n.a.          7.3561             5.3561
   11/11/2015         n.a.        n.a.          7.3591             5.3591
   12/11/2015         n.a.        n.a.          7.3616             5.3616
   13/11/2015         n.a.        n.a.          7.3636             5.3636
   14/11/2015      0.3636      0.3641           7.3639             5.3639
   15/11/2015      0.3636      0.3641           7.3639             5.3639
   16/11/2015         n.a.        n.a.          7.3641             5.3641
   17/11/2015         n.a.        n.a.          7.3671             5.3671
   18/11/2015         n.a.        n.a.          7.3696             5.3696
   19/11/2015         n.a.        n.a.          7.3776             5.3776
   20/11/2015         n.a.        n.a.          7.3821             5.3821
   21/11/2015      0.3821      0.3932           7.3877             5.3877
   22/11/2015      0.3821      0.3932           7.3877             5.3877
   23/11/2015         n.a.        n.a.          7.3932             5.3932
   24/11/2015         n.a.        n.a.          7.4023             5.4023
   25/11/2015         n.a.        n.a.          7.4067             5.4067
   26/11/2015         n.a.        n.a.          7.4117             5.4117
   27/11/2015         n.a.        n.a.          7.4142             5.4142
   28/11/2015      0.4142      0.4162           7.4152             5.4152
   29/11/2015      0.4142      0.4162           7.4152             5.4152
   30/11/2015         n.a.        n.a.          7.4162             5.4162
   01/12/2015         n.a.        n.a.          7.4222             5.4222
   02/12/2015         n.a.        n.a.          7.4360             5.4360
   03/12/2015         n.a.        n.a.          7.4520             5.4520
   04/12/2015         n.a.        n.a.          7.4620             5.4620
   05/12/2015      0.4620      0.4770           7.4695             5.4695
   06/12/2015      0.4620      0.4770           7.4695             5.4695
   07/12/2015         n.a.        n.a.          7.4770             5.4770
   08/12/2015         n.a.        n.a.          7.4865             5.4865
   09/12/2015         n.a.        n.a.          7.4920             5.4920
   10/12/2015         n.a.        n.a.          7.5020             5.5020
   11/12/2015         n.a.        n.a.          7.5120             5.5120
   12/12/2015      0.5120      0.5178           7.5149             5.5149
   13/12/2015      0.5120      0.5178           7.5149             5.5149
   14/12/2015         n.a.        n.a.          7.5178             5.5178
   15/12/2015         n.a.        n.a.          7.5258             5.5258
   16/12/2015         n.a.        n.a.          7.5325             5.5325
   17/12/2015         n.a.        n.a.          7.5695             5.5695
   18/12/2015         n.a.        n.a.          7.5855             5.5855
   19/12/2015      0.5855      0.5931           7.5893             5.5893
   20/12/2015      0.5855      0.5931           7.5893             5.5893
   21/12/2015         n.a.        n.a.          7.5931             5.5931
   22/12/2015         n.a.        n.a.          7.5944             5.5944
   23/12/2015         n.a.        n.a.          7.6031             5.6031
   24/12/2015         n.a.        n.a.          7.6031             5.6031
   25/12/2015      0.6031      0.6067           7.6049             5.6049
   26/12/2015      0.6031      0.6067           7.6049             5.6049
   27/12/2015      0.6031      0.6067           7.6049             5.6049
   28/12/2015      0.6031      0.6067           7.6049             5.6049
   29/12/2015         n.a.        n.a.          7.6067             5.6067
   30/12/2015         n.a.        n.a.          7.6122             5.6122
   31/12/2015         n.a.        n.a.          7.6127             5.6127
   01/01/2016      0.6127      0.6117           7.6122             5.6122
   02/01/2016      0.6127      0.6117           7.6122             5.6122
   03/01/2016      0.6127      0.6117           7.6122             5.6122
   04/01/2016         n.a.        n.a.          7.6117             5.6117
   05/01/2016         n.a.        n.a.          7.6171             5.6171
   06/01/2016         n.a.        n.a.          7.6201             5.6201
   07/01/2016         n.a.        n.a.          7.6169             5.6169
   08/01/2016         n.a.        n.a.          7.6211             5.6211
   09/01/2016      0.6211      0.6221           7.6216             5.6216
   10/01/2016      0.6211      0.6221           7.6216             5.6216
   11/01/2016         n.a.        n.a.          7.6221             5.6221
   12/01/2016         n.a.        n.a.          7.6236             5.6236
   13/01/2016         n.a.        n.a.          7.6220             5.6220
   14/01/2016         n.a.        n.a.          7.6211             5.6211
   15/01/2016         n.a.        n.a.          7.6196             5.6196
   16/01/2016      0.6196      0.6238           7.6217             5.6217
   17/01/2016      0.6196      0.6238           7.6217             5.6217
   18/01/2016         n.a.        n.a.          7.6238             5.6238
   19/01/2016         n.a.        n.a.          7.6243             5.6243
   20/01/2016         n.a.        n.a.          7.6213             5.6213
   21/01/2016         n.a.        n.a.          7.6186             5.6186
   22/01/2016         n.a.        n.a.          7.6191             5.6191
   23/01/2016      0.6191      0.6213           7.6202             5.6202
   24/01/2016      0.6191      0.6213           7.6202             5.6202
   25/01/2016         n.a.        n.a.          7.6213             5.6213




                               27
Case 1:19-cv-03619-VSB Document 4-4 Filed 04/24/19 Page 29 of 78

   26/01/2016         n.a.        n.a.          7.6211             5.6211
   27/01/2016         n.a.        n.a.          7.6181             5.6181
   28/01/2016         n.a.        n.a.          7.6156             5.6156
   29/01/2016         n.a.        n.a.          7.6126             5.6126
   30/01/2016      0.6126      0.6186           7.6156             5.6156
   31/01/2016      0.6126      0.6186           7.6156             5.6156
   01/02/2016         n.a.        n.a.          7.6186             5.6186
   02/02/2016         n.a.        n.a.          7.6192             5.6192
   03/02/2016         n.a.        n.a.          7.6206             5.6206
   04/02/2016         n.a.        n.a.          7.6202             5.6202
   05/02/2016         n.a.        n.a.          7.6197             5.6197
   06/02/2016      0.6197      0.6210           7.6204             5.6204
   07/02/2016      0.6197      0.6210           7.6204             5.6204
   08/02/2016         n.a.        n.a.          7.6210             5.6210
   09/02/2016         n.a.        n.a.          7.6205             5.6205
   10/02/2016         n.a.        n.a.          7.6176             5.6176
   11/02/2016         n.a.        n.a.          7.6172             5.6172
   12/02/2016         n.a.        n.a.          7.6182             5.6182
   13/02/2016      0.6182      0.6182           7.6182             5.6182
   14/02/2016      0.6182      0.6182           7.6182             5.6182
   15/02/2016         n.a.        n.a.          7.6182             5.6182
   16/02/2016         n.a.        n.a.          7.6182             5.6182
   17/02/2016         n.a.        n.a.          7.6194             5.6194
   18/02/2016         n.a.        n.a.          7.6182             5.6182
   19/02/2016         n.a.        n.a.          7.6182             5.6182
   20/02/2016      0.6182      0.6246           7.6214             5.6214
   21/02/2016      0.6182      0.6246           7.6214             5.6214
   22/02/2016         n.a.        n.a.          7.6246             5.6246
   23/02/2016         n.a.        n.a.          7.6291             5.6291
   24/02/2016         n.a.        n.a.          7.6346             5.6346
   25/02/2016         n.a.        n.a.          7.6356             5.6356
   26/02/2016         n.a.        n.a.          7.6351             5.6351
   27/02/2016      0.6351      0.6331           7.6341             5.6341
   28/02/2016      0.6351      0.6331           7.6341             5.6341
   29/02/2016         n.a.        n.a.          7.6331             5.6331
   01/03/2016         n.a.        n.a.          7.6316             5.6316
   02/03/2016         n.a.        n.a.          7.6349             5.6349
   03/03/2016         n.a.        n.a.          7.6356             5.6356
   04/03/2016         n.a.        n.a.          7.6335             5.6335
   05/03/2016      0.6335      0.6361           7.6348             5.6348
   06/03/2016      0.6335      0.6361           7.6348             5.6348
   07/03/2016         n.a.        n.a.          7.6361             5.6361
   08/03/2016         n.a.        n.a.          7.6352             5.6352
   09/03/2016         n.a.        n.a.          7.6346             5.6346
   10/03/2016         n.a.        n.a.          7.6324             5.6324
   11/03/2016         n.a.        n.a.          7.6339             5.6339
   12/03/2016      0.6339      0.6396           7.6367             5.6367
   13/03/2016      0.6339      0.6396           7.6367             5.6367
   14/03/2016         n.a.        n.a.          7.6396             5.6396
   15/03/2016         n.a.        n.a.          7.6420             5.6420
   16/03/2016         n.a.        n.a.          7.6390             5.6390
   17/03/2016         n.a.        n.a.          7.6234             5.6234
   18/03/2016         n.a.        n.a.          7.6243             5.6243
   19/03/2016      0.6243      0.6246           7.6245             5.6245
   20/03/2016      0.6243      0.6246           7.6245             5.6245
   21/03/2016         n.a.        n.a.          7.6246             5.6246
   22/03/2016         n.a.        n.a.          7.6284             5.6284
   23/03/2016         n.a.        n.a.          7.6301             5.6301
   24/03/2016         n.a.        n.a.          7.6286             5.6286
   25/03/2016      0.6286      0.6309           7.6297             5.6297
   26/03/2016      0.6286      0.6309           7.6297             5.6297
   27/03/2016      0.6286      0.6309           7.6297             5.6297
   28/03/2016      0.6286      0.6309           7.6297             5.6297
   29/03/2016         n.a.        n.a.          7.6309             5.6309
   30/03/2016         n.a.        n.a.          7.6251             5.6251
   31/03/2016         n.a.        n.a.          7.6286             5.6286
   01/04/2016         n.a.        n.a.          7.6291             5.6291
   02/04/2016      0.6291      0.6301           7.6296             5.6296
   03/04/2016      0.6291      0.6301           7.6296             5.6296
   04/04/2016         n.a.        n.a.          7.6301             5.6301
   05/04/2016         n.a.        n.a.          7.6266             5.6266
   06/04/2016         n.a.        n.a.          7.6306             5.6306
   07/04/2016         n.a.        n.a.          7.6288             5.6288
   08/04/2016         n.a.        n.a.          7.6308             5.6308
   09/04/2016      0.6308      0.6299           7.6303             5.6303
   10/04/2016      0.6308      0.6299           7.6303             5.6303
   11/04/2016         n.a.        n.a.          7.6299             5.6299
   12/04/2016         n.a.        n.a.          7.6296             5.6296
   13/04/2016         n.a.        n.a.          7.6284             5.6284
   14/04/2016         n.a.        n.a.          7.6329             5.6329
   15/04/2016         n.a.        n.a.          7.6331             5.6331
   16/04/2016      0.6331      0.6344           7.6337             5.6337
   17/04/2016      0.6331      0.6344           7.6337             5.6337
   18/04/2016         n.a.        n.a.          7.6344             5.6344
   19/04/2016         n.a.        n.a.          7.6349             5.6349
   20/04/2016         n.a.        n.a.          7.6351             5.6351
   21/04/2016         n.a.        n.a.          7.6381             5.6381
   22/04/2016         n.a.        n.a.          7.6359             5.6359
   23/04/2016      0.6359      0.6339           7.6349             5.6349
   24/04/2016      0.6359      0.6339           7.6349             5.6349
   25/04/2016         n.a.        n.a.          7.6339             5.6339
   26/04/2016         n.a.        n.a.          7.6344             5.6344
   27/04/2016         n.a.        n.a.          7.6384             5.6384
   28/04/2016         n.a.        n.a.          7.6366             5.6366
   29/04/2016         n.a.        n.a.          7.6366             5.6366
   30/04/2016      0.6366      0.6329           7.6348             5.6348
   01/05/2016      0.6366      0.6329           7.6348             5.6348
   02/05/2016      0.6366      0.6329           7.6348             5.6348
   03/05/2016         n.a.        n.a.          7.6329             5.6329
   04/05/2016         n.a.        n.a.          7.6341             5.6341
   05/05/2016         n.a.        n.a.          7.6318             5.6318
   06/05/2016      0.6318      0.6296           7.6307             5.6307
   07/05/2016      0.6318      0.6296           7.6307             5.6307
   08/05/2016      0.6318      0.6296           7.6307             5.6307
   09/05/2016         n.a.        n.a.          7.6296             5.6296
   10/05/2016         n.a.        n.a.          7.6281             5.6281
   11/05/2016         n.a.        n.a.          7.6266             5.6266
   12/05/2016         n.a.        n.a.          7.6261             5.6261
   13/05/2016         n.a.        n.a.          7.6276             5.6276
   14/05/2016      0.6276      0.6261           7.6269             5.6269
   15/05/2016      0.6276      0.6261           7.6269             5.6269
   16/05/2016         n.a.        n.a.          7.6261             5.6261
   17/05/2016         n.a.        n.a.          7.6251             5.6251
   18/05/2016         n.a.        n.a.          7.6356             5.6356
   19/05/2016         n.a.        n.a.          7.6539             5.6539
   20/05/2016         n.a.        n.a.          7.6613             5.6613
   21/05/2016      0.6613      0.6623           7.6618             5.6618




                               28
Case 1:19-cv-03619-VSB Document 4-4 Filed 04/24/19 Page 30 of 78

   22/05/2016      0.6613      0.6623           7.6618             5.6618
   23/05/2016         n.a.        n.a.          7.6623             5.6623
   24/05/2016         n.a.        n.a.          7.6653             5.6653
   25/05/2016         n.a.        n.a.          7.6666             5.6666
   26/05/2016         n.a.        n.a.          7.6741             5.6741
   27/05/2016         n.a.        n.a.          7.6731             5.6731
   28/05/2016      0.6731      0.6858           7.6794             5.6794
   29/05/2016      0.6731      0.6858           7.6794             5.6794
   30/05/2016      0.6731      0.6858           7.6794             5.6794
   31/05/2016         n.a.        n.a.          7.6858             5.6858
   01/06/2016         n.a.        n.a.          7.6813             5.6813
   02/06/2016         n.a.        n.a.          7.6801             5.6801
   03/06/2016         n.a.        n.a.          7.6822             5.6822
   04/06/2016      0.6822      0.6607           7.6714             5.6714
   05/06/2016      0.6822      0.6607           7.6714             5.6714
   06/06/2016         n.a.        n.a.          7.6607             5.6607
   07/06/2016         n.a.        n.a.          7.6566             5.6566
   08/06/2016         n.a.        n.a.          7.6580             5.6580
   09/06/2016         n.a.        n.a.          7.6561             5.6561
   10/06/2016         n.a.        n.a.          7.6556             5.6556
   11/06/2016      0.6556      0.6525           7.6541             5.6541
   12/06/2016      0.6556      0.6525           7.6541             5.6541
   13/06/2016         n.a.        n.a.          7.6525             5.6525
   14/06/2016         n.a.        n.a.          7.6548             5.6548
   15/06/2016         n.a.        n.a.          7.6564             5.6564
   16/06/2016         n.a.        n.a.          7.6466             5.6466
   17/06/2016         n.a.        n.a.          7.6444             5.6444
   18/06/2016      0.6444      0.6465           7.6455             5.6455
   19/06/2016      0.6444      0.6465           7.6455             5.6455
   20/06/2016         n.a.        n.a.          7.6465             5.6465
   21/06/2016         n.a.        n.a.          7.6419             5.6419
   22/06/2016         n.a.        n.a.          7.6401             5.6401
   23/06/2016         n.a.        n.a.          7.6401             5.6401
   24/06/2016         n.a.        n.a.          7.6236             5.6236
   25/06/2016      0.6236      0.6271           7.6254             5.6254
   26/06/2016      0.6236      0.6271           7.6254             5.6254
   27/06/2016         n.a.        n.a.          7.6271             5.6271
   28/06/2016         n.a.        n.a.          7.6311             5.6311
   29/06/2016         n.a.        n.a.          7.6461             5.6461
   30/06/2016         n.a.        n.a.          7.6541             5.6541
   01/07/2016         n.a.        n.a.          7.6534             5.6534
   02/07/2016      0.6534      0.6564           7.6549             5.6549
   03/07/2016      0.6534      0.6564           7.6549             5.6549
   04/07/2016         n.a.        n.a.          7.6564             5.6564
   05/07/2016         n.a.        n.a.          7.6571             5.6571
   06/07/2016         n.a.        n.a.          7.6611             5.6611
   07/07/2016         n.a.        n.a.          7.6646             5.6646
   08/07/2016         n.a.        n.a.          7.6671             5.6671
   09/07/2016      0.6671      0.6691           7.6681             5.6681
   10/07/2016      0.6671      0.6691           7.6681             5.6681
   11/07/2016         n.a.        n.a.          7.6691             5.6691
   12/07/2016         n.a.        n.a.          7.6734             5.6734
   13/07/2016         n.a.        n.a.          7.6801             5.6801
   14/07/2016         n.a.        n.a.          7.6791             5.6791
   15/07/2016         n.a.        n.a.          7.6879             5.6879
   16/07/2016      0.6879      0.6956           7.6917             5.6917
   17/07/2016      0.6879      0.6956           7.6917             5.6917
   18/07/2016         n.a.        n.a.          7.6956             5.6956
   19/07/2016         n.a.        n.a.          7.6971             5.6971
   20/07/2016         n.a.        n.a.          7.7016             5.7016
   21/07/2016         n.a.        n.a.          7.7145             5.7145
   22/07/2016         n.a.        n.a.          7.7210             5.7210
   23/07/2016      0.7210      0.7335           7.7273             5.7273
   24/07/2016      0.7210      0.7335           7.7273             5.7273
   25/07/2016         n.a.        n.a.          7.7335             5.7335
   26/07/2016         n.a.        n.a.          7.7430             5.7430
   27/07/2016         n.a.        n.a.          7.7515             5.7515
   28/07/2016         n.a.        n.a.          7.7565             5.7565
   29/07/2016         n.a.        n.a.          7.7591             5.7591
   30/07/2016      0.7591      0.7591           7.7591             5.7591
   31/07/2016      0.7591      0.7591           7.7591             5.7591
   01/08/2016         n.a.        n.a.          7.7591             5.7591
   02/08/2016         n.a.        n.a.          7.7676             5.7676
   03/08/2016         n.a.        n.a.          7.7776             5.7776
   04/08/2016         n.a.        n.a.          7.7876             5.7876
   05/08/2016         n.a.        n.a.          7.7924             5.7924
   06/08/2016      0.7924      0.8065           7.7994             5.7994
   07/08/2016      0.7924      0.8065           7.7994             5.7994
   08/08/2016         n.a.        n.a.          7.8065             5.8065
   09/08/2016         n.a.        n.a.          7.8160             5.8160
   10/08/2016         n.a.        n.a.          7.8176             5.8176
   11/08/2016         n.a.        n.a.          7.8170             5.8170
   12/08/2016         n.a.        n.a.          7.8183             5.8183
   13/08/2016      0.8183      0.8041           7.8112             5.8112
   14/08/2016      0.8183      0.8041           7.8112             5.8112
   15/08/2016         n.a.        n.a.          7.8041             5.8041
   16/08/2016         n.a.        n.a.          7.8013             5.8013
   17/08/2016         n.a.        n.a.          7.8113             5.8113
   18/08/2016         n.a.        n.a.          7.8110             5.8110
   19/08/2016         n.a.        n.a.          7.8171             5.8171
   20/08/2016      0.8171      0.8254           7.8213             5.8213
   21/08/2016      0.8171      0.8254           7.8213             5.8213
   22/08/2016         n.a.        n.a.          7.8254             5.8254
   23/08/2016         n.a.        n.a.          7.8254             5.8254
   24/08/2016         n.a.        n.a.          7.8254             5.8254
   25/08/2016         n.a.        n.a.          7.8293             5.8293
   26/08/2016         n.a.        n.a.          7.8334             5.8334
   27/08/2016      0.8334      0.8421           7.8378             5.8378
   28/08/2016      0.8334      0.8421           7.8378             5.8378
   29/08/2016      0.8334      0.8421           7.8378             5.8378
   30/08/2016         n.a.        n.a.          7.8421             5.8421
   31/08/2016         n.a.        n.a.          7.8393             5.8393
   01/09/2016         n.a.        n.a.          7.8357             5.8357
   02/09/2016         n.a.        n.a.          7.8351             5.8351
   03/09/2016      0.8351      0.8334           7.8343             5.8343
   04/09/2016      0.8351      0.8334           7.8343             5.8343
   05/09/2016         n.a.        n.a.          7.8334             5.8334
   06/09/2016         n.a.        n.a.          7.8407             5.8407
   07/09/2016         n.a.        n.a.          7.8336             5.8336
   08/09/2016         n.a.        n.a.          7.8454             5.8454
   09/09/2016         n.a.        n.a.          7.8522             5.8522
   10/09/2016      0.8522      0.8558           7.8540             5.8540
   11/09/2016      0.8522      0.8558           7.8540             5.8540
   12/09/2016         n.a.        n.a.          7.8558             5.8558
   13/09/2016         n.a.        n.a.          7.8503             5.8503
   14/09/2016         n.a.        n.a.          7.8539             5.8539
   15/09/2016         n.a.        n.a.          7.8566             5.8566




                               29
Case 1:19-cv-03619-VSB Document 4-4 Filed 04/24/19 Page 31 of 78

   16/09/2016         n.a.        n.a.          7.8571             5.8571
   17/09/2016      0.8571      0.8607           7.8589             5.8589
   18/09/2016      0.8571      0.8607           7.8589             5.8589
   19/09/2016         n.a.        n.a.          7.8607             5.8607
   20/09/2016         n.a.        n.a.          7.8659             5.8659
   21/09/2016         n.a.        n.a.          7.8633             5.8633
   22/09/2016         n.a.        n.a.          7.8567             5.8567
   23/09/2016         n.a.        n.a.          7.8529             5.8529
   24/09/2016      0.8529      0.8529           7.8529             5.8529
   25/09/2016      0.8529      0.8529           7.8529             5.8529
   26/09/2016         n.a.        n.a.          7.8529             5.8529
   27/09/2016         n.a.        n.a.          7.8538             5.8538
   28/09/2016         n.a.        n.a.          7.8377             5.8377
   29/09/2016         n.a.        n.a.          7.8456             5.8456
   30/09/2016         n.a.        n.a.          7.8537             5.8537
   01/10/2016      0.8537      0.8579           7.8558             5.8558
   02/10/2016      0.8537      0.8579           7.8558             5.8558
   03/10/2016         n.a.        n.a.          7.8579             5.8579
   04/10/2016         n.a.        n.a.          7.8643             5.8643
   05/10/2016         n.a.        n.a.          7.8679             5.8679
   06/10/2016         n.a.        n.a.          7.8716             5.8716
   07/10/2016         n.a.        n.a.          7.8761             5.8761
   08/10/2016      0.8761      0.8739           7.8750             5.8750
   09/10/2016      0.8761      0.8739           7.8750             5.8750
   10/10/2016         n.a.        n.a.          7.8739             5.8739
   11/10/2016         n.a.        n.a.          7.8775             5.8775
   12/10/2016         n.a.        n.a.          7.8811             5.8811
   13/10/2016         n.a.        n.a.          7.8800             5.8800
   14/10/2016         n.a.        n.a.          7.8817             5.8817
   15/10/2016      0.8817      0.8776           7.8796             5.8796
   16/10/2016      0.8817      0.8776           7.8796             5.8796
   17/10/2016         n.a.        n.a.          7.8776             5.8776
   18/10/2016         n.a.        n.a.          7.8812             5.8812
   19/10/2016         n.a.        n.a.          7.8807             5.8807
   20/10/2016         n.a.        n.a.          7.8818             5.8818
   21/10/2016         n.a.        n.a.          7.8818             5.8818
   22/10/2016      0.8818      0.8837           7.8828             5.8828
   23/10/2016      0.8818      0.8837           7.8828             5.8828
   24/10/2016         n.a.        n.a.          7.8837             5.8837
   25/10/2016         n.a.        n.a.          7.8857             5.8857
   26/10/2016         n.a.        n.a.          7.8904             5.8904
   27/10/2016         n.a.        n.a.          7.8873             5.8873
   28/10/2016         n.a.        n.a.          7.8859             5.8859
   29/10/2016      0.8859      0.8843           7.8851             5.8851
   30/10/2016      0.8859      0.8843           7.8851             5.8851
   31/10/2016         n.a.        n.a.          7.8843             5.8843
   01/11/2016         n.a.        n.a.          7.8809             5.8809
   02/11/2016         n.a.        n.a.          7.8757             5.8757
   03/11/2016         n.a.        n.a.          7.8809             5.8809
   04/11/2016         n.a.        n.a.          7.8826             5.8826
   05/11/2016      0.8826      0.8868           7.8847             5.8847
   06/11/2016      0.8826      0.8868           7.8847             5.8847
   07/11/2016         n.a.        n.a.          7.8868             5.8868
   08/11/2016         n.a.        n.a.          7.8823             5.8823
   09/11/2016         n.a.        n.a.          7.8865             5.8865
   10/11/2016         n.a.        n.a.          7.9021             5.9021
   11/11/2016         n.a.        n.a.          7.9057             5.9057
   12/11/2016      0.9057      0.9112           7.9084             5.9084
   13/11/2016      0.9057      0.9112           7.9084             5.9084
   14/11/2016         n.a.        n.a.          7.9112             5.9112
   15/11/2016         n.a.        n.a.          7.9062             5.9062
   16/11/2016         n.a.        n.a.          7.9087             5.9087
   17/11/2016         n.a.        n.a.          7.9112             5.9112
   18/11/2016         n.a.        n.a.          7.9162             5.9162
   19/11/2016      0.9162      0.9198           7.9180             5.9180
   20/11/2016      0.9162      0.9198           7.9180             5.9180
   21/11/2016         n.a.        n.a.          7.9198             5.9198
   22/11/2016         n.a.        n.a.          7.9248             5.9248
   23/11/2016         n.a.        n.a.          7.9301             5.9301
   24/11/2016         n.a.        n.a.          7.9371             5.9371
   25/11/2016         n.a.        n.a.          7.9373             5.9373
   26/11/2016      0.9373      0.9351           7.9362             5.9362
   27/11/2016      0.9373      0.9351           7.9362             5.9362
   28/11/2016         n.a.        n.a.          7.9351             5.9351
   29/11/2016         n.a.        n.a.          7.9307             5.9307
   30/11/2016         n.a.        n.a.          7.9342             5.9342
   01/12/2016         n.a.        n.a.          7.9417             5.9417
   02/12/2016         n.a.        n.a.          7.9464             5.9464
   03/12/2016      0.9464      0.9481           7.9472             5.9472
   04/12/2016      0.9464      0.9481           7.9472             5.9472
   05/12/2016         n.a.        n.a.          7.9481             5.9481
   06/12/2016         n.a.        n.a.          7.9508             5.9508
   07/12/2016         n.a.        n.a.          7.9508             5.9508
   08/12/2016         n.a.        n.a.          7.9531             5.9531
   09/12/2016         n.a.        n.a.          7.9565             5.9565
   10/12/2016      0.9565      0.9587           7.9576             5.9576
   11/12/2016      0.9565      0.9587           7.9576             5.9576
   12/12/2016         n.a.        n.a.          7.9587             5.9587
   13/12/2016         n.a.        n.a.          7.9634             5.9634
   14/12/2016         n.a.        n.a.          7.9704             5.9704
   15/12/2016         n.a.        n.a.          7.9932             5.9932
   16/12/2016         n.a.        n.a.          7.9973             5.9973
   17/12/2016      0.9973      0.9943           7.9958             5.9958
   18/12/2016      0.9973      0.9943           7.9958             5.9958
   19/12/2016         n.a.        n.a.          7.9943             5.9943
   20/12/2016         n.a.        n.a.          7.9962             5.9962
   21/12/2016         n.a.        n.a.          7.9976             5.9976
   22/12/2016         n.a.        n.a.          7.9971             5.9971
   23/12/2016         n.a.        n.a.          7.9971             5.9971
   24/12/2016      0.9971      0.9982           7.9976             5.9976
   25/12/2016      0.9971      0.9982           7.9976             5.9976
   26/12/2016      0.9971      0.9982           7.9976             5.9976
   27/12/2016      0.9971      0.9982           7.9976             5.9976
   28/12/2016         n.a.        n.a.          7.9982             5.9982
   29/12/2016         n.a.        n.a.          7.9979             5.9979
   30/12/2016         n.a.        n.a.          7.9979             5.9979
   31/12/2016      0.9979      0.9987           7.9983             5.9983
   01/01/2017      0.9979      0.9987           7.9983             5.9983
   02/01/2017      0.9979      0.9987           7.9983             5.9983
   03/01/2017         n.a.        n.a.          7.9987             5.9987
   04/01/2017         n.a.        n.a.          8.0051             6.0051
   05/01/2017         n.a.        n.a.          8.0093             6.0093
   06/01/2017         n.a.        n.a.          8.0101             6.0101
   07/01/2017      1.0101      1.0148           8.0125             6.0125
   08/01/2017      1.0101      1.0148           8.0125             6.0125
   09/01/2017         n.a.        n.a.          8.0148             6.0148
   10/01/2017         n.a.        n.a.          8.0179             6.0179




                               30
Case 1:19-cv-03619-VSB Document 4-4 Filed 04/24/19 Page 32 of 78

   11/01/2017         n.a.        n.a.          8.0218             6.0218
   12/01/2017         n.a.        n.a.          8.0218             6.0218
   13/01/2017         n.a.        n.a.          8.0232             6.0232
   14/01/2017      1.0232      1.0237           8.0234             6.0234
   15/01/2017      1.0232      1.0237           8.0234             6.0234
   16/01/2017         n.a.        n.a.          8.0237             6.0237
   17/01/2017         n.a.        n.a.          8.0248             6.0248
   18/01/2017         n.a.        n.a.          8.0301             6.0301
   19/01/2017         n.a.        n.a.          8.0412             6.0412
   20/01/2017         n.a.        n.a.          8.0434             6.0434
   21/01/2017      1.0434      1.0379           8.0407             6.0407
   22/01/2017      1.0434      1.0379           8.0407             6.0407
   23/01/2017         n.a.        n.a.          8.0379             6.0379
   24/01/2017         n.a.        n.a.          8.0318             6.0318
   25/01/2017         n.a.        n.a.          8.0373             6.0373
   26/01/2017         n.a.        n.a.          8.0390             6.0390
   27/01/2017         n.a.        n.a.          8.0390             6.0390
   28/01/2017      1.0390      1.0340           8.0365             6.0365
   29/01/2017      1.0390      1.0340           8.0365             6.0365
   30/01/2017         n.a.        n.a.          8.0340             6.0340
   31/01/2017         n.a.        n.a.          8.0346             6.0346
   01/02/2017         n.a.        n.a.          8.0346             6.0346
   02/02/2017         n.a.        n.a.          8.0337             6.0337
   03/02/2017         n.a.        n.a.          8.0340             6.0340
   04/02/2017      1.0340      1.0384           8.0362             6.0362
   05/02/2017      1.0340      1.0384           8.0362             6.0362
   06/02/2017         n.a.        n.a.          8.0384             6.0384
   07/02/2017         n.a.        n.a.          8.0382             6.0382
   08/02/2017         n.a.        n.a.          8.0337             6.0337
   09/02/2017         n.a.        n.a.          8.0337             6.0337
   10/02/2017         n.a.        n.a.          8.0362             6.0362
   11/02/2017      1.0362      1.0390           8.0376             6.0376
   12/02/2017      1.0362      1.0390           8.0376             6.0376
   13/02/2017         n.a.        n.a.          8.0390             6.0390
   14/02/2017         n.a.        n.a.          8.0373             6.0373
   15/02/2017         n.a.        n.a.          8.0418             6.0418
   16/02/2017         n.a.        n.a.          8.0565             6.0565
   17/02/2017         n.a.        n.a.          8.0523             6.0523
   18/02/2017      1.0523      1.0501           8.0512             6.0512
   19/02/2017      1.0523      1.0501           8.0512             6.0512
   20/02/2017         n.a.        n.a.          8.0501             6.0501
   21/02/2017         n.a.        n.a.          8.0534             6.0534
   22/02/2017         n.a.        n.a.          8.0540             6.0540
   23/02/2017         n.a.        n.a.          8.0523             6.0523
   24/02/2017         n.a.        n.a.          8.0540             6.0540
   25/02/2017      1.0540      1.0546           8.0543             6.0543
   26/02/2017      1.0540      1.0546           8.0543             6.0543
   27/02/2017         n.a.        n.a.          8.0546             6.0546
   28/02/2017         n.a.        n.a.          8.0640             6.0640
   01/03/2017         n.a.        n.a.          8.0928             6.0928
   02/03/2017         n.a.        n.a.          8.1000             6.1000
   03/03/2017         n.a.        n.a.          8.1017             6.1017
   04/03/2017      1.1017      1.1062           8.1039             6.1039
   05/03/2017      1.1017      1.1062           8.1039             6.1039
   06/03/2017         n.a.        n.a.          8.1062             6.1062
   07/03/2017         n.a.        n.a.          8.1062             6.1062
   08/03/2017         n.a.        n.a.          8.1090             6.1090
   09/03/2017         n.a.        n.a.          8.1196             6.1196
   10/03/2017         n.a.        n.a.          8.1212             6.1212
   11/03/2017      1.1212      1.1312           8.1262             6.1262
   12/03/2017      1.1212      1.1312           8.1262             6.1262
   13/03/2017         n.a.        n.a.          8.1312             6.1312
   14/03/2017         n.a.        n.a.          8.1373             6.1373
   15/03/2017         n.a.        n.a.          8.1482             6.1482
   16/03/2017         n.a.        n.a.          8.1518             6.1518
   17/03/2017         n.a.        n.a.          8.1518             6.1518
   18/03/2017      1.1518      1.1562           8.1540             6.1540
   19/03/2017      1.1518      1.1562           8.1540             6.1540
   20/03/2017         n.a.        n.a.          8.1562             6.1562
   21/03/2017         n.a.        n.a.          8.1562             6.1562
   22/03/2017         n.a.        n.a.          8.1568             6.1568
   23/03/2017         n.a.        n.a.          8.1529             6.1529
   24/03/2017         n.a.        n.a.          8.1513             6.1513
   25/03/2017      1.1513      1.1519           8.1516             6.1516
   26/03/2017      1.1513      1.1519           8.1516             6.1516
   27/03/2017         n.a.        n.a.          8.1519             6.1519
   28/03/2017         n.a.        n.a.          8.1522             6.1522
   29/03/2017         n.a.        n.a.          8.1468             6.1468
   30/03/2017         n.a.        n.a.          8.1476             6.1476
   31/03/2017         n.a.        n.a.          8.1496             6.1496
   01/04/2017      1.1496      1.1498           8.1497             6.1497
   02/04/2017      1.1496      1.1498           8.1497             6.1497
   03/04/2017         n.a.        n.a.          8.1498             6.1498
   04/04/2017         n.a.        n.a.          8.1498             6.1498
   05/04/2017         n.a.        n.a.          8.1504             6.1504
   06/04/2017         n.a.        n.a.          8.1554             6.1554
   07/04/2017         n.a.        n.a.          8.1576             6.1576
   08/04/2017      1.1576      1.1551           8.1564             6.1564
   09/04/2017      1.1576      1.1551           8.1564             6.1564
   10/04/2017      1.1576      1.1551           8.1564             6.1564
   11/04/2017         n.a.        n.a.          8.1551             6.1551
   12/04/2017         n.a.        n.a.          8.1584             6.1584
   13/04/2017         n.a.        n.a.          8.1584             6.1584
   14/04/2017      1.1584      1.1562           8.1573             6.1573
   15/04/2017      1.1584      1.1562           8.1573             6.1573
   16/04/2017      1.1584      1.1562           8.1573             6.1573
   17/04/2017      1.1584      1.1562           8.1573             6.1573
   18/04/2017         n.a.        n.a.          8.1562             6.1562
   19/04/2017         n.a.        n.a.          8.1557             6.1557
   20/04/2017         n.a.        n.a.          8.1532             6.1532
   21/04/2017         n.a.        n.a.          8.1562             6.1562
   22/04/2017      1.1562      1.1665           8.1614             6.1614
   23/04/2017      1.1562      1.1665           8.1614             6.1614
   24/04/2017         n.a.        n.a.          8.1665             6.1665
   25/04/2017         n.a.        n.a.          8.1704             6.1704
   26/04/2017         n.a.        n.a.          8.1718             6.1718
   27/04/2017         n.a.        n.a.          8.1696             6.1696
   28/04/2017         n.a.        n.a.          8.1723             6.1723
   29/04/2017      1.1723      1.1737           8.1730             6.1730
   30/04/2017      1.1723      1.1737           8.1730             6.1730
   01/05/2017      1.1723      1.1737           8.1730             6.1730
   02/05/2017         n.a.        n.a.          8.1737             6.1737
   03/05/2017         n.a.        n.a.          8.1712             6.1712
   04/05/2017         n.a.        n.a.          8.1793             6.1793
   05/05/2017         n.a.        n.a.          8.1804             6.1804
   06/05/2017      1.1804      1.1846           8.1825             6.1825
   07/05/2017      1.1804      1.1846           8.1825             6.1825




                               31
Case 1:19-cv-03619-VSB Document 4-4 Filed 04/24/19 Page 33 of 78

   08/05/2017         n.a.        n.a.          8.1846             6.1846
   09/05/2017         n.a.        n.a.          8.1820             6.1820
   10/05/2017         n.a.        n.a.          8.1809             6.1809
   11/05/2017         n.a.        n.a.          8.1818             6.1818
   12/05/2017         n.a.        n.a.          8.1796             6.1796
   13/05/2017      1.1796      1.1794           8.1795             6.1795
   14/05/2017      1.1796      1.1794           8.1795             6.1795
   15/05/2017         n.a.        n.a.          8.1794             6.1794
   16/05/2017         n.a.        n.a.          8.1812             6.1812
   17/05/2017         n.a.        n.a.          8.1784             6.1784
   18/05/2017         n.a.        n.a.          8.1717             6.1717
   19/05/2017         n.a.        n.a.          8.1864             6.1864
   20/05/2017      1.1864      1.1920           8.1892             6.1892
   21/05/2017      1.1864      1.1920           8.1892             6.1892
   22/05/2017         n.a.        n.a.          8.1920             6.1920
   23/05/2017         n.a.        n.a.          8.1887             6.1887
   24/05/2017         n.a.        n.a.          8.1976             6.1976
   25/05/2017         n.a.        n.a.          8.2004             6.2004
   26/05/2017         n.a.        n.a.          8.2018             6.2018
   27/05/2017      1.2018      1.2018           8.2018             6.2018
   28/05/2017      1.2018      1.2018           8.2018             6.2018
   29/05/2017      1.2018      1.2018           8.2018             6.2018
   30/05/2017         n.a.        n.a.          8.2018             6.2018
   31/05/2017         n.a.        n.a.          8.2100             6.2100
   01/06/2017         n.a.        n.a.          8.2181             6.2181
   02/06/2017         n.a.        n.a.          8.2225             6.2225
   03/06/2017      1.2225      1.2196           8.2210             6.2210
   04/06/2017      1.2225      1.2196           8.2210             6.2210
   05/06/2017         n.a.        n.a.          8.2196             6.2196
   06/06/2017         n.a.        n.a.          8.2190             6.2190
   07/06/2017         n.a.        n.a.          8.2210             6.2210
   08/06/2017         n.a.        n.a.          8.2281             6.2281
   09/06/2017         n.a.        n.a.          8.2364             6.2364
   10/06/2017      1.2364      1.2417           8.2391             6.2391
   11/06/2017      1.2364      1.2417           8.2391             6.2391
   12/06/2017         n.a.        n.a.          8.2417             6.2417
   13/06/2017         n.a.        n.a.          8.2456             6.2456
   14/06/2017         n.a.        n.a.          8.2503             6.2503
   15/06/2017         n.a.        n.a.          8.2674             6.2674
   16/06/2017         n.a.        n.a.          8.2736             6.2736
   17/06/2017      1.2736      1.2802           8.2769             6.2769
   18/06/2017      1.2736      1.2802           8.2769             6.2769
   19/06/2017         n.a.        n.a.          8.2802             6.2802
   20/06/2017         n.a.        n.a.          8.2872             6.2872
   21/06/2017         n.a.        n.a.          8.2894             6.2894
   22/06/2017         n.a.        n.a.          8.2956             6.2956
   23/06/2017         n.a.        n.a.          8.2933             6.2933
   24/06/2017      1.2933      1.2948           8.2941             6.2941
   25/06/2017      1.2933      1.2948           8.2941             6.2941
   26/06/2017         n.a.        n.a.          8.2948             6.2948
   27/06/2017         n.a.        n.a.          8.2951             6.2951
   28/06/2017         n.a.        n.a.          8.2964             6.2964
   29/06/2017         n.a.        n.a.          8.2986             6.2986
   30/06/2017         n.a.        n.a.          8.2992             6.2992
   01/07/2017      1.2992      1.3007           8.2999             6.2999
   02/07/2017      1.2992      1.3007           8.2999             6.2999
   03/07/2017         n.a.        n.a.          8.3007             6.3007
   04/07/2017         n.a.        n.a.          8.3021             6.3021
   05/07/2017         n.a.        n.a.          8.3030             6.3030
   06/07/2017         n.a.        n.a.          8.3041             6.3041
   07/07/2017         n.a.        n.a.          8.3052             6.3052
   08/07/2017      1.3052      1.3041           8.3047             6.3047
   09/07/2017      1.3052      1.3041           8.3047             6.3047
   10/07/2017         n.a.        n.a.          8.3041             6.3041
   11/07/2017         n.a.        n.a.          8.3035             6.3035
   12/07/2017         n.a.        n.a.          8.3039             6.3039
   13/07/2017         n.a.        n.a.          8.3036             6.3036
   14/07/2017         n.a.        n.a.          8.3036             6.3036
   15/07/2017      1.3036      1.3061           8.3049             6.3049
   16/07/2017      1.3036      1.3061           8.3049             6.3049
   17/07/2017         n.a.        n.a.          8.3061             6.3061
   18/07/2017         n.a.        n.a.          8.3069             6.3069
   19/07/2017         n.a.        n.a.          8.3072             6.3072
   20/07/2017         n.a.        n.a.          8.3125             6.3125
   21/07/2017         n.a.        n.a.          8.3144             6.3144
   22/07/2017      1.3144      1.3139           8.3142             6.3142
   23/07/2017      1.3144      1.3139           8.3142             6.3142
   24/07/2017         n.a.        n.a.          8.3139             6.3139
   25/07/2017         n.a.        n.a.          8.3167             6.3167
   26/07/2017         n.a.        n.a.          8.3139             6.3139
   27/07/2017         n.a.        n.a.          8.3111             6.3111
   28/07/2017         n.a.        n.a.          8.3106             6.3106
   29/07/2017      1.3106      1.3106           8.3106             6.3106
   30/07/2017      1.3106      1.3106           8.3106             6.3106
   31/07/2017         n.a.        n.a.          8.3106             6.3106
   01/08/2017         n.a.        n.a.          8.3106             6.3106
   02/08/2017         n.a.        n.a.          8.3128             6.3128
   03/08/2017         n.a.        n.a.          8.3117             6.3117
   04/08/2017         n.a.        n.a.          8.3119             6.3119
   05/08/2017      1.3119      1.3114           8.3117             6.3117
   06/08/2017      1.3119      1.3114           8.3117             6.3117
   07/08/2017         n.a.        n.a.          8.3114             6.3114
   08/08/2017         n.a.        n.a.          8.3094             6.3094
   09/08/2017         n.a.        n.a.          8.3092             6.3092
   10/08/2017         n.a.        n.a.          8.3091             6.3091
   11/08/2017         n.a.        n.a.          8.3150             6.3150
   12/08/2017      1.3150      1.3142           8.3146             6.3146
   13/08/2017      1.3150      1.3142           8.3146             6.3146
   14/08/2017         n.a.        n.a.          8.3142             6.3142
   15/08/2017         n.a.        n.a.          8.3142             6.3142
   16/08/2017         n.a.        n.a.          8.3167             6.3167
   17/08/2017         n.a.        n.a.          8.3164             6.3164
   18/08/2017         n.a.        n.a.          8.3147             6.3147
   19/08/2017      1.3147      1.3144           8.3146             6.3146
   20/08/2017      1.3147      1.3144           8.3146             6.3146
   21/08/2017         n.a.        n.a.          8.3144             6.3144
   22/08/2017         n.a.        n.a.          8.3172             6.3172
   23/08/2017         n.a.        n.a.          8.3172             6.3172
   24/08/2017         n.a.        n.a.          8.3172             6.3172
   25/08/2017         n.a.        n.a.          8.3178             6.3178
   26/08/2017      1.3178      1.3169           8.3174             6.3174
   27/08/2017      1.3178      1.3169           8.3174             6.3174
   28/08/2017      1.3178      1.3169           8.3174             6.3174
   29/08/2017         n.a.        n.a.          8.3169             6.3169
   30/08/2017         n.a.        n.a.          8.3161             6.3161
   31/08/2017         n.a.        n.a.          8.3178             6.3178
   01/09/2017         n.a.        n.a.          8.3161             6.3161




                               32
Case 1:19-cv-03619-VSB Document 4-4 Filed 04/24/19 Page 34 of 78

   02/09/2017      1.3161      1.3161           8.3161             6.3161
   03/09/2017      1.3161      1.3161           8.3161             6.3161
   04/09/2017         n.a.        n.a.          8.3161             6.3161
   05/09/2017         n.a.        n.a.          8.3172             6.3172
   06/09/2017         n.a.        n.a.          8.3172             6.3172
   07/09/2017         n.a.        n.a.          8.3172             6.3172
   08/09/2017         n.a.        n.a.          8.3103             6.3103
   09/09/2017      1.3103      1.3167           8.3135             6.3135
   10/09/2017      1.3103      1.3167           8.3135             6.3135
   11/09/2017         n.a.        n.a.          8.3167             6.3167
   12/09/2017         n.a.        n.a.          8.3192             6.3192
   13/09/2017         n.a.        n.a.          8.3200             6.3200
   14/09/2017         n.a.        n.a.          8.3211             6.3211
   15/09/2017         n.a.        n.a.          8.3239             6.3239
   16/09/2017      1.3239      1.3250           8.3244             6.3244
   17/09/2017      1.3239      1.3250           8.3244             6.3244
   18/09/2017         n.a.        n.a.          8.3250             6.3250
   19/09/2017         n.a.        n.a.          8.3261             6.3261
   20/09/2017         n.a.        n.a.          8.3231             6.3231
   21/09/2017         n.a.        n.a.          8.3283             6.3283
   22/09/2017         n.a.        n.a.          8.3294             6.3294
   23/09/2017      1.3294      1.3297           8.3296             6.3296
   24/09/2017      1.3294      1.3297           8.3296             6.3296
   25/09/2017         n.a.        n.a.          8.3297             6.3297
   26/09/2017         n.a.        n.a.          8.3308             6.3308
   27/09/2017         n.a.        n.a.          8.3328             6.3328
   28/09/2017         n.a.        n.a.          8.3350             6.3350
   29/09/2017         n.a.        n.a.          8.3339             6.3339
   30/09/2017      1.3339      1.3356           8.3347             6.3347
   01/10/2017      1.3339      1.3356           8.3347             6.3347
   02/10/2017         n.a.        n.a.          8.3356             6.3356
   03/10/2017         n.a.        n.a.          8.3425             6.3425
   04/10/2017         n.a.        n.a.          8.3467             6.3467
   05/10/2017         n.a.        n.a.          8.3486             6.3486
   06/10/2017         n.a.        n.a.          8.3503             6.3503
   07/10/2017      1.3503      1.3564           8.3533             6.3533
   08/10/2017      1.3503      1.3564           8.3533             6.3533
   09/10/2017         n.a.        n.a.          8.3564             6.3564
   10/10/2017         n.a.        n.a.          8.3567             6.3567
   11/10/2017         n.a.        n.a.          8.3586             6.3586
   12/10/2017         n.a.        n.a.          8.3592             6.3592
   13/10/2017         n.a.        n.a.          8.3533             6.3533
   14/10/2017      1.3533      1.3539           8.3536             6.3536
   15/10/2017      1.3533      1.3539           8.3536             6.3536
   16/10/2017         n.a.        n.a.          8.3539             6.3539
   17/10/2017         n.a.        n.a.          8.3573             6.3573
   18/10/2017         n.a.        n.a.          8.3626             6.3626
   19/10/2017         n.a.        n.a.          8.3625             6.3625
   20/10/2017         n.a.        n.a.          8.3648             6.3648
   21/10/2017      1.3648      1.3674           8.3661             6.3661
   22/10/2017      1.3648      1.3674           8.3661             6.3661
   23/10/2017         n.a.        n.a.          8.3674             6.3674
   24/10/2017         n.a.        n.a.          8.3706             6.3706
   25/10/2017         n.a.        n.a.          8.3745             6.3745
   26/10/2017         n.a.        n.a.          8.3780             6.3780
   27/10/2017         n.a.        n.a.          8.3801             6.3801
   28/10/2017      1.3801      1.3768           8.3784             6.3784
   29/10/2017      1.3801      1.3768           8.3784             6.3784
   30/10/2017         n.a.        n.a.          8.3768             6.3768
   31/10/2017         n.a.        n.a.          8.3812             6.3812
   01/11/2017         n.a.        n.a.          8.3848             6.3848
   02/11/2017         n.a.        n.a.          8.3914             6.3914
   03/11/2017         n.a.        n.a.          8.3919             6.3919
   04/11/2017      1.3919      1.3970           8.3945             6.3945
   05/11/2017      1.3919      1.3970           8.3945             6.3945
   06/11/2017         n.a.        n.a.          8.3970             6.3970
   07/11/2017         n.a.        n.a.          8.4026             6.4026
   08/11/2017         n.a.        n.a.          8.4098             6.4098
   09/11/2017         n.a.        n.a.          8.4129             6.4129
   10/11/2017         n.a.        n.a.          8.4129             6.4129
   11/11/2017      1.4129      1.4159           8.4144             6.4144
   12/11/2017      1.4129      1.4159           8.4144             6.4144
   13/11/2017         n.a.        n.a.          8.4159             6.4159
   14/11/2017         n.a.        n.a.          8.4190             6.4190
   15/11/2017         n.a.        n.a.          8.4219             6.4219
   16/11/2017         n.a.        n.a.          8.4357             6.4357
   17/11/2017         n.a.        n.a.          8.4407             6.4407
   18/11/2017      1.4407      1.4459           8.4433             6.4433
   19/11/2017      1.4407      1.4459           8.4433             6.4433
   20/11/2017         n.a.        n.a.          8.4459             6.4459
   21/11/2017         n.a.        n.a.          8.4540             6.4540
   22/11/2017         n.a.        n.a.          8.4623             6.4623
   23/11/2017         n.a.        n.a.          8.4621             6.4621
   24/11/2017         n.a.        n.a.          8.4676             6.4676
   25/11/2017      1.4676      1.4773           8.4724             6.4724
   26/11/2017      1.4676      1.4773           8.4724             6.4724
   27/11/2017         n.a.        n.a.          8.4773             6.4773
   28/11/2017         n.a.        n.a.          8.4788             6.4788
   29/11/2017         n.a.        n.a.          8.4806             6.4806
   30/11/2017         n.a.        n.a.          8.4874             6.4874
   01/12/2017         n.a.        n.a.          8.4946             6.4946
   02/12/2017      1.4946      1.5085           8.5016             6.5016
   03/12/2017      1.4946      1.5085           8.5016             6.5016
   04/12/2017         n.a.        n.a.          8.5085             6.5085
   05/12/2017         n.a.        n.a.          8.5153             6.5153
   06/12/2017         n.a.        n.a.          8.5226             6.5226
   07/12/2017         n.a.        n.a.          8.5361             6.5361
   08/12/2017         n.a.        n.a.          8.5488             6.5488
   09/12/2017      1.5488      1.5635           8.5561             6.5561
   10/12/2017      1.5488      1.5635           8.5561             6.5561
   11/12/2017         n.a.        n.a.          8.5635             6.5635
   12/12/2017         n.a.        n.a.          8.5735             6.5735
   13/12/2017         n.a.        n.a.          8.5885             6.5885
   14/12/2017         n.a.        n.a.          8.6004             6.6004
   15/12/2017         n.a.        n.a.          8.6133             6.6133
   16/12/2017      1.6133      1.6255           8.6194             6.6194
   17/12/2017      1.6133      1.6255           8.6194             6.6194
   18/12/2017         n.a.        n.a.          8.6255             6.6255
   19/12/2017         n.a.        n.a.          8.6420             6.6420
   20/12/2017         n.a.        n.a.          8.6579             6.6579
   21/12/2017         n.a.        n.a.          8.6746             6.6746
   22/12/2017         n.a.        n.a.          8.6858             6.6858
   23/12/2017      1.6858      1.6934           8.6896             6.6896
   24/12/2017      1.6858      1.6934           8.6896             6.6896
   25/12/2017      1.6858      1.6934           8.6896             6.6896
   26/12/2017      1.6858      1.6934           8.6896             6.6896
   27/12/2017         n.a.        n.a.          8.6934             6.6934




                               33
Case 1:19-cv-03619-VSB Document 4-4 Filed 04/24/19 Page 35 of 78

   28/12/2017         n.a.        n.a.          8.6947             6.6947
   29/12/2017         n.a.        n.a.          8.6943             6.6943
   30/12/2017      1.6943      1.6969           8.6956             6.6956
   31/12/2017      1.6943      1.6969           8.6956             6.6956
   01/01/2018      1.6943      1.6969           8.6956             6.6956
   02/01/2018         n.a.        n.a.          8.6969             6.6969
   03/01/2018         n.a.        n.a.          8.6959             6.6959
   04/01/2018         n.a.        n.a.          8.7038             6.7038
   05/01/2018         n.a.        n.a.          8.7039             6.7039
   06/01/2018      1.7039      1.7080           8.7060             6.7060
   07/01/2018      1.7039      1.7080           8.7060             6.7060
   08/01/2018         n.a.        n.a.          8.7080             6.7080
   09/01/2018         n.a.        n.a.          8.7046             6.7046
   10/01/2018         n.a.        n.a.          8.7091             6.7091
   11/01/2018         n.a.        n.a.          8.7202             6.7202
   12/01/2018         n.a.        n.a.          8.7215             6.7215
   13/01/2018      1.7215      1.7313           8.7264             6.7264
   14/01/2018      1.7215      1.7313           8.7264             6.7264
   15/01/2018         n.a.        n.a.          8.7313             6.7313
   16/01/2018         n.a.        n.a.          8.7341             6.7341
   17/01/2018         n.a.        n.a.          8.7392             6.7392
   18/01/2018         n.a.        n.a.          8.7447             6.7447
   19/01/2018         n.a.        n.a.          8.7445             6.7445
   20/01/2018      1.7445      1.7413           8.7429             6.7429
   21/01/2018      1.7445      1.7413           8.7429             6.7429
   22/01/2018         n.a.        n.a.          8.7413             6.7413
   23/01/2018         n.a.        n.a.          8.7452             6.7452
   24/01/2018         n.a.        n.a.          8.7525             6.7525
   25/01/2018         n.a.        n.a.          8.7603             6.7603
   26/01/2018         n.a.        n.a.          8.7669             6.7669
   27/01/2018      1.7669      1.7723           8.7696             6.7696
   28/01/2018      1.7669      1.7723           8.7696             6.7696
   29/01/2018         n.a.        n.a.          8.7723             6.7723
   30/01/2018         n.a.        n.a.          8.7734             6.7734
   31/01/2018         n.a.        n.a.          8.7778             6.7778
   01/02/2018         n.a.        n.a.          8.7870             6.7870
   02/02/2018         n.a.        n.a.          8.7890             6.7890
   03/02/2018      1.7890      1.7935           8.7912             6.7912
   04/02/2018      1.7890      1.7935           8.7912             6.7912
   05/02/2018         n.a.        n.a.          8.7935             6.7935
   06/02/2018         n.a.        n.a.          8.7907             6.7907
   07/02/2018         n.a.        n.a.          8.7999             6.7999
   08/02/2018         n.a.        n.a.          8.8105             6.8105
   09/02/2018         n.a.        n.a.          8.8200             6.8200
   10/02/2018      1.8200      1.8334           8.8267             6.8267
   11/02/2018      1.8200      1.8334           8.8267             6.8267
   12/02/2018         n.a.        n.a.          8.8334             6.8334
   13/02/2018         n.a.        n.a.          8.8388             6.8388
   14/02/2018         n.a.        n.a.          8.8500             6.8500
   15/02/2018         n.a.        n.a.          8.8725             6.8725
   16/02/2018         n.a.        n.a.          8.8849             6.8849
   17/02/2018      1.8849      1.8921           8.8885             6.8885
   18/02/2018      1.8849      1.8921           8.8885             6.8885
   19/02/2018         n.a.        n.a.          8.8921             6.8921
   20/02/2018         n.a.        n.a.          8.9039             6.9039
   21/02/2018         n.a.        n.a.          8.9198             6.9198
   22/02/2018         n.a.        n.a.          8.9436             6.9436
   23/02/2018         n.a.        n.a.          8.9563             6.9563
   24/02/2018      1.9563      1.9842           8.9702             6.9702
   25/02/2018      1.9563      1.9842           8.9702             6.9702
   26/02/2018         n.a.        n.a.          8.9842             6.9842
   27/02/2018         n.a.        n.a.          9.0063             7.0063
   28/02/2018         n.a.        n.a.          9.0172             7.0172
   01/03/2018         n.a.        n.a.          9.0246             7.0246
   02/03/2018         n.a.        n.a.          9.0252             7.0252
   03/03/2018      2.0252      2.0349           9.0300             7.0300
   04/03/2018      2.0252      2.0349           9.0300             7.0300
   05/03/2018         n.a.        n.a.          9.0349             7.0349
   06/03/2018         n.a.        n.a.          9.0473             7.0473
   07/03/2018         n.a.        n.a.          9.0573             7.0573
   08/03/2018         n.a.        n.a.          9.0714             7.0714
   09/03/2018         n.a.        n.a.          9.0888             7.0888
   10/03/2018      2.0888      2.1069           9.0978             7.0978
   11/03/2018      2.0888      2.1069           9.0978             7.0978
   12/03/2018         n.a.        n.a.          9.1069             7.1069
   13/03/2018         n.a.        n.a.          9.1245             7.1245
   14/03/2018         n.a.        n.a.          9.1450             7.1450
   15/03/2018         n.a.        n.a.          9.1775             7.1775
   16/03/2018         n.a.        n.a.          9.2018             7.2018
   17/03/2018      2.2018      2.2225           9.2121             7.2121
   18/03/2018      2.2018      2.2225           9.2121             7.2121
   19/03/2018         n.a.        n.a.          9.2225             7.2225
   20/03/2018         n.a.        n.a.          9.2481             7.2481
   21/03/2018         n.a.        n.a.          9.2711             7.2711
   22/03/2018         n.a.        n.a.          9.2856             7.2856
   23/03/2018         n.a.        n.a.          9.2916             7.2916
   24/03/2018      2.2916      2.2950           9.2933             7.2933
   25/03/2018      2.2916      2.2950           9.2933             7.2933
   26/03/2018         n.a.        n.a.          9.2950             7.2950
   27/03/2018         n.a.        n.a.          9.3020             7.3020
   28/03/2018         n.a.        n.a.          9.3080             7.3080
   29/03/2018         n.a.        n.a.          9.3118             7.3118
   30/03/2018      2.3118      2.3208           9.3163             7.3163
   31/03/2018      2.3118      2.3208           9.3163             7.3163
   01/04/2018      2.3118      2.3208           9.3163             7.3163
   02/04/2018      2.3118      2.3208           9.3163             7.3163
   03/04/2018         n.a.        n.a.          9.3208             7.3208
   04/04/2018         n.a.        n.a.          9.3246             7.3246
   05/04/2018         n.a.        n.a.          9.3306             7.3306
   06/04/2018         n.a.        n.a.          9.3375             7.3375
   07/04/2018      2.3375      2.3373           9.3374             7.3374
   08/04/2018      2.3375      2.3373           9.3374             7.3374
   09/04/2018         n.a.        n.a.          9.3373             7.3373
   10/04/2018         n.a.        n.a.          9.3390             7.3390
   11/04/2018         n.a.        n.a.          9.3416             7.3416
   12/04/2018         n.a.        n.a.          9.3477             7.3477
   13/04/2018         n.a.        n.a.          9.3528             7.3528
   14/04/2018      2.3528      2.3551           9.3540             7.3540
   15/04/2018      2.3528      2.3551           9.3540             7.3540
   16/04/2018         n.a.        n.a.          9.3551             7.3551
   17/04/2018         n.a.        n.a.          9.3554             7.3554
   18/04/2018         n.a.        n.a.          9.3587             7.3587
   19/04/2018         n.a.        n.a.          9.3616             7.3616
   20/04/2018         n.a.        n.a.          9.3592             7.3592
   21/04/2018      2.3592      2.3595           9.3594             7.3594
   22/04/2018      2.3592      2.3595           9.3594             7.3594
   23/04/2018         n.a.        n.a.          9.3595             7.3595




                               34
Case 1:19-cv-03619-VSB Document 4-4 Filed 04/24/19 Page 36 of 78

   24/04/2018         n.a.        n.a.          9.3617             7.3617
   25/04/2018         n.a.        n.a.          9.3656             7.3656
   26/04/2018         n.a.        n.a.          9.3588             7.3588
   27/04/2018         n.a.        n.a.          9.3581             7.3581
   28/04/2018      2.3581      2.3629           9.3605             7.3605
   29/04/2018      2.3581      2.3629           9.3605             7.3605
   30/04/2018         n.a.        n.a.          9.3629             7.3629
   01/05/2018         n.a.        n.a.          9.3538             7.3538
   02/05/2018         n.a.        n.a.          9.3629             7.3629
   03/05/2018         n.a.        n.a.          9.3631             7.3631
   04/05/2018         n.a.        n.a.          9.3691             7.3691
   05/05/2018      2.3691      2.3525           9.3608             7.3608
   06/05/2018      2.3691      2.3525           9.3608             7.3608
   07/05/2018      2.3691      2.3525           9.3608             7.3608
   08/05/2018         n.a.        n.a.          9.3525             7.3525
   09/05/2018         n.a.        n.a.          9.3558             7.3558
   10/05/2018         n.a.        n.a.          9.3550             7.3550
   11/05/2018         n.a.        n.a.          9.3425             7.3425
   12/05/2018      2.3425      2.3300           9.3363             7.3363
   13/05/2018      2.3425      2.3300           9.3363             7.3363
   14/05/2018         n.a.        n.a.          9.3300             7.3300
   15/05/2018         n.a.        n.a.          9.3206             7.3206
   16/05/2018         n.a.        n.a.          9.3256             7.3256
   17/05/2018         n.a.        n.a.          9.3313             7.3313
   18/05/2018         n.a.        n.a.          9.3294             7.3294
   19/05/2018      2.3294      2.3300           9.3297             7.3297
   20/05/2018      2.3294      2.3300           9.3297             7.3297
   21/05/2018         n.a.        n.a.          9.3300             7.3300
   22/05/2018         n.a.        n.a.          9.3300             7.3300
   23/05/2018         n.a.        n.a.          9.3300             7.3300
   24/05/2018         n.a.        n.a.          9.3194             7.3194
   25/05/2018         n.a.        n.a.          9.3181             7.3181
   26/05/2018      2.3181      2.3072           9.3127             7.3127
   27/05/2018      2.3181      2.3072           9.3127             7.3127
   28/05/2018      2.3181      2.3072           9.3127             7.3127
   29/05/2018         n.a.        n.a.          9.3072             7.3072
   30/05/2018         n.a.        n.a.          9.3003             7.3003
   31/05/2018         n.a.        n.a.          9.3213             7.3213
   01/06/2018         n.a.        n.a.          9.3178             7.3178
   02/06/2018      2.3178      2.3138           9.3158             7.3158
   03/06/2018      2.3178      2.3138           9.3158             7.3158
   04/06/2018         n.a.        n.a.          9.3138             7.3138
   05/06/2018         n.a.        n.a.          9.3192             7.3192
   06/06/2018         n.a.        n.a.          9.3209             7.3209
   07/06/2018         n.a.        n.a.          9.3271             7.3271
   08/06/2018         n.a.        n.a.          9.3263             7.3263
   09/06/2018      2.3263      2.3326           9.3295             7.3295
   10/06/2018      2.3263      2.3326           9.3295             7.3295
   11/06/2018         n.a.        n.a.          9.3326             7.3326
   12/06/2018         n.a.        n.a.          9.3356             7.3356
   13/06/2018         n.a.        n.a.          9.3406             7.3406
   14/06/2018         n.a.        n.a.          9.3347             7.3347
   15/06/2018         n.a.        n.a.          9.3259             7.3259
   16/06/2018      2.3259      2.3247           9.3253             7.3253
   17/06/2018      2.3259      2.3247           9.3253             7.3253
   18/06/2018         n.a.        n.a.          9.3247             7.3247
   19/06/2018         n.a.        n.a.          9.3303             7.3303
   20/06/2018         n.a.        n.a.          9.3319             7.3319
   21/06/2018         n.a.        n.a.          9.3351             7.3351
   22/06/2018         n.a.        n.a.          9.3389             7.3389
   23/06/2018      2.3389      2.3370           9.3379             7.3379
   24/06/2018      2.3389      2.3370           9.3379             7.3379
   25/06/2018         n.a.        n.a.          9.3370             7.3370
   26/06/2018         n.a.        n.a.          9.3356             7.3356
   27/06/2018         n.a.        n.a.          9.3344             7.3344
   28/06/2018         n.a.        n.a.          9.3374             7.3374
   29/06/2018         n.a.        n.a.          9.3358             7.3358
   30/06/2018      2.3358      2.3425           9.3391             7.3391
   01/07/2018      2.3358      2.3425           9.3391             7.3391
   02/07/2018         n.a.        n.a.          9.3425             7.3425
   03/07/2018         n.a.        n.a.          9.3373             7.3373
   04/07/2018         n.a.        n.a.          9.3373             7.3373
   05/07/2018         n.a.        n.a.          9.3386             7.3386
   06/07/2018         n.a.        n.a.          9.3314             7.3314
   07/07/2018      2.3314      2.3331           9.3323             7.3323
   08/07/2018      2.3314      2.3331           9.3323             7.3323
   09/07/2018         n.a.        n.a.          9.3331             7.3331
   10/07/2018         n.a.        n.a.          9.3374             7.3374
   11/07/2018         n.a.        n.a.          9.3370             7.3370
   12/07/2018         n.a.        n.a.          9.3392             7.3392
   13/07/2018         n.a.        n.a.          9.3360             7.3360
   14/07/2018      2.3360      2.3326           9.3343             7.3343
   15/07/2018      2.3360      2.3326           9.3343             7.3343
   16/07/2018         n.a.        n.a.          9.3326             7.3326
   17/07/2018         n.a.        n.a.          9.3419             7.3419
   18/07/2018         n.a.        n.a.          9.3475             7.3475
   19/07/2018         n.a.        n.a.          9.3471             7.3471
   20/07/2018         n.a.        n.a.          9.3416             7.3416
   21/07/2018      2.3416      2.3353           9.3384             7.3384
   22/07/2018      2.3416      2.3353           9.3384             7.3384
   23/07/2018         n.a.        n.a.          9.3353             7.3353
   24/07/2018         n.a.        n.a.          9.3349             7.3349
   25/07/2018         n.a.        n.a.          9.3369             7.3369
   26/07/2018         n.a.        n.a.          9.3389             7.3389
   27/07/2018         n.a.        n.a.          9.3424             7.3424
   28/07/2018      2.3424      2.3431           9.3428             7.3428
   29/07/2018      2.3424      2.3431           9.3428             7.3428
   30/07/2018         n.a.        n.a.          9.3431             7.3431
   31/07/2018         n.a.        n.a.          9.3486             7.3486
   01/08/2018         n.a.        n.a.          9.3483             7.3483
   02/08/2018         n.a.        n.a.          9.3405             7.3405
   03/08/2018         n.a.        n.a.          9.3430             7.3430
   04/08/2018      2.3430      2.3433           9.3431             7.3431
   05/08/2018      2.3430      2.3433           9.3431             7.3431
   06/08/2018         n.a.        n.a.          9.3433             7.3433
   07/08/2018         n.a.        n.a.          9.3414             7.3414
   08/08/2018         n.a.        n.a.          9.3405             7.3405
   09/08/2018         n.a.        n.a.          9.3380             7.3380
   10/08/2018         n.a.        n.a.          9.3193             7.3193
   11/08/2018      2.3193      2.3138           9.3165             7.3165
   12/08/2018      2.3193      2.3138           9.3165             7.3165
   13/08/2018         n.a.        n.a.          9.3138             7.3138
   14/08/2018         n.a.        n.a.          9.3152             7.3152
   15/08/2018         n.a.        n.a.          9.3118             7.3118
   16/08/2018         n.a.        n.a.          9.3223             7.3223
   17/08/2018         n.a.        n.a.          9.3119             7.3119
   18/08/2018      2.3119      2.3096           9.3108             7.3108




                               35
Case 1:19-cv-03619-VSB Document 4-4 Filed 04/24/19 Page 37 of 78

   19/08/2018      2.3119      2.3096           9.3108             7.3108
   20/08/2018         n.a.        n.a.          9.3096             7.3096
   21/08/2018         n.a.        n.a.          9.3103             7.3103
   22/08/2018         n.a.        n.a.          9.3118             7.3118
   23/08/2018         n.a.        n.a.          9.3114             7.3114
   24/08/2018         n.a.        n.a.          9.3173             7.3173
   25/08/2018      2.3173      2.3148           9.3160             7.3160
   26/08/2018      2.3173      2.3148           9.3160             7.3160
   27/08/2018      2.3173      2.3148           9.3160             7.3160
   28/08/2018         n.a.        n.a.          9.3148             7.3148
   29/08/2018         n.a.        n.a.          9.3126             7.3126
   30/08/2018         n.a.        n.a.          9.3213             7.3213
   31/08/2018         n.a.        n.a.          9.3208             7.3208
   01/09/2018      2.3208      2.3156           9.3182             7.3182
   02/09/2018      2.3208      2.3156           9.3182             7.3182
   03/09/2018         n.a.        n.a.          9.3156             7.3156
   04/09/2018         n.a.        n.a.          9.3228             7.3228
   05/09/2018         n.a.        n.a.          9.3168             7.3168
   06/09/2018         n.a.        n.a.          9.3271             7.3271
   07/09/2018         n.a.        n.a.          9.3313             7.3313
   08/09/2018      2.3313      2.3343           9.3328             7.3328
   09/09/2018      2.3313      2.3343           9.3328             7.3328
   10/09/2018         n.a.        n.a.          9.3343             7.3343
   11/09/2018         n.a.        n.a.          9.3343             7.3343
   12/09/2018         n.a.        n.a.          9.3315             7.3315
   13/09/2018         n.a.        n.a.          9.3341             7.3341
   14/09/2018         n.a.        n.a.          9.3371             7.3371
   15/09/2018      2.3371      2.3388           9.3379             7.3379
   16/09/2018      2.3371      2.3388           9.3379             7.3379
   17/09/2018         n.a.        n.a.          9.3388             7.3388
   18/09/2018         n.a.        n.a.          9.3375             7.3375
   19/09/2018         n.a.        n.a.          9.3534             7.3534
   20/09/2018         n.a.        n.a.          9.3664             7.3664
   21/09/2018         n.a.        n.a.          9.3726             7.3726
   22/09/2018      2.3726      2.3736           9.3731             7.3731
   23/09/2018      2.3726      2.3736           9.3731             7.3731
   24/09/2018         n.a.        n.a.          9.3736             7.3736
   25/09/2018         n.a.        n.a.          9.3810             7.3810
   26/09/2018         n.a.        n.a.          9.3861             7.3861
   27/09/2018         n.a.        n.a.          9.3960             7.3960
   28/09/2018         n.a.        n.a.          9.3984             7.3984
   29/09/2018      2.3984      2.3981           9.3983             7.3983
   30/09/2018      2.3984      2.3981           9.3983             7.3983
   01/10/2018         n.a.        n.a.          9.3981             7.3981
   02/10/2018         n.a.        n.a.          9.4075             7.4075
   03/10/2018         n.a.        n.a.          9.4083             7.4083
   04/10/2018         n.a.        n.a.          9.4096             7.4096
   05/10/2018         n.a.        n.a.          9.4081             7.4081
   06/10/2018      2.4081      2.4143           9.4112             7.4112
   07/10/2018      2.4081      2.4143           9.4112             7.4112
   08/10/2018         n.a.        n.a.          9.4143             7.4143
   09/10/2018         n.a.        n.a.          9.4204             7.4204
   10/10/2018         n.a.        n.a.          9.4252             7.4252
   11/10/2018         n.a.        n.a.          9.4363             7.4363
   12/10/2018         n.a.        n.a.          9.4364             7.4364
   13/10/2018      2.4364      2.4488           9.4426             7.4426
   14/10/2018      2.4364      2.4488           9.4426             7.4426
   15/10/2018         n.a.        n.a.          9.4488             7.4488
   16/10/2018         n.a.        n.a.          9.4446             7.4446
   17/10/2018         n.a.        n.a.          9.4496             7.4496
   18/10/2018         n.a.        n.a.          9.4690             7.4690
   19/10/2018         n.a.        n.a.          9.4772             7.4772
   20/10/2018      2.4772      2.4874           9.4823             7.4823
   21/10/2018      2.4772      2.4874           9.4823             7.4823
   22/10/2018         n.a.        n.a.          9.4874             7.4874
   23/10/2018         n.a.        n.a.          9.4899             7.4899
   24/10/2018         n.a.        n.a.          9.5080             7.5080
   25/10/2018         n.a.        n.a.          9.5093             7.5093
   26/10/2018         n.a.        n.a.          9.5204             7.5204
   27/10/2018      2.5204      2.5266           9.5235             7.5235
   28/10/2018      2.5204      2.5266           9.5235             7.5235
   29/10/2018         n.a.        n.a.          9.5266             7.5266
   30/10/2018         n.a.        n.a.          9.5410             7.5410
   31/10/2018         n.a.        n.a.          9.5585             7.5585
   01/11/2018         n.a.        n.a.          9.5815             7.5815
   02/11/2018         n.a.        n.a.          9.5924             7.5924
   03/11/2018      2.5924      2.5893           9.5908             7.5908
   04/11/2018      2.5924      2.5893           9.5908             7.5908
   05/11/2018         n.a.        n.a.          9.5893             7.5893
   06/11/2018         n.a.        n.a.          9.5913             7.5913
   07/11/2018         n.a.        n.a.          9.6011             7.6011
   08/11/2018         n.a.        n.a.          9.6146             7.6146
   09/11/2018         n.a.        n.a.          9.6181             7.6181
   10/11/2018      2.6181      2.6141           9.6161             7.6161
   11/11/2018      2.6181      2.6141           9.6161             7.6161
   12/11/2018         n.a.        n.a.          9.6141             7.6141
   13/11/2018         n.a.        n.a.          9.6161             7.6161
   14/11/2018         n.a.        n.a.          9.6290             7.6290
   15/11/2018         n.a.        n.a.          9.6400             7.6400
   16/11/2018         n.a.        n.a.          9.6445             7.6445
   17/11/2018      2.6445      2.6458           9.6452             7.6452
   18/11/2018      2.6445      2.6458           9.6452             7.6452
   19/11/2018         n.a.        n.a.          9.6458             7.6458
   20/11/2018         n.a.        n.a.          9.6531             7.6531
   21/11/2018         n.a.        n.a.          9.6769             7.6769
   22/11/2018         n.a.        n.a.          9.6893             7.6893
   23/11/2018         n.a.        n.a.          9.6912             7.6912
   24/11/2018      2.6912      2.7068           9.6990             7.6990
   25/11/2018      2.6912      2.7068           9.6990             7.6990
   26/11/2018         n.a.        n.a.          9.7068             7.7068
   27/11/2018         n.a.        n.a.          9.7060             7.7060
   28/11/2018         n.a.        n.a.          9.7066             7.7066
   29/11/2018         n.a.        n.a.          9.7381             7.7381
   30/11/2018         n.a.        n.a.          9.7361             7.7361
   01/12/2018      2.7361      2.7513           9.7437             7.7437
   02/12/2018      2.7361      2.7513           9.7437             7.7437
   03/12/2018         n.a.        n.a.          9.7513             7.7513
   04/12/2018         n.a.        n.a.          9.7389             7.7389
   05/12/2018         n.a.        n.a.          9.7658             7.7658
   06/12/2018         n.a.        n.a.          9.7671             7.7671
   07/12/2018         n.a.        n.a.          9.7711             7.7711
   08/12/2018      2.7711      2.7759           9.7735             7.7735
   09/12/2018      2.7711      2.7759           9.7735             7.7735
   10/12/2018         n.a.        n.a.          9.7759             7.7759
   11/12/2018         n.a.        n.a.          9.7790             7.7790
   12/12/2018         n.a.        n.a.          9.7775             7.7775
   13/12/2018         n.a.        n.a.          9.7882             7.7882




                               36
Case 1:19-cv-03619-VSB Document 4-4 Filed 04/24/19 Page 38 of 78

   14/12/2018         n.a.        n.a.          9.8007             7.8007
   15/12/2018      2.8007      2.8036           9.8022             7.8022
   16/12/2018      2.8007      2.8036           9.8022             7.8022
   17/12/2018         n.a.        n.a.          9.8036             7.8036
   18/12/2018         n.a.        n.a.          9.7920             7.7920
   19/12/2018         n.a.        n.a.          9.7896             7.7896
   20/12/2018         n.a.        n.a.          9.8238             7.8238
   21/12/2018         n.a.        n.a.          9.8216             7.8216
   22/12/2018      2.8216      2.8134           9.8175             7.8175
   23/12/2018      2.8216      2.8134           9.8175             7.8175
   24/12/2018         n.a.        n.a.          9.8134             7.8134
   25/12/2018      2.8134      2.8030           9.8082             7.8082
   26/12/2018      2.8134      2.8030           9.8082             7.8082
   27/12/2018         n.a.        n.a.          9.8030             7.8030
   28/12/2018         n.a.        n.a.          9.7970             7.7970
   29/12/2018      2.7970      2.8076           9.8023             7.8023
   30/12/2018      2.7970      2.8076           9.8023             7.8023
   31/12/2018         n.a.        n.a.          9.8076             7.8076
   01/01/2019      2.8076      2.7939           9.8008             7.8008
   02/01/2019         n.a.        n.a.          9.7939             7.7939
   03/01/2019         n.a.        n.a.          9.7950             7.7950
   04/01/2019         n.a.        n.a.          9.8039             7.8039
   05/01/2019      2.8039      2.7968           9.8003             7.8003
   06/01/2019      2.8039      2.7968           9.8003             7.8003
   07/01/2019         n.a.        n.a.          9.7968             7.7968
   08/01/2019         n.a.        n.a.          9.7825             7.7825
   09/01/2019         n.a.        n.a.          9.7989             7.7989
   10/01/2019         n.a.        n.a.          9.7969             7.7969
   11/01/2019         n.a.        n.a.          9.7873             7.7873
   12/01/2019      2.7873      2.7789           9.7831             7.7831
   13/01/2019      2.7873      2.7789           9.7831             7.7831
   14/01/2019         n.a.        n.a.          9.7789             7.7789
   15/01/2019         n.a.        n.a.          9.7734             7.7734
   16/01/2019         n.a.        n.a.          9.7803             7.7803
   17/01/2019         n.a.        n.a.          9.7758             7.7758
   18/01/2019         n.a.        n.a.          9.7610             7.7610
   19/01/2019      2.7610      2.7724           9.7667             7.7667
   20/01/2019      2.7610      2.7724           9.7667             7.7667
   21/01/2019         n.a.        n.a.          9.7724             7.7724
   22/01/2019         n.a.        n.a.          9.7793             7.7793
   23/01/2019         n.a.        n.a.          9.7706             7.7706
   24/01/2019         n.a.        n.a.          9.7648             7.7648
   25/01/2019         n.a.        n.a.          9.7516             7.7516
   26/01/2019      2.7516      2.7505           9.7511             7.7511
   27/01/2019      2.7516      2.7505           9.7511             7.7511
   28/01/2019         n.a.        n.a.          9.7505             7.7505
   29/01/2019         n.a.        n.a.          9.7444             7.7444
   30/01/2019         n.a.        n.a.          9.7363             7.7363
   31/01/2019         n.a.        n.a.          9.7375             7.7375
   01/02/2019         n.a.        n.a.          9.7326             7.7326
   02/02/2019      2.7326      2.7344           9.7335             7.7335
   03/02/2019      2.7326      2.7344           9.7335             7.7335
   04/02/2019         n.a.        n.a.          9.7344             7.7344
   05/02/2019         n.a.        n.a.          9.7385             7.7385
   06/02/2019         n.a.        n.a.          9.7376             7.7376
   07/02/2019         n.a.        n.a.          9.6970             7.6970
   08/02/2019         n.a.        n.a.          9.6978             7.6978
   09/02/2019      2.6978      2.6880           9.6929             7.6929
   10/02/2019      2.6978      2.6880           9.6929             7.6929
   11/02/2019         n.a.        n.a.          9.6880             7.6880
   12/02/2019         n.a.        n.a.          9.6929             7.6929
   13/02/2019         n.a.        n.a.          9.6838             7.6838
   14/02/2019         n.a.        n.a.          9.6939             7.6939
   15/02/2019         n.a.        n.a.          9.6829             7.6829
   16/02/2019      2.6829      2.6436           9.6633             7.6633
   17/02/2019      2.6829      2.6436           9.6633             7.6633
   18/02/2019         n.a.        n.a.          9.6436             7.6436
   19/02/2019         n.a.        n.a.          9.6413             7.6413
   20/02/2019         n.a.        n.a.          9.6634             7.6634
   21/02/2019         n.a.        n.a.          9.6510             7.6510
   22/02/2019         n.a.        n.a.          9.6463             7.6463
   23/02/2019      2.6463      2.6386           9.6424             7.6424
   24/02/2019      2.6463      2.6386           9.6424             7.6424
   25/02/2019         n.a.        n.a.          9.6386             7.6386
   26/02/2019         n.a.        n.a.          9.6289             7.6289
   27/02/2019         n.a.        n.a.          9.6261             7.6261
   28/02/2019         n.a.        n.a.          9.6151             7.6151
   01/03/2019         n.a.        n.a.          9.5985             7.5985
   02/03/2019      2.5985      2.6076           9.6031             7.6031
   03/03/2019      2.5985      2.6076           9.6031             7.6031
   04/03/2019         n.a.        n.a.          9.6076             7.6076
   05/03/2019         n.a.        n.a.          9.6066             7.6066
   06/03/2019         n.a.        n.a.          9.5945             7.5945
   07/03/2019         n.a.        n.a.          9.6006             7.6006
   08/03/2019         n.a.        n.a.          9.5966             7.5966
   09/03/2019      2.5966      2.6083           9.6024             7.6024
   10/03/2019      2.5966      2.6083           9.6024             7.6024
   11/03/2019         n.a.        n.a.          9.6083             7.6083
   12/03/2019         n.a.        n.a.          9.5933             7.5933
   13/03/2019         n.a.        n.a.          9.6109             7.6109
   14/03/2019         n.a.        n.a.          9.6146             7.6146
   15/03/2019         n.a.        n.a.          9.6253             7.6253
   16/03/2019      2.6253      2.6326           9.6289             7.6289
   17/03/2019      2.6253      2.6326           9.6289             7.6289
   18/03/2019         n.a.        n.a.          9.6326             7.6326
   19/03/2019         n.a.        n.a.          9.6128             7.6128
   20/03/2019         n.a.        n.a.          9.6070             7.6070
   21/03/2019         n.a.        n.a.          9.6015             7.6015
   22/03/2019         n.a.        n.a.          9.6099             7.6099
   23/03/2019      2.6099      2.6088           9.6093             7.6093
   24/03/2019      2.6099      2.6088           9.6093             7.6093
   25/03/2019         n.a.        n.a.          9.6088             7.6088
   26/03/2019         n.a.        n.a.          9.5974             7.5974
   27/03/2019         n.a.        n.a.          9.6010             7.6010
   28/03/2019         n.a.        n.a.          9.5918             7.5918
   29/03/2019         n.a.        n.a.          9.5998             7.5998
   30/03/2019      2.5998      2.5955           9.5976             7.5976
   31/03/2019      2.5998      2.5955           9.5976             7.5976
   01/04/2019         n.a.        n.a.          9.5955             7.5955
   02/04/2019         n.a.        n.a.          9.6024             7.6024
   03/04/2019         n.a.        n.a.          9.5978             7.5978
   04/04/2019         n.a.        n.a.          9.5886             7.5886




                               37
          Case 1:19-cv-03619-VSB Document 4-4 Filed 04/24/19 Page 39 of 78


LIBOR USD 3-month data
Source:        http://iborate.com/usd-libor/

Date           Week day                       3M Amended date
05.04.2019     Fri                       2.592130     05/04/2019
04.04.2019     Thu                       2.588630     04/04/2019
03.04.2019     Wed                       2.597750     03/04/2019
02.04.2019     Tue                       2.602380     02/04/2019
01.04.2019     Mon                       2.595500     01/04/2019
29.03.2019     Fri                       2.599750     29/03/2019
28.03.2019     Thu                       2.591750     28/03/2019
27.03.2019     Wed                       2.601000     27/03/2019
26.03.2019     Tue                       2.597380     26/03/2019
25.03.2019     Mon                       2.608750     25/03/2019
22.03.2019     Fri                       2.609880     22/03/2019
21.03.2019     Thu                       2.601500     21/03/2019
20.03.2019     Wed                       2.607000     20/03/2019
19.03.2019     Tue                       2.612750     19/03/2019
18.03.2019     Mon                       2.632630     18/03/2019
15.03.2019     Fri                       2.625250     15/03/2019
14.03.2019     Thu                       2.614630     14/03/2019
13.03.2019     Wed                       2.610880     13/03/2019
12.03.2019     Tue                       2.593250     12/03/2019
11.03.2019     Mon                       2.608250     11/03/2019
08.03.2019     Fri                       2.596630     08/03/2019
07.03.2019     Thu                       2.600630     07/03/2019
06.03.2019     Wed                       2.594500     06/03/2019
05.03.2019     Tue                       2.606630     05/03/2019
04.03.2019     Mon                       2.607630     04/03/2019
01.03.2019     Fri                       2.598500     01/03/2019
28.02.2019     Thu                       2.615130     28/02/2019
27.02.2019     Wed                       2.626130     27/02/2019
26.02.2019     Tue                       2.628880     26/02/2019
25.02.2019     Mon                       2.638630     25/02/2019
22.02.2019     Fri                       2.646250     22/02/2019
21.02.2019     Thu                       2.651000     21/02/2019
20.02.2019     Wed                       2.663380     20/02/2019
19.02.2019     Tue                       2.641250     19/02/2019
18.02.2019     Mon                       2.643630     18/02/2019
15.02.2019     Fri                       2.682880     15/02/2019
14.02.2019     Thu                       2.693880     14/02/2019
13.02.2019     Wed                       2.683750     13/02/2019
12.02.2019     Tue                       2.692880     12/02/2019
11.02.2019     Mon                       2.688000     11/02/2019
08.02.2019     Fri                       2.697750     08/02/2019
07.02.2019     Thu                       2.697000     07/02/2019
06.02.2019     Wed                       2.737630     06/02/2019
05.02.2019     Tue                       2.738500     05/02/2019
04.02.2019     Mon                       2.734380     04/02/2019
01.02.2019     Fri                       2.732630     01/02/2019
31.01.2019     Thu                       2.737500     31/01/2019
30.01.2019     Wed                       2.736250     30/01/2019
29.01.2019     Tue                       2.744380     29/01/2019
28.01.2019     Mon                       2.750500     28/01/2019
25.01.2019     Fri                       2.751630     25/01/2019
24.01.2019     Thu                       2.764750     24/01/2019
23.01.2019     Wed                       2.770630     23/01/2019
22.01.2019     Tue                       2.779250     22/01/2019


                                                  38
       Case 1:19-cv-03619-VSB Document 4-4 Filed 04/24/19 Page 40 of 78

21.01.2019   Mon             2.772380        21/01/2019
18.01.2019   Fri             2.761000        18/01/2019
17.01.2019   Thu             2.775750        17/01/2019
16.01.2019   Wed             2.780310        16/01/2019
15.01.2019   Tue             2.773440        15/01/2019
14.01.2019   Mon             2.778940        14/01/2019
11.01.2019   Fri             2.787310        11/01/2019
10.01.2019   Thu             2.796940        10/01/2019
09.01.2019   Wed             2.798880        09/01/2019
08.01.2019   Tue             2.782500        08/01/2019
07.01.2019   Mon             2.796810        07/01/2019
04.01.2019   Fri             2.803880        04/01/2019
03.01.2019   Thu             2.795000        03/01/2019
02.01.2019   Wed             2.793880        02/01/2019
31.12.2018   Mon             2.807630        31/12/2018
28.12.2018   Fri             2.797000        28/12/2018
27.12.2018   Thu             2.803000        27/12/2018
24.12.2018   Mon             2.813440        24/12/2018
21.12.2018   Fri             2.821630        21/12/2018
20.12.2018   Thu             2.823750        20/12/2018
19.12.2018   Wed             2.789630        19/12/2018
18.12.2018   Tue             2.792000        18/12/2018
17.12.2018   Mon             2.803630        17/12/2018
14.12.2018   Fri             2.800690        14/12/2018
13.12.2018   Thu             2.788190        13/12/2018
12.12.2018   Wed             2.777500        12/12/2018
11.12.2018   Tue             2.779000        11/12/2018
10.12.2018   Mon             2.775940        10/12/2018
07.12.2018   Fri             2.771060        07/12/2018
06.12.2018   Thu             2.767130        06/12/2018
05.12.2018   Wed             2.765750        05/12/2018
04.12.2018   Tue             2.738880        04/12/2018
03.12.2018   Mon             2.751250        03/12/2018
30.11.2018   Fri             2.736130        30/11/2018
29.11.2018   Thu             2.738130        29/11/2018
28.11.2018   Wed             2.706630        28/11/2018
27.11.2018   Tue             2.706000        27/11/2018
26.11.2018   Mon             2.706810        26/11/2018
23.11.2018   Fri             2.691190        23/11/2018
22.11.2018   Thu             2.689250        22/11/2018
21.11.2018   Wed             2.676940        21/11/2018
20.11.2018   Tue             2.653130        20/11/2018
19.11.2018   Mon             2.645810        19/11/2018
16.11.2018   Fri             2.644500        16/11/2018
15.11.2018   Thu             2.640000        15/11/2018
14.11.2018   Wed             2.629000        14/11/2018
13.11.2018   Tue             2.616130        13/11/2018
12.11.2018   Mon             2.614130        12/11/2018
09.11.2018   Fri             2.618130        09/11/2018
08.11.2018   Thu             2.614630        08/11/2018
07.11.2018   Wed             2.601130        07/11/2018
06.11.2018   Tue             2.591250        06/11/2018
05.11.2018   Mon             2.589250        05/11/2018
02.11.2018   Fri             2.592380        02/11/2018
01.11.2018   Thu             2.581500        01/11/2018
31.10.2018   Wed             2.558500        31/10/2018
30.10.2018   Tue             2.541000        30/10/2018
29.10.2018   Mon             2.526630        29/10/2018
26.10.2018   Fri             2.520380        26/10/2018



                                        39
       Case 1:19-cv-03619-VSB Document 4-4 Filed 04/24/19 Page 41 of 78

25.10.2018   Thu             2.509250        25/10/2018
24.10.2018   Wed             2.508000        24/10/2018
23.10.2018   Tue             2.489880        23/10/2018
22.10.2018   Mon             2.487380        22/10/2018
19.10.2018   Fri             2.477190        19/10/2018
18.10.2018   Thu             2.469000        18/10/2018
17.10.2018   Wed             2.449630        17/10/2018
16.10.2018   Tue             2.444560        16/10/2018
15.10.2018   Mon             2.448810        15/10/2018
12.10.2018   Fri             2.436440        12/10/2018
11.10.2018   Thu             2.436310        11/10/2018
10.10.2018   Wed             2.425190        10/10/2018
09.10.2018   Tue             2.420440        09/10/2018
08.10.2018   Mon             2.414250        08/10/2018
05.10.2018   Fri             2.408060        05/10/2018
04.10.2018   Thu             2.409630        04/10/2018
03.10.2018   Wed             2.408250        03/10/2018
02.10.2018   Tue             2.407500        02/10/2018
01.10.2018   Mon             2.398130        01/10/2018
28.09.2018   Fri             2.398380        28/09/2018
27.09.2018   Thu             2.396000        27/09/2018
26.09.2018   Wed             2.386130        26/09/2018
25.09.2018   Tue             2.381000        25/09/2018
24.09.2018   Mon             2.373630        24/09/2018
21.09.2018   Fri             2.372630        21/09/2018
20.09.2018   Thu             2.366380        20/09/2018
19.09.2018   Wed             2.353380        19/09/2018
18.09.2018   Tue             2.337500        18/09/2018
17.09.2018   Mon             2.338750        17/09/2018
14.09.2018   Fri             2.337130        14/09/2018
13.09.2018   Thu             2.334130        13/09/2018
12.09.2018   Wed             2.331500        12/09/2018
11.09.2018   Tue             2.334250        11/09/2018
10.09.2018   Mon             2.334250        10/09/2018
07.09.2018   Fri             2.331250        07/09/2018
06.09.2018   Thu             2.327060        06/09/2018
05.09.2018   Wed             2.316810        05/09/2018
04.09.2018   Tue             2.322750        04/09/2018
03.09.2018   Mon             2.315630        03/09/2018
31.08.2018   Fri             2.320750        31/08/2018
30.08.2018   Thu             2.321250        30/08/2018
29.08.2018   Wed             2.312630        29/08/2018
28.08.2018   Tue             2.314750        28/08/2018
24.08.2018   Fri             2.317250        24/08/2018
23.08.2018   Thu             2.311380        23/08/2018
22.08.2018   Wed             2.311750        22/08/2018
21.08.2018   Tue             2.310250        21/08/2018
20.08.2018   Mon             2.309630        20/08/2018
17.08.2018   Fri             2.311880        17/08/2018
16.08.2018   Thu             2.322250        16/08/2018
15.08.2018   Wed             2.311750        15/08/2018
14.08.2018   Tue             2.315190        14/08/2018
13.08.2018   Mon             2.313750        13/08/2018
10.08.2018   Fri             2.319250        10/08/2018
09.08.2018   Thu             2.338000        09/08/2018
08.08.2018   Wed             2.340500        08/08/2018
07.08.2018   Tue             2.341440        07/08/2018
06.08.2018   Mon             2.343250        06/08/2018
03.08.2018   Fri             2.343000        03/08/2018



                                        40
       Case 1:19-cv-03619-VSB Document 4-4 Filed 04/24/19 Page 42 of 78

02.08.2018   Thu             2.340500        02/08/2018
01.08.2018   Wed             2.348250        01/08/2018
31.07.2018   Tue             2.348560        31/07/2018
30.07.2018   Mon             2.343130        30/07/2018
27.07.2018   Fri             2.342380        27/07/2018
26.07.2018   Thu             2.338880        26/07/2018
25.07.2018   Wed             2.336880        25/07/2018
24.07.2018   Tue             2.334880        24/07/2018
23.07.2018   Mon             2.335310        23/07/2018
20.07.2018   Fri             2.341560        20/07/2018
19.07.2018   Thu             2.347060        19/07/2018
18.07.2018   Wed             2.347500        18/07/2018
17.07.2018   Tue             2.341940        17/07/2018
16.07.2018   Mon             2.332630        16/07/2018
13.07.2018   Fri             2.336000        13/07/2018
12.07.2018   Thu             2.339190        12/07/2018
11.07.2018   Wed             2.337000        11/07/2018
10.07.2018   Tue             2.337440        10/07/2018
09.07.2018   Mon             2.333130        09/07/2018
06.07.2018   Fri             2.331440        06/07/2018
05.07.2018   Thu             2.338630        05/07/2018
04.07.2018   Wed             2.337310        04/07/2018
03.07.2018   Tue             2.337250        03/07/2018
02.07.2018   Mon             2.342500        02/07/2018
29.06.2018   Fri             2.335750        29/06/2018
28.06.2018   Thu             2.337380        28/06/2018
27.06.2018   Wed             2.334380        27/06/2018
26.06.2018   Tue             2.335630        26/06/2018
25.06.2018   Mon             2.337000        25/06/2018
22.06.2018   Fri             2.338880        22/06/2018
21.06.2018   Thu             2.335060        21/06/2018
20.06.2018   Wed             2.331880        20/06/2018
19.06.2018   Tue             2.330250        19/06/2018
18.06.2018   Mon             2.324690        18/06/2018
15.06.2018   Fri             2.325940        15/06/2018
14.06.2018   Thu             2.334690        14/06/2018
13.06.2018   Wed             2.340630        13/06/2018
12.06.2018   Tue             2.335630        12/06/2018
11.06.2018   Mon             2.332630        11/06/2018
08.06.2018   Fri             2.326310        08/06/2018
07.06.2018   Thu             2.327130        07/06/2018
06.06.2018   Wed             2.320880        06/06/2018
05.06.2018   Tue             2.319190        05/06/2018
04.06.2018   Mon             2.313810        04/06/2018
01.06.2018   Fri             2.317810        01/06/2018
31.05.2018   Thu             2.321250        31/05/2018
30.05.2018   Wed             2.300310        30/05/2018
29.05.2018   Tue             2.307190        29/05/2018
25.05.2018   Fri             2.318130        25/05/2018
24.05.2018   Thu             2.319380        24/05/2018
23.05.2018   Wed             2.330000        23/05/2018
22.05.2018   Tue             2.330000        22/05/2018
21.05.2018   Mon             2.330000        21/05/2018
18.05.2018   Fri             2.329380        18/05/2018
17.05.2018   Thu             2.331250        17/05/2018
16.05.2018   Wed             2.325630        16/05/2018
15.05.2018   Tue             2.320630        15/05/2018
14.05.2018   Mon             2.330000        14/05/2018
11.05.2018   Fri             2.342500        11/05/2018



                                        41
       Case 1:19-cv-03619-VSB Document 4-4 Filed 04/24/19 Page 43 of 78

10.05.2018   Thu             2.355000        10/05/2018
09.05.2018   Wed             2.355750        09/05/2018
08.05.2018   Tue             2.352500        08/05/2018
04.05.2018   Fri             2.369060        04/05/2018
03.05.2018   Thu             2.363130        03/05/2018
02.05.2018   Wed             2.362940        02/05/2018
01.05.2018   Tue             2.353750        01/05/2018
30.04.2018   Mon             2.362940        30/04/2018
27.04.2018   Fri             2.358050        27/04/2018
26.04.2018   Thu             2.358780        26/04/2018
25.04.2018   Wed             2.365610        25/04/2018
24.04.2018   Tue             2.361670        24/04/2018
23.04.2018   Mon             2.359540        23/04/2018
20.04.2018   Fri             2.359230        20/04/2018
19.04.2018   Thu             2.361560        19/04/2018
18.04.2018   Wed             2.358660        18/04/2018
17.04.2018   Tue             2.355390        17/04/2018
16.04.2018   Mon             2.355090        16/04/2018
13.04.2018   Fri             2.352810        13/04/2018
12.04.2018   Thu             2.347690        12/04/2018
11.04.2018   Wed             2.341630        11/04/2018
10.04.2018   Tue             2.339030        10/04/2018
09.04.2018   Mon             2.337300        09/04/2018
06.04.2018   Fri             2.337460        06/04/2018
05.04.2018   Thu             2.330630        05/04/2018
04.04.2018   Wed             2.324610        04/04/2018
03.04.2018   Tue             2.320840        03/04/2018
29.03.2018   Thu             2.311750        29/03/2018
28.03.2018   Wed             2.308000        28/03/2018
27.03.2018   Tue             2.302000        27/03/2018
26.03.2018   Mon             2.294960        26/03/2018
23.03.2018   Fri             2.291550        23/03/2018
22.03.2018   Thu             2.285570        22/03/2018
21.03.2018   Wed             2.271080        21/03/2018
20.03.2018   Tue             2.248140        20/03/2018
19.03.2018   Mon             2.222490        19/03/2018
16.03.2018   Fri             2.201750        16/03/2018
15.03.2018   Thu             2.177500        15/03/2018
14.03.2018   Wed             2.145000        14/03/2018
13.03.2018   Tue             2.124500        13/03/2018
12.03.2018   Mon             2.106880        12/03/2018
09.03.2018   Fri             2.088750        09/03/2018
08.03.2018   Thu             2.071400        08/03/2018
07.03.2018   Wed             2.057250        07/03/2018
06.03.2018   Tue             2.047280        06/03/2018
05.03.2018   Mon             2.034900        05/03/2018
02.03.2018   Fri             2.025190        02/03/2018
01.03.2018   Thu             2.024570        01/03/2018
28.02.2018   Wed             2.017190        28/02/2018
27.02.2018   Tue             2.006250        27/02/2018
26.02.2018   Mon             1.984190        26/02/2018
23.02.2018   Fri             1.956250        23/02/2018
22.02.2018   Thu             1.943630        22/02/2018
21.02.2018   Wed             1.919750        21/02/2018
20.02.2018   Tue             1.903940        20/02/2018
19.02.2018   Mon             1.892130        19/02/2018
16.02.2018   Fri             1.884940        16/02/2018
15.02.2018   Thu             1.872500        15/02/2018
14.02.2018   Wed             1.850000        14/02/2018



                                        42
       Case 1:19-cv-03619-VSB Document 4-4 Filed 04/24/19 Page 44 of 78

13.02.2018   Tue             1.838750        13/02/2018
12.02.2018   Mon             1.833380        12/02/2018
09.02.2018   Fri             1.820000        09/02/2018
08.02.2018   Thu             1.810500        08/02/2018
07.02.2018   Wed             1.799890        07/02/2018
06.02.2018   Tue             1.790700        06/02/2018
05.02.2018   Mon             1.793450        05/02/2018
02.02.2018   Fri             1.789020        02/02/2018
01.02.2018   Thu             1.786980        01/02/2018
31.01.2018   Wed             1.777770        31/01/2018
30.01.2018   Tue             1.773400        30/01/2018
29.01.2018   Mon             1.772250        29/01/2018
26.01.2018   Fri             1.766900        26/01/2018
25.01.2018   Thu             1.760310        25/01/2018
24.01.2018   Wed             1.752460        24/01/2018
23.01.2018   Tue             1.745200        23/01/2018
22.01.2018   Mon             1.741300        22/01/2018
19.01.2018   Fri             1.744470        19/01/2018
18.01.2018   Thu             1.744700        18/01/2018
17.01.2018   Wed             1.739180        17/01/2018
16.01.2018   Tue             1.734080        16/01/2018
15.01.2018   Mon             1.731330        15/01/2018
12.01.2018   Fri             1.721520        12/01/2018
11.01.2018   Thu             1.720190        11/01/2018
10.01.2018   Wed             1.709110        10/01/2018
09.01.2018   Tue             1.704570        09/01/2018
08.01.2018   Mon             1.708020        08/01/2018
05.01.2018   Fri             1.703930        05/01/2018
04.01.2018   Thu             1.703810        04/01/2018
03.01.2018   Wed             1.695930        03/01/2018
02.01.2018   Tue             1.696930        02/01/2018
29.12.2017   Fri             1.694280        29/12/2017
28.12.2017   Thu             1.694650        28/12/2017
27.12.2017   Wed             1.693390        27/12/2017
22.12.2017   Fri             1.685770        22/12/2017
21.12.2017   Thu             1.674640        21/12/2017
20.12.2017   Wed             1.657930        20/12/2017
19.12.2017   Tue             1.642030        19/12/2017
18.12.2017   Mon             1.625480        18/12/2017
15.12.2017   Fri             1.613310        15/12/2017
14.12.2017   Thu             1.600420        14/12/2017
13.12.2017   Wed             1.588490        13/12/2017
12.12.2017   Tue             1.573520        12/12/2017
11.12.2017   Mon             1.563470        11/12/2017
08.12.2017   Fri             1.548780        08/12/2017
07.12.2017   Thu             1.536060        07/12/2017
06.12.2017   Wed             1.522630        06/12/2017
05.12.2017   Tue             1.515320        05/12/2017
04.12.2017   Mon             1.508490        04/12/2017
01.12.2017   Fri             1.494630        01/12/2017
30.11.2017   Thu             1.487380        30/11/2017
29.11.2017   Wed             1.480630        29/11/2017
28.11.2017   Tue             1.478820        28/11/2017
27.11.2017   Mon             1.477250        27/11/2017
24.11.2017   Fri             1.467630        24/11/2017
23.11.2017   Thu             1.462060        23/11/2017
22.11.2017   Wed             1.462330        22/11/2017
21.11.2017   Tue             1.454000        21/11/2017
20.11.2017   Mon             1.445940        20/11/2017



                                        43
       Case 1:19-cv-03619-VSB Document 4-4 Filed 04/24/19 Page 45 of 78

17.11.2017   Fri             1.440670        17/11/2017
16.11.2017   Thu             1.435670        16/11/2017
15.11.2017   Wed             1.421900        15/11/2017
14.11.2017   Tue             1.418990        14/11/2017
13.11.2017   Mon             1.415860        13/11/2017
10.11.2017   Fri             1.412890        10/11/2017
09.11.2017   Thu             1.412890        09/11/2017
08.11.2017   Wed             1.409810        08/11/2017
07.11.2017   Tue             1.402580        07/11/2017
06.11.2017   Mon             1.397030        06/11/2017
03.11.2017   Fri             1.391940        03/11/2017
02.11.2017   Thu             1.391390        02/11/2017
01.11.2017   Wed             1.384830        01/11/2017
31.10.2017   Tue             1.381220        31/10/2017
30.10.2017   Mon             1.376780        30/10/2017
27.10.2017   Fri             1.380090        27/10/2017
26.10.2017   Thu             1.377960        26/10/2017
25.10.2017   Wed             1.374460        25/10/2017
24.10.2017   Tue             1.370640        24/10/2017
23.10.2017   Mon             1.367420        23/10/2017
20.10.2017   Fri             1.364760        20/10/2017
19.10.2017   Thu             1.362500        19/10/2017
18.10.2017   Wed             1.362610        18/10/2017
17.10.2017   Tue             1.357330        17/10/2017
16.10.2017   Mon             1.353890        16/10/2017
13.10.2017   Fri             1.353330        13/10/2017
12.10.2017   Thu             1.359170        12/10/2017
11.10.2017   Wed             1.358610        11/10/2017
10.10.2017   Tue             1.356670        10/10/2017
09.10.2017   Mon             1.356390        09/10/2017
06.10.2017   Fri             1.350280        06/10/2017
05.10.2017   Thu             1.348610        05/10/2017
04.10.2017   Wed             1.346670        04/10/2017
03.10.2017   Tue             1.342500        03/10/2017
02.10.2017   Mon             1.335560        02/10/2017
29.09.2017   Fri             1.333890        29/09/2017
28.09.2017   Thu             1.335000        28/09/2017
27.09.2017   Wed             1.332780        27/09/2017
26.09.2017   Tue             1.330830        26/09/2017
25.09.2017   Mon             1.329720        25/09/2017
22.09.2017   Fri             1.329440        22/09/2017
21.09.2017   Thu             1.328330        21/09/2017
20.09.2017   Wed             1.323060        20/09/2017
19.09.2017   Tue             1.326110        19/09/2017
18.09.2017   Mon             1.325000        18/09/2017
15.09.2017   Fri             1.323890        15/09/2017
14.09.2017   Thu             1.321110        14/09/2017
13.09.2017   Wed             1.320000        13/09/2017
12.09.2017   Tue             1.319170        12/09/2017
11.09.2017   Mon             1.316670        11/09/2017
08.09.2017   Fri             1.310330        08/09/2017
07.09.2017   Thu             1.317220        07/09/2017
06.09.2017   Wed             1.317220        06/09/2017
05.09.2017   Tue             1.317220        05/09/2017
04.09.2017   Mon             1.316110        04/09/2017
01.09.2017   Fri             1.316110        01/09/2017
31.08.2017   Thu             1.317780        31/08/2017
30.08.2017   Wed             1.316110        30/08/2017
29.08.2017   Tue             1.316940        29/08/2017



                                        44
       Case 1:19-cv-03619-VSB Document 4-4 Filed 04/24/19 Page 46 of 78

25.08.2017   Fri             1.317780        25/08/2017
24.08.2017   Thu             1.317220        24/08/2017
23.08.2017   Wed             1.317220        23/08/2017
22.08.2017   Tue             1.317220        22/08/2017
21.08.2017   Mon             1.314440        21/08/2017
18.08.2017   Fri             1.314720        18/08/2017
17.08.2017   Thu             1.316390        17/08/2017
16.08.2017   Wed             1.316670        16/08/2017
15.08.2017   Tue             1.314170        15/08/2017
14.08.2017   Mon             1.314170        14/08/2017
11.08.2017   Fri             1.315000        11/08/2017
10.08.2017   Thu             1.309110        10/08/2017
09.08.2017   Wed             1.309170        09/08/2017
08.08.2017   Tue             1.309440        08/08/2017
07.08.2017   Mon             1.311390        07/08/2017
04.08.2017   Fri             1.311940        04/08/2017
03.08.2017   Thu             1.311670        03/08/2017
02.08.2017   Wed             1.312780        02/08/2017
01.08.2017   Tue             1.310560        01/08/2017
31.07.2017   Mon             1.310560        31/07/2017
28.07.2017   Fri             1.310560        28/07/2017
27.07.2017   Thu             1.311110        27/07/2017
26.07.2017   Wed             1.313890        26/07/2017
25.07.2017   Tue             1.316670        25/07/2017
24.07.2017   Mon             1.313890        24/07/2017
21.07.2017   Fri             1.314440        21/07/2017
20.07.2017   Thu             1.312500        20/07/2017
19.07.2017   Wed             1.307220        19/07/2017
18.07.2017   Tue             1.306940        18/07/2017
17.07.2017   Mon             1.306110        17/07/2017
14.07.2017   Fri             1.303610        14/07/2017
13.07.2017   Thu             1.303610        13/07/2017
12.07.2017   Wed             1.303890        12/07/2017
11.07.2017   Tue             1.303500        11/07/2017
10.07.2017   Mon             1.304110        10/07/2017
07.07.2017   Fri             1.305220        07/07/2017
06.07.2017   Thu             1.304110        06/07/2017
05.07.2017   Wed             1.303000        05/07/2017
04.07.2017   Tue             1.302110        04/07/2017
03.07.2017   Mon             1.300720        03/07/2017
30.06.2017   Fri             1.299170        30/06/2017
29.06.2017   Thu             1.298610        29/06/2017
28.06.2017   Wed             1.296390        28/06/2017
27.06.2017   Tue             1.295060        27/06/2017
26.06.2017   Mon             1.294830        26/06/2017
23.06.2017   Fri             1.293280        23/06/2017
22.06.2017   Tnu             1.295560        22/06/2017
21.06.2017   Wed             1.289440        21/06/2017
20.06.2017   Tue             1.287220        20/06/2017
19.06.2017   Mon             1.280220        19/06/2017
16.06.2017   Fri             1.273560        16/06/2017
15.06.2017   Thu             1.267440        15/06/2017
14.06.2017   Wed             1.250330        14/06/2017
13.06.2017   Tue             1.245560        13/06/2017
12.06.2017   Mon             1.241670        12/06/2017
09.06.2017   Fri             1.236440        09/06/2017
08.06.2017   Thu             1.228110        08/06/2017
07.06.2017   Wed             1.221000        07/06/2017
06.06.2017   Tue             1.219000        06/06/2017



                                        45
       Case 1:19-cv-03619-VSB Document 4-4 Filed 04/24/19 Page 47 of 78

05.06.2017   Mon             1.219560        05/06/2017
02.06.2017   Fri             1.222500        02/06/2017
01.06.2017   Thu             1.218060        01/06/2017
31.05.2017   Wed             1.210000        31/05/2017
30.05.2017   Tue             1.201780        30/05/2017
26.05.2017   Fri             1.201780        26/05/2017
25.05.2017   Thu             1.200390        25/05/2017
24.05.2017   Wed             1.197610        24/05/2017
23.05.2017   Tue             1.188670        23/05/2017
22.05.2017   Mon             1.192000        22/05/2017
19.05.2017   Fri             1.186440        19/05/2017
18.05.2017   Thu             1.171720        18/05/2017
17.05.2017   Wed             1.178390        17/05/2017
16.05.2017   Tue             1.181170        16/05/2017
15.05.2017   Mon             1.179440        15/05/2017
12.05.2017   Fri             1.179560        12/05/2017
11.05.2017   Thu             1.181780        11/05/2017
10.05.2017   Wed             1.180940        10/05/2017
09.05.2017   Tue             1.182000        09/05/2017
08.05.2017   Mon             1.184560        08/05/2017
05.05.2017   Fri             1.180390        05/05/2017
04.05.2017   Thu             1.179280        04/05/2017
03.05.2017   Wed             1.171220        03/05/2017
02.05.2017   Tue             1.173720        02/05/2017
28.04.2017   Fri             1.172330        28/04/2017
27.04.2017   Thu             1.169560        27/04/2017
26.04.2017   Wed             1.171780        26/04/2017
25.04.2017   Tue             1.170390        25/04/2017
24.04.2017   Mon             1.166500        24/04/2017
21.04.2017   Fri             1.156220        21/04/2017
20.04.2017   Thu             1.153170        20/04/2017
19.04.2017   Wed             1.155670        19/04/2017
18.04.2017   Tue             1.156220        18/04/2017
13.04.2017   Thu             1.158440        13/04/2017
12.04.2017   Wed             1.158440        12/04/2017
11.04.2017   Tue             1.155110        11/04/2017
07.04.2017   Fri             1.157610        07/04/2017
06.04.2017   Thu             1.155390        06/04/2017
05.04.2017   Wed             1.150390        05/04/2017
04.04.2017   Tue             1.149830        04/04/2017
03.04.2017   Mon             1.149830        03/04/2017
31.03.2017   Fri             1.149560        31/03/2017
30.03.2017   Thu             1.147610        30/03/2017
29.03.2017   Wed             1.146780        29/03/2017
28.03.2017   Tue             1.152220        28/03/2017
27.03.2017   Mon             1.151890        27/03/2017
24.03.2017   Fri             1.151280        24/03/2017
23.03.2017   Thu             1.152890        23/03/2017
22.03.2017   Wed             1.156780        22/03/2017
21.03.2017   Tue             1.156220        21/03/2017
20.03.2017   Mon             1.156220        20/03/2017
17.03.2017   Fri             1.151780        17/03/2017
16.03.2017   Thu             1.151780        16/03/2017
15.03.2017   Wed             1.148170        15/03/2017
14.03.2017   Tue             1.137330        14/03/2017
13.03.2017   Mon             1.131220        13/03/2017
10.03.2017   Fri             1.121220        10/03/2017
09.03.2017   Thu             1.119560        09/03/2017
08.03.2017   Wed             1.109000        08/03/2017



                                        46
       Case 1:19-cv-03619-VSB Document 4-4 Filed 04/24/19 Page 48 of 78

07.03.2017   Tue             1.106220        07/03/2017
06.03.2017   Mon             1.106220        06/03/2017
03.03.2017   Fri             1.101670        03/03/2017
02.03.2017   Thu             1.100000        02/03/2017
01.03.2017   Wed             1.092780        01/03/2017
28.02.2017   Tue             1.064000        28/02/2017
27.02.2017   Mon             1.054560        27/02/2017
24.02.2017   Fri             1.054000        24/02/2017
23.02.2017   Thu             1.052330        23/02/2017
22.02.2017   Wed             1.054000        22/02/2017
21.02.2017   Tue             1.053440        21/02/2017
20.02.2017   Mon             1.050110        20/02/2017
17.02.2017   Fri             1.052330        17/02/2017
16.02.2017   Thu             1.056500        16/02/2017
15.02.2017   Wed             1.041780        15/02/2017
14.02.2017   Tue             1.037330        14/02/2017
13.02.2017   Mon             1.039000        13/02/2017
10.02.2017   Fri             1.036220        10/02/2017
09.02.2017   Thu             1.033720        09/02/2017
08.02.2017   Wed             1.033720        08/02/2017
07.02.2017   Tue             1.038170        07/02/2017
06.02.2017   Mon             1.038440        06/02/2017
03.02.2017   Fri             1.034000        03/02/2017
02.02.2017   Thu             1.033720        02/02/2017
01.02.2017   Wed             1.034560        01/02/2017
31.01.2017   Tue             1.034560        31/01/2017
30.01.2017   Mon             1.034000        30/01/2017
27.01.2017   Fri             1.039000        27/01/2017
26.01.2017   Thu             1.039000        26/01/2017
25.01.2017   Wed             1.037330        25/01/2017
24.01.2017   Tue             1.031780        24/01/2017
23.01.2017   Mon             1.037890        23/01/2017
20.01.2017   Fri             1.043440        20/01/2017
19.01.2017   Thu             1.041220        19/01/2017
18.01.2017   Wed             1.030110        18/01/2017
17.01.2017   Tue             1.024830        17/01/2017
16.01.2017   Mon             1.023720        16/01/2017
13.01.2017   Fri             1.023170        13/01/2017
12.01.2017   Thu             1.021780        12/01/2017
11.01.2017   Wed             1.021780        11/01/2017
10.01.2017   Tue             1.017890        10/01/2017
09.01.2017   Mon             1.014830        09/01/2017
06.01.2017   Fri             1.010110        06/01/2017
05.01.2017   Thu             1.009280        05/01/2017
04.01.2017   Wed             1.005110        04/01/2017
03.01.2017   Tue             0.998720        03/01/2017
30.12.2016   Fri             0.997890        30/12/2016
29.12.2016   Thu             0.997890        29/12/2016
28.12.2016   Wed             0.998170        28/12/2016
23.12.2016   Fri             0.997060        23/12/2016
22.12.2016   Thu             0.997060        22/12/2016
21.12.2016   Wed             0.997610        21/12/2016
20.12.2016   Tue             0.996220        20/12/2016
19.12.2016   Mon             0.994280        19/12/2016
16.12.2016   Fri             0.997330        16/12/2016
15.12.2016   Thu             0.993170        15/12/2016
14.12.2016   Wed             0.970390        14/12/2016
13.12.2016   Tue             0.963440        13/12/2016
12.12.2016   Mon             0.958720        12/12/2016



                                        47
       Case 1:19-cv-03619-VSB Document 4-4 Filed 04/24/19 Page 49 of 78

09.12.2016   Fri             0.956500        09/12/2016
08.12.2016   Thu             0.953060        08/12/2016
07.12.2016   Wed             0.950830        07/12/2016
06.12.2016   Tue             0.950830        06/12/2016
05.12.2016   Mon             0.948060        05/12/2016
02.12.2016   Fri             0.946390        02/12/2016
01.12.2016   Thu             0.941670        01/12/2016
30.11.2016   Wed             0.934170        30/11/2016
29.11.2016   Tue             0.930670        29/11/2016
28.11.2016   Mon             0.935110        28/11/2016
25.11.2016   Fri             0.937330        25/11/2016
24.11.2016   Thu             0.937060        24/11/2016
23.11.2016   Wed             0.930110        23/11/2016
22.11.2016   Tue             0.924830        22/11/2016
21.11.2016   Mon             0.919830        21/11/2016
18.11.2016   Fri             0.916220        18/11/2016
17.11.2016   Thu             0.911220        17/11/2016
16.11.2016   Wed             0.908720        16/11/2016
15.11.2016   Tue             0.906220        15/11/2016
14.11.2016   Mon             0.911220        14/11/2016
11.11.2016   Fri             0.905670        11/11/2016
10.11.2016   Thu             0.902060        10/11/2016
09.11.2016   Wed             0.886500        09/11/2016
08.11.2016   Tue             0.882330        08/11/2016
07.11.2016   Mon             0.886780        07/11/2016
04.11.2016   Fri             0.882610        04/11/2016
03.11.2016   Thu             0.880940        03/11/2016
02.11.2016   Wed             0.875670        02/11/2016
01.11.2016   Tue             0.880940        01/11/2016
31.10.2016   Mon             0.884280        31/10/2016
28.10.2016   Fri             0.885940        28/10/2016
27.10.2016   Thu             0.887330        27/10/2016
26.10.2016   Wed             0.890390        26/10/2016
25.10.2016   Tue             0.885670        25/10/2016
24.10.2016   Mon             0.883720        24/10/2016
21.10.2016   Fri             0.881780        21/10/2016
20.10.2016   Thu             0.881780        20/10/2016
19.10.2016   Wed             0.880670        19/10/2016
18.10.2016   Tue             0.881220        18/10/2016
17.10.2016   Mon             0.877610        17/10/2016
14.10.2016   Fri             0.881670        14/10/2016
13.10.2016   Thu             0.880000        13/10/2016
12.10.2016   Wed             0.881110        12/10/2016
11.10.2016   Tue             0.877500        11/10/2016
10.10.2016   Mon             0.873890        10/10/2016
07.10.2016   Fri             0.876060        07/10/2016
06.10.2016   Thu             0.871560        06/10/2016
05.10.2016   Wed             0.867940        05/10/2016
04.10.2016   Tue             0.864330        04/10/2016
03.10.2016   Mon             0.857890        03/10/2016
30.09.2016   Fri             0.853670        30/09/2016
29.09.2016   Thu             0.845610        29/09/2016
28.09.2016   Wed             0.837690        28/09/2016
27.09.2016   Tue             0.853780        27/09/2016
26.09.2016   Mon             0.852940        26/09/2016
23.09.2016   Fri             0.852940        23/09/2016
22.09.2016   Thu             0.856720        22/09/2016
21.09.2016   Wed             0.863330        21/09/2016
20.09.2016   Tue             0.865890        20/09/2016



                                        48
       Case 1:19-cv-03619-VSB Document 4-4 Filed 04/24/19 Page 50 of 78

19.09.2016   Mon             0.860670        19/09/2016
16.09.2016   Fri             0.857110        16/09/2016
15.09.2016   Thu             0.856560        15/09/2016
14.09.2016   Wed             0.853890        14/09/2016
13.09.2016   Tue             0.850280        13/09/2016
12.09.2016   Mon             0.855780        12/09/2016
09.09.2016   Fri             0.852220        09/09/2016
08.09.2016   Thu             0.845440        08/09/2016
07.09.2016   Wed             0.833560        07/09/2016
06.09.2016   Tue             0.840670        06/09/2016
05.09.2016   Mon             0.833440        05/09/2016
02.09.2016   Fri             0.835110        02/09/2016
01.09.2016   Thu             0.835670        01/09/2016
31.08.2016   Wed             0.839330        31/08/2016
30.08.2016   Tue             0.842110        30/08/2016
26.08.2016   Fri             0.833440        26/08/2016
25.08.2016   Thu             0.829330        25/08/2016
24.08.2016   Wed             0.825440        24/08/2016
23.08.2016   Tue             0.825440        23/08/2016
22.08.2016   Mon             0.825440        22/08/2016
19.08.2016   Fri             0.817110        19/08/2016
18.08.2016   Thu             0.811000        18/08/2016
17.08.2016   Wed             0.811280        17/08/2016
16.08.2016   Tue             0.801280        16/08/2016
15.08.2016   Mon             0.804110        15/08/2016
12.08.2016   Fri             0.818250        12/08/2016
11.08.2016   Thu             0.817000        11/08/2016
10.08.2016   Wed             0.817600        10/08/2016
09.08.2016   Tue             0.816000        09/08/2016
08.08.2016   Mon             0.806500        08/08/2016
05.08.2016   Fri             0.792350        05/08/2016
04.08.2016   Thu             0.787600        04/08/2016
03.08.2016   Wed             0.777600        03/08/2016
02.08.2016   Tue             0.767600        02/08/2016
01.08.2016   Mon             0.759100        01/08/2016
29.07.2016   Fri             0.759100        29/07/2016
28.07.2016   Thu             0.756500        28/07/2016
27.07.2016   Wed             0.751500        27/07/2016
26.07.2016   Tue             0.743000        26/07/2016
25.07.2016   Mon             0.733500        25/07/2016
22.07.2016   Fri             0.721000        22/07/2016
21.07.2016   Thu             0.714500        21/07/2016
20.07.2016   Wed             0.701600        20/07/2016
19.07.2016   Tue             0.697100        19/07/2016
18.07.2016   Mon             0.695600        18/07/2016
15.07.2016   Fri             0.687850        15/07/2016
14.07.2016   Thu             0.679100        14/07/2016
13.07.2016   Wed             0.680100        13/07/2016
12.07.2016   Tue             0.673350        12/07/2016
11.07.2016   Mon             0.669100        11/07/2016
08.07.2016   Fri             0.667100        08/07/2016
07.07.2016   Thu             0.664600        07/07/2016
06.07.2016   Wed             0.661100        06/07/2016
05.07.2016   Tue             0.657100        05/07/2016
04.07.2016   Mon             0.656350        04/07/2016
01.07.2016   Fri             0.653350        01/07/2016
30.06.2016   Thu             0.654100        30/06/2016
29.06.2016   Wed             0.646100        29/06/2016
28.06.2016   Tue             0.631100        28/06/2016



                                        49
       Case 1:19-cv-03619-VSB Document 4-4 Filed 04/24/19 Page 51 of 78

27.06.2016   Mon             0.627100        27/06/2016
24.06.2016   Fri             0.623600        24/06/2016
23.06.2016   Thu             0.640100        23/06/2016
22.06.2016   Wed             0.640100        22/06/2016
21.06.2016   Tue             0.641850        21/06/2016
20.06.2016   Mon             0.646500        20/06/2016
17.06.2016   Fri             0.644400        17/06/2016
16.06.2016   Thu             0.646600        16/06/2016
15.06.2016   Wed             0.656350        15/06/2016
14.06.2016   Tue             0.654800        14/06/2016
13.06.2016   Mon             0.652500        13/06/2016
10.06.2016   Fri             0.655600        10/06/2016
09.06.2016   Thu             0.656050        09/06/2016
08.06.2016   Wed             0.658000        08/06/2016
07.06.2016   Tue             0.656600        07/06/2016
06.06.2016   Mon             0.660650        06/06/2016
03.06.2016   Fri             0.682150        03/06/2016
02.06.2016   Thu             0.680100        02/06/2016
01.06.2016   Wed             0.681300        01/06/2016
31.05.2016   Tue             0.685800        31/05/2016
27.05.2016   Fri             0.673050        27/05/2016
26.05.2016   Thu             0.674050        26/05/2016
25.05.2016   Wed             0.666550        25/05/2016
24.05.2016   Tue             0.665300        24/05/2016
23.05.2016   Mon             0.662300        23/05/2016
20.05.2016   Fri             0.661300        20/05/2016
19.05.2016   Thu             0.653900        19/05/2016
18.05.2016   Wed             0.635600        18/05/2016
17.05.2016   Tue             0.625100        17/05/2016
16.05.2016   Mon             0.626100        16/05/2016
13.05.2016   Fri             0.627600        13/05/2016
12.05.2016   Thu             0.626100        12/05/2016
11.05.2016   Wed             0.626600        11/05/2016
10.05.2016   Tue             0.628100        10/05/2016
09.05.2016   Mon             0.629600        09/05/2016
05.05.2016   Thu             0.631800        05/05/2016
04.05.2016   Wed             0.634100        04/05/2016
03.05.2016   Tue             0.632900        03/05/2016
29.04.2016   Fri             0.636600        29/04/2016
28.04.2016   Thu             0.636600        28/04/2016
27.04.2016   Wed             0.638350        27/04/2016
26.04.2016   Tue             0.634350        26/04/2016
25.04.2016   Mon             0.633850        25/04/2016
22.04.2016   Fri             0.635850        22/04/2016
21.04.2016   Thu             0.638100        21/04/2016
20.04.2016   Wed             0.635100        20/04/2016
19.04.2016   Tue             0.634850        19/04/2016
18.04.2016   Mon             0.634350        18/04/2016
15.04.2016   Fri             0.633100        15/04/2016
14.04.2016   Thu             0.632850        14/04/2016
13.04.2016   Wed             0.628350        13/04/2016
12.04.2016   Tue             0.629600        12/04/2016
11.04.2016   Mon             0.629850        11/04/2016
08.04.2016   Fri             0.630800        08/04/2016
07.04.2016   Thu             0.628800        07/04/2016
06.04.2016   Wed             0.630600        06/04/2016
05.04.2016   Tue             0.626600        05/04/2016
04.04.2016   Mon             0.630100        04/04/2016
01.04.2016   Fri             0.629100        01/04/2016



                                        50
       Case 1:19-cv-03619-VSB Document 4-4 Filed 04/24/19 Page 52 of 78

31.03.2016   Thu             0.628600        31/03/2016
30.03.2016   Wed             0.625100        30/03/2016
29.03.2016   Tue             0.630850        29/03/2016
24.03.2016   Thu             0.628600        24/03/2016
23.03.2016   Wed             0.630100        23/03/2016
22.03.2016   Tue             0.628350        22/03/2016
21.03.2016   Mon             0.624600        21/03/2016
18.03.2016   Fri             0.624300        18/03/2016
17.03.2016   Thu             0.623400        17/03/2016
16.03.2016   Wed             0.639000        16/03/2016
15.03.2016   Tue             0.641950        15/03/2016
14.03.2016   Mon             0.639550        14/03/2016
11.03.2016   Fri             0.633850        11/03/2016
10.03.2016   Thu             0.632350        10/03/2016
09.03.2016   Wed             0.634600        09/03/2016
08.03.2016   Tue             0.635150        08/03/2016
07.03.2016   Mon             0.636100        07/03/2016
04.03.2016   Fri             0.633500        04/03/2016
03.03.2016   Thu             0.635600        03/03/2016
02.03.2016   Wed             0.634850        02/03/2016
01.03.2016   Tue             0.631600        01/03/2016
29.02.2016   Mon             0.633100        29/02/2016
26.02.2016   Fri             0.635100        26/02/2016
25.02.2016   Thu             0.635600        25/02/2016
24.02.2016   Wed             0.634600        24/02/2016
23.02.2016   Tue             0.629100        23/02/2016
22.02.2016   Mon             0.624600        22/02/2016
19.02.2016   Fri             0.618200        19/02/2016
18.02.2016   Thu             0.618200        18/02/2016
17.02.2016   Wed             0.619400        17/02/2016
16.02.2016   Tue             0.618200        16/02/2016
15.02.2016   Mon             0.618200        15/02/2016
12.02.2016   Fri             0.618200        12/02/2016
11.02.2016   Thu             0.617200        11/02/2016
10.02.2016   Wed             0.617600        10/02/2016
09.02.2016   Tue             0.620500        09/02/2016
08.02.2016   Mon             0.621000        08/02/2016
05.02.2016   Fri             0.619700        05/02/2016
04.02.2016   Thu             0.620200        04/02/2016
03.02.2016   Wed             0.620600        03/02/2016
02.02.2016   Tue             0.619200        02/02/2016
01.02.2016   Mon             0.618600        01/02/2016
29.01.2016   Fri             0.612600        29/01/2016
28.01.2016   Thu             0.615600        28/01/2016
27.01.2016   Wed             0.618100        27/01/2016
26.01.2016   Tue             0.621100        26/01/2016
25.01.2016   Mon             0.621300        25/01/2016
22.01.2016   Fri             0.619100        22/01/2016
21.01.2016   Thu             0.618600        21/01/2016
20.01.2016   Wed             0.621300        20/01/2016
19.01.2016   Tue             0.624300        19/01/2016
18.01.2016   Mon             0.623800        18/01/2016
15.01.2016   Fri             0.619600        15/01/2016
14.01.2016   Thu             0.621100        14/01/2016
13.01.2016   Wed             0.622000        13/01/2016
12.01.2016   Tue             0.623600        12/01/2016
11.01.2016   Mon             0.622100        11/01/2016
08.01.2016   Fri             0.621100        08/01/2016
07.01.2016   Thu             0.616850        07/01/2016



                                        51
       Case 1:19-cv-03619-VSB Document 4-4 Filed 04/24/19 Page 53 of 78

06.01.2016   Wed             0.620100        06/01/2016
05.01.2016   Tue             0.617100        05/01/2016
04.01.2016   Mon             0.611700        04/01/2016
31.12.2015   Thu             0.612700        31/12/2015
30.12.2015   Wed             0.612200        30/12/2015
29.12.2015   Tue             0.606700        29/12/2015
24.12.2015   Thu             0.603100        24/12/2015
23.12.2015   Wed             0.603100        23/12/2015
22.12.2015   Tue             0.594350        22/12/2015
21.12.2015   Mon             0.593100        21/12/2015
18.12.2015   Fri             0.585500        18/12/2015
17.12.2015   Thu             0.569500        17/12/2015
16.12.2015   Wed             0.532500        16/12/2015
15.12.2015   Tue             0.525750        15/12/2015
14.12.2015   Mon             0.517750        14/12/2015
11.12.2015   Fri             0.512000        11/12/2015
10.12.2015   Thu             0.502000        10/12/2015
09.12.2015   Wed             0.492000        09/12/2015
08.12.2015   Tue             0.486500        08/12/2015
07.12.2015   Mon             0.477000        07/12/2015
04.12.2015   Fri             0.462000        04/12/2015
03.12.2015   Thu             0.452000        03/12/2015
02.12.2015   Wed             0.436000        02/12/2015
01.12.2015   Tue             0.422200        01/12/2015
30.11.2015   Mon             0.416200        30/11/2015
27.11.2015   Fri             0.414200        27/11/2015
26.11.2015   Thu             0.411700        26/11/2015
25.11.2015   Wed             0.406700        25/11/2015
24.11.2015   Tue             0.402300        24/11/2015
23.11.2015   Mon             0.393200        23/11/2015
20.11.2015   Fri             0.382100        20/11/2015
19.11.2015   Thu             0.377600        19/11/2015
18.11.2015   Wed             0.369600        18/11/2015
17.11.2015   Tue             0.367100        17/11/2015
16.11.2015   Mon             0.364100        16/11/2015
13.11.2015   Fri             0.363600        13/11/2015
12.11.2015   Thu             0.361600        12/11/2015
11.11.2015   Wed             0.359100        11/11/2015
10.11.2015   Tue             0.356100        10/11/2015
09.11.2015   Mon             0.355600        09/11/2015
06.11.2015   Fri             0.341400        06/11/2015
05.11.2015   Thu             0.343900        05/11/2015
04.11.2015   Wed             0.336600        04/11/2015
03.11.2015   Tue             0.333600        03/11/2015
02.11.2015   Mon             0.334100        02/11/2015
30.10.2015   Fri             0.334100        30/10/2015
29.10.2015   Thu             0.328900        29/10/2015
28.10.2015   Wed             0.321900        28/10/2015
27.10.2015   Tue             0.323900        27/10/2015
26.10.2015   Mon             0.323150        26/10/2015
23.10.2015   Fri             0.322900        23/10/2015
22.10.2015   Thu             0.319900        22/10/2015
21.10.2015   Wed             0.316400        21/10/2015
20.10.2015   Tue             0.320400        20/10/2015
19.10.2015   Mon             0.316650        19/10/2015
16.10.2015   Fri             0.317150        16/10/2015
15.10.2015   Thu             0.315150        15/10/2015
14.10.2015   Wed             0.317050        14/10/2015
13.10.2015   Tue             0.320500        13/10/2015



                                        52
       Case 1:19-cv-03619-VSB Document 4-4 Filed 04/24/19 Page 54 of 78

12.10.2015   Mon             0.320750        12/10/2015
09.10.2015   Fri             0.320600        09/10/2015
08.10.2015   Thu             0.319600        08/10/2015
07.10.2015   Wed             0.318600        07/10/2015
06.10.2015   Tue             0.318000        06/10/2015
05.10.2015   Mon             0.323200        05/10/2015
02.10.2015   Fri             0.327100        02/10/2015
01.10.2015   Thu             0.324000        01/10/2015
30.09.2015   Wed             0.325000        30/09/2015
29.09.2015   Tue             0.325500        29/09/2015
28.09.2015   Mon             0.326600        28/09/2015
25.09.2015   Fri             0.326100        25/09/2015
24.09.2015   Thu             0.326400        24/09/2015
23.09.2015   Wed             0.325500        23/09/2015
22.09.2015   Tue             0.326500        22/09/2015
21.09.2015   Mon             0.326000        21/09/2015
18.09.2015   Fri             0.319200        18/09/2015
17.09.2015   Thu             0.345100        17/09/2015
16.09.2015   Wed             0.339600        16/09/2015
15.09.2015   Tue             0.334250        15/09/2015
14.09.2015   Mon             0.335500        14/09/2015
11.09.2015   Fri             0.337200        11/09/2015
10.09.2015   Thu             0.336000        10/09/2015
09.09.2015   Wed             0.333000        09/09/2015
08.09.2015   Tue             0.332000        08/09/2015
07.09.2015   Mon             0.333000        07/09/2015
04.09.2015   Fri             0.332000        04/09/2015
03.09.2015   Thu             0.333500        03/09/2015
02.09.2015   Wed             0.332500        02/09/2015
01.09.2015   Tue             0.334000        01/09/2015
28.08.2015   Fri             0.329000        28/08/2015
27.08.2015   Thu             0.324400        27/08/2015
26.08.2015   Wed             0.325200        26/08/2015
25.08.2015   Tue             0.327000        25/08/2015
24.08.2015   Mon             0.331600        24/08/2015
21.08.2015   Fri             0.329100        21/08/2015
20.08.2015   Thu             0.329100        20/08/2015
19.08.2015   Wed             0.333350        19/08/2015
18.08.2015   Tue             0.332850        18/08/2015
17.08.2015   Mon             0.332850        17/08/2015
14.08.2015   Fri             0.324450        14/08/2015
13.08.2015   Thu             0.320500        13/08/2015
12.08.2015   Wed             0.309300        12/08/2015
11.08.2015   Tue             0.314350        11/08/2015
10.08.2015   Mon             0.314200        10/08/2015
07.08.2015   Fri             0.311600        07/08/2015
06.08.2015   Thu             0.311400        06/08/2015
05.08.2015   Wed             0.310900        05/08/2015
04.08.2015   Tue             0.301100        04/08/2015
03.08.2015   Mon             0.303700        03/08/2015
31.07.2015   Fri             0.308600        31/07/2015
30.07.2015   Thu             0.300100        30/07/2015
29.07.2015   Wed             0.296800        29/07/2015
28.07.2015   Tue             0.296800        28/07/2015
27.07.2015   Mon             0.294100        27/07/2015
24.07.2015   Fri             0.293600        24/07/2015
23.07.2015   Thu             0.295100        23/07/2015
22.07.2015   Wed             0.292500        22/07/2015
21.07.2015   Tue             0.294100        21/07/2015



                                        53
       Case 1:19-cv-03619-VSB Document 4-4 Filed 04/24/19 Page 55 of 78

20.07.2015   Mon             0.295000        20/07/2015
17.07.2015   Fri             0.291750        17/07/2015
16.07.2015   Thu             0.287000        16/07/2015
15.07.2015   Wed             0.288500        15/07/2015
14.07.2015   Tue             0.288500        14/07/2015
13.07.2015   Mon             0.288800        13/07/2015
10.07.2015   Fri             0.285800        10/07/2015
09.07.2015   Thu             0.286000        09/07/2015
08.07.2015   Wed             0.283450        08/07/2015
07.07.2015   Tue             0.283250        07/07/2015
06.07.2015   Mon             0.284250        06/07/2015
03.07.2015   Fri             0.284300        03/07/2015
02.07.2015   Thu             0.283500        02/07/2015
01.07.2015   Wed             0.283600        01/07/2015
30.06.2015   Tue             0.283200        30/06/2015
29.06.2015   Mon             0.283700        29/06/2015
26.06.2015   Fri             0.281750        26/06/2015
25.06.2015   Thu             0.282000        25/06/2015
24.06.2015   Wed             0.280750        24/06/2015
23.06.2015   Tue             0.280750        23/06/2015
22.06.2015   Mon             0.282250        22/06/2015
19.06.2015   Fri             0.281300        19/06/2015
18.06.2015   Thu             0.280800        18/06/2015
17.06.2015   Wed             0.285700        17/06/2015
16.06.2015   Tue             0.286250        16/06/2015
15.06.2015   Mon             0.283250        15/06/2015
12.06.2015   Fri             0.286050        12/06/2015
11.06.2015   Thu             0.285850        11/06/2015
10.06.2015   Wed             0.287850        10/06/2015
09.06.2015   Tue             0.285500        09/06/2015
08.06.2015   Mon             0.282200        08/06/2015
05.06.2015   Fri             0.281200        05/06/2015
04.06.2015   Thu             0.278900        04/06/2015
03.06.2015   Wed             0.279200        03/06/2015
02.06.2015   Tue             0.278700        02/06/2015
01.06.2015   Mon             0.282500        01/06/2015
29.05.2015   Fri             0.283750        29/05/2015
28.05.2015   Thu             0.282750        28/05/2015
27.05.2015   Wed             0.283500        27/05/2015
26.05.2015   Tue             0.285850        26/05/2015
22.05.2015   Fri             0.284500        22/05/2015
21.05.2015   Thu             0.282000        21/05/2015
20.05.2015   Wed             0.283500        20/05/2015
19.05.2015   Tue             0.281000        19/05/2015
18.05.2015   Mon             0.276000        18/05/2015
15.05.2015   Fri             0.276500        15/05/2015
14.05.2015   Thu             0.276000        14/05/2015
13.05.2015   Wed             0.273900        13/05/2015
12.05.2015   Tue             0.275000        12/05/2015
11.05.2015   Mon             0.276600        11/05/2015
08.05.2015   Fri             0.279850        08/05/2015
07.05.2015   Thu             0.278850        07/05/2015
06.05.2015   Wed             0.276000        06/05/2015
05.05.2015   Tue             0.275900        05/05/2015
01.05.2015   Fri             0.279750        01/05/2015
30.04.2015   Thu             0.278750        30/04/2015
29.04.2015   Wed             0.278150        29/04/2015
28.04.2015   Tue             0.278150        28/04/2015
27.04.2015   Mon             0.279000        27/04/2015



                                        54
       Case 1:19-cv-03619-VSB Document 4-4 Filed 04/24/19 Page 56 of 78

24.04.2015   Fri             0.279000        24/04/2015
23.04.2015   Thu             0.277000        23/04/2015
22.04.2015   Wed             0.277500        22/04/2015
21.04.2015   Tue             0.277250        21/04/2015
20.04.2015   Mon             0.276000        20/04/2015
17.04.2015   Fri             0.275750        17/04/2015
16.04.2015   Thu             0.275100        16/04/2015
15.04.2015   Wed             0.274350        15/04/2015
14.04.2015   Tue             0.275550        14/04/2015
13.04.2015   Mon             0.275300        13/04/2015
10.04.2015   Fri             0.277000        10/04/2015
09.04.2015   Thu             0.275900        09/04/2015
08.04.2015   Wed             0.271200        08/04/2015
07.04.2015   Tue             0.273750        07/04/2015
02.04.2015   Thu             0.273750        02/04/2015
01.04.2015   Wed             0.270750        01/04/2015
31.03.2015   Tue             0.270750        31/03/2015
30.03.2015   Mon             0.274150        30/03/2015
27.03.2015   Fri             0.275400        27/03/2015
26.03.2015   Thu             0.273050        26/03/2015
25.03.2015   Wed             0.268550        25/03/2015
24.03.2015   Tue             0.269350        24/03/2015
23.03.2015   Mon             0.266800        23/03/2015
20.03.2015   Fri             0.266800        20/03/2015
19.03.2015   Thu             0.264550        19/03/2015
18.03.2015   Wed             0.270300        18/03/2015
17.03.2015   Tue             0.269350        17/03/2015
16.03.2015   Mon             0.270150        16/03/2015
13.03.2015   Fri             0.270650        13/03/2015
12.03.2015   Thu             0.270600        12/03/2015
11.03.2015   Wed             0.269900        11/03/2015
10.03.2015   Tue             0.267700        10/03/2015
09.03.2015   Mon             0.266600        09/03/2015
06.03.2015   Fri             0.264600        06/03/2015
05.03.2015   Thu             0.263600        05/03/2015
04.03.2015   Wed             0.263600        04/03/2015
03.03.2015   Tue             0.265150        03/03/2015
02.03.2015   Mon             0.260950        02/03/2015
27.02.2015   Fri             0.261850        27/02/2015
26.02.2015   Thu             0.261600        26/02/2015
25.02.2015   Wed             0.260900        25/02/2015
24.02.2015   Tue             0.261100        24/02/2015
23.02.2015   Mon             0.261600        23/02/2015
20.02.2015   Fri             0.262600        20/02/2015
19.02.2015   Thu             0.261500        19/02/2015
18.02.2015   Wed             0.260600        18/02/2015
17.02.2015   Tue             0.256700        17/02/2015
16.02.2015   Mon             0.256200        16/02/2015
13.02.2015   Fri             0.257100        13/02/2015
12.02.2015   Thu             0.258100        12/02/2015
11.02.2015   Wed             0.258100        11/02/2015
10.02.2015   Tue             0.258100        10/02/2015
09.02.2015   Mon             0.258350        09/02/2015
06.02.2015   Fri             0.255600        06/02/2015
05.02.2015   Thu             0.256100        05/02/2015
04.02.2015   Wed             0.255100        04/02/2015
03.02.2015   Tue             0.255100        03/02/2015
02.02.2015   Mon             0.252100        02/02/2015
30.01.2015   Fri             0.253100        30/01/2015



                                        55
       Case 1:19-cv-03619-VSB Document 4-4 Filed 04/24/19 Page 57 of 78

29.01.2015   Thu             0.254600        29/01/2015
28.01.2015   Wed             0.254600        28/01/2015
27.01.2015   Tue             0.252600        27/01/2015
26.01.2015   Mon             0.256100        26/01/2015
23.01.2015   Fri             0.256100        23/01/2015
22.01.2015   Thu             0.256100        22/01/2015
21.01.2015   Wed             0.257100        21/01/2015
20.01.2015   Tue             0.256700        20/01/2015
19.01.2015   Mon             0.256200        19/01/2015
16.01.2015   Fri             0.256600        16/01/2015
15.01.2015   Thu             0.252600        15/01/2015
14.01.2015   Wed             0.253600        14/01/2015
13.01.2015   Tue             0.253300        13/01/2015
12.01.2015   Mon             0.252800        12/01/2015
09.01.2015   Fri             0.254100        09/01/2015
08.01.2015   Thu             0.252100        08/01/2015
07.01.2015   Wed             0.252100        07/01/2015
06.01.2015   Tue             0.251100        06/01/2015
05.01.2015   Mon             0.253600        05/01/2015
02.01.2015   Fri             0.255600        02/01/2015
31.12.2014   Wed             0.255600        31/12/2014
30.12.2014   Tue             0.255200        30/12/2014
29.12.2014   Mon             0.255100        29/12/2014
24.12.2014   Wed             0.256600        24/12/2014
23.12.2014   Tue             0.254600        23/12/2014
22.12.2014   Mon             0.255100        22/12/2014
19.12.2014   Fri             0.252100        19/12/2014
18.12.2014   Thu             0.247100        18/12/2014
17.12.2014   Wed             0.245350        17/12/2014
16.12.2014   Tue             0.242600        16/12/2014
15.12.2014   Mon             0.242600        15/12/2014
12.12.2014   Fri             0.242850        12/12/2014
11.12.2014   Thu             0.240600        11/12/2014
10.12.2014   Wed             0.239900        10/12/2014
09.12.2014   Tue             0.238850        09/12/2014
08.12.2014   Mon             0.237600        08/12/2014
05.12.2014   Fri             0.235600        05/12/2014
04.12.2014   Thu             0.235350        04/12/2014
03.12.2014   Wed             0.234850        03/12/2014
02.12.2014   Tue             0.234600        02/12/2014
01.12.2014   Mon             0.234600        01/12/2014
28.11.2014   Fri             0.233600        28/11/2014
27.11.2014   Thu             0.233600        27/11/2014
26.11.2014   Wed             0.235600        26/11/2014
25.11.2014   Tue             0.235600        25/11/2014
24.11.2014   Mon             0.234350        24/11/2014
21.11.2014   Fri             0.232850        21/11/2014
20.11.2014   Thu             0.232900        20/11/2014
19.11.2014   Wed             0.231100        19/11/2014
18.11.2014   Tue             0.231850        18/11/2014
17.11.2014   Mon             0.231850        17/11/2014
14.11.2014   Fri             0.232100        14/11/2014
13.11.2014   Thu             0.232100        13/11/2014
12.11.2014   Wed             0.233200        12/11/2014
11.11.2014   Tue             0.233200        11/11/2014
10.11.2014   Mon             0.233100        10/11/2014
07.11.2014   Fri             0.232600        07/11/2014
06.11.2014   Thu             0.231600        06/11/2014
05.11.2014   Wed             0.231850        05/11/2014



                                        56
       Case 1:19-cv-03619-VSB Document 4-4 Filed 04/24/19 Page 58 of 78

04.11.2014   Tue             0.231850        04/11/2014
03.11.2014   Mon             0.232350        03/11/2014
31.10.2014   Fri             0.232100        31/10/2014
30.10.2014   Thu             0.232350        30/10/2014
29.10.2014   Wed             0.232600        29/10/2014
28.10.2014   Tue             0.232600        28/10/2014
27.10.2014   Mon             0.232600        27/10/2014
24.10.2014   Fri             0.233100        24/10/2014
23.10.2014   Thu             0.233600        23/10/2014
22.10.2014   Wed             0.232800        22/10/2014
21.10.2014   Tue             0.230600        21/10/2014
20.10.2014   Mon             0.232100        20/10/2014
17.10.2014   Fri             0.231350        17/10/2014
16.10.2014   Thu             0.230750        16/10/2014
15.10.2014   Wed             0.228100        15/10/2014
14.10.2014   Tue             0.229100        14/10/2014
13.10.2014   Mon             0.230600        13/10/2014
10.10.2014   Fri             0.230000        10/10/2014
09.10.2014   Thu             0.229100        09/10/2014
08.10.2014   Wed             0.229100        08/10/2014
07.10.2014   Tue             0.231100        07/10/2014
06.10.2014   Mon             0.232600        06/10/2014
03.10.2014   Fri             0.231600        03/10/2014
02.10.2014   Thu             0.231200        02/10/2014
01.10.2014   Wed             0.232600        01/10/2014
30.09.2014   Tue             0.235100        30/09/2014
29.09.2014   Mon             0.235100        29/09/2014
26.09.2014   Fri             0.233100        26/09/2014
25.09.2014   Thu             0.233600        25/09/2014
24.09.2014   Wed             0.235100        24/09/2014
23.09.2014   Tue             0.234100        23/09/2014
22.09.2014   Mon             0.235600        22/09/2014
19.09.2014   Fri             0.233100        19/09/2014
18.09.2014   Thu             0.233100        18/09/2014
17.09.2014   Wed             0.234100        17/09/2014
16.09.2014   Tue             0.234400        16/09/2014
15.09.2014   Mon             0.234600        15/09/2014
12.09.2014   Fri             0.234600        12/09/2014
11.09.2014   Thu             0.234100        11/09/2014
10.09.2014   Wed             0.234600        10/09/2014
09.09.2014   Tue             0.234600        09/09/2014
08.09.2014   Mon             0.233600        08/09/2014
05.09.2014   Fri             0.232300        05/09/2014
04.09.2014   Thu             0.233100        04/09/2014
03.09.2014   Wed             0.234100        03/09/2014
02.09.2014   Tue             0.233100        02/09/2014
01.09.2014   Mon             0.233600        01/09/2014
29.08.2014   Fri             0.233600        29/08/2014
28.08.2014   Thu             0.233600        28/08/2014
27.08.2014   Wed             0.234600        27/08/2014
26.08.2014   Tue             0.238100        26/08/2014
22.08.2014   Fri             0.238400        22/08/2014
21.08.2014   Thu             0.234900        21/08/2014
20.08.2014   Wed             0.234900        20/08/2014
19.08.2014   Tue             0.234400        19/08/2014
18.08.2014   Mon             0.232100        18/08/2014
15.08.2014   Fri             0.232100        15/08/2014
14.08.2014   Thu             0.231100        14/08/2014
13.08.2014   Wed             0.233600        13/08/2014



                                        57
       Case 1:19-cv-03619-VSB Document 4-4 Filed 04/24/19 Page 59 of 78

12.08.2014   Tue             0.233100        12/08/2014
11.08.2014   Mon             0.233800        11/08/2014
08.08.2014   Fri             0.235100        08/08/2014
07.08.2014   Thu             0.233100        07/08/2014
06.08.2014   Wed             0.234200        06/08/2014
05.08.2014   Tue             0.237100        05/08/2014
04.08.2014   Mon             0.237100        04/08/2014
01.08.2014   Fri             0.238100        01/08/2014
31.07.2014   Thu             0.239100        31/07/2014
30.07.2014   Wed             0.239600        30/07/2014
29.07.2014   Tue             0.237100        29/07/2014
28.07.2014   Mon             0.236100        28/07/2014
25.07.2014   Fri             0.234100        25/07/2014
24.07.2014   Thu             0.235100        24/07/2014
23.07.2014   Wed             0.234100        23/07/2014
22.07.2014   Tue             0.232600        22/07/2014
21.07.2014   Mon             0.233100        21/07/2014
18.07.2014   Fri             0.231600        18/07/2014
17.07.2014   Thu             0.233600        17/07/2014
16.07.2014   Wed             0.233600        16/07/2014
15.07.2014   Tue             0.233100        15/07/2014
14.07.2014   Mon             0.232600        14/07/2014
11.07.2014   Fri             0.233600        11/07/2014
10.07.2014   Thu             0.233600        10/07/2014
09.07.2014   Wed             0.234100        09/07/2014
08.07.2014   Tue             0.233600        08/07/2014
07.07.2014   Mon             0.234100        07/07/2014
04.07.2014   Fri             0.233100        04/07/2014
03.07.2014   Thu             0.232100        03/07/2014
02.07.2014   Wed             0.234600        02/07/2014
01.07.2014   Tue             0.231800        01/07/2014
30.06.2014   Mon             0.230700        30/06/2014
27.06.2014   Fri             0.234600        27/06/2014
26.06.2014   Thu             0.234100        26/06/2014
25.06.2014   Wed             0.233850        25/06/2014
24.06.2014   Tue             0.233600        24/06/2014
23.06.2014   Mon             0.232600        23/06/2014
20.06.2014   Fri             0.230600        20/06/2014
19.06.2014   Thu             0.229600        19/06/2014
18.06.2014   Wed             0.231000        18/06/2014
17.06.2014   Tue             0.231000        17/06/2014
16.06.2014   Mon             0.230600        16/06/2014
13.06.2014   Fri             0.232100        13/06/2014
12.06.2014   Thu             0.230600        12/06/2014
11.06.2014   Wed             0.229800        11/06/2014
10.06.2014   Tue             0.230300        10/06/2014
09.06.2014   Mon             0.230550        09/06/2014
06.06.2014   Fri             0.229600        06/06/2014
05.06.2014   Thu             0.230600        05/06/2014
04.06.2014   Wed             0.229500        04/06/2014
03.06.2014   Tue             0.227400        03/06/2014
02.06.2014   Mon             0.227150        02/06/2014
30.05.2014   Fri             0.227400        30/05/2014
29.05.2014   Thu             0.227350        29/05/2014
28.05.2014   Wed             0.227600        28/05/2014
27.05.2014   Tue             0.229850        27/05/2014
23.05.2014   Fri             0.229350        23/05/2014
22.05.2014   Thu             0.227150        22/05/2014
21.05.2014   Wed             0.227350        21/05/2014



                                        58
       Case 1:19-cv-03619-VSB Document 4-4 Filed 04/24/19 Page 60 of 78

20.05.2014   Tue             0.228100        20/05/2014
19.05.2014   Mon             0.226950        19/05/2014
16.05.2014   Fri             0.228600        16/05/2014
15.05.2014   Thu             0.225850        15/05/2014
14.05.2014   Wed             0.225350        14/05/2014
13.05.2014   Tue             0.223850        13/05/2014
12.05.2014   Mon             0.225100        12/05/2014
09.05.2014   Fri             0.224100        09/05/2014
08.05.2014   Thu             0.223350        08/05/2014
07.05.2014   Wed             0.223950        07/05/2014
06.05.2014   Tue             0.224850        06/05/2014
02.05.2014   Fri             0.222850        02/05/2014
01.05.2014   Thu             0.222850        01/05/2014
30.04.2014   Wed             0.223350        30/04/2014
29.04.2014   Tue             0.225350        29/04/2014
28.04.2014   Mon             0.224850        28/04/2014
25.04.2014   Fri             0.226600        25/04/2014
24.04.2014   Thu             0.227850        24/04/2014
23.04.2014   Wed             0.228750        23/04/2014
22.04.2014   Tue             0.228600        22/04/2014
17.04.2014   Thu             0.225850        17/04/2014
16.04.2014   Wed             0.227850        16/04/2014
15.04.2014   Tue             0.226350        15/04/2014
14.04.2014   Mon             0.228650        14/04/2014
11.04.2014   Fri             0.226450        11/04/2014
10.04.2014   Thu             0.227050        10/04/2014
09.04.2014   Wed             0.227550        09/04/2014
08.04.2014   Tue             0.227300        08/04/2014
07.04.2014   Mon             0.229350        07/04/2014
04.04.2014   Fri             0.229600        04/04/2014
03.04.2014   Thu             0.230350        03/04/2014
02.04.2014   Wed             0.230100        02/04/2014
01.04.2014   Tue             0.228100        01/04/2014
31.03.2014   Mon             0.230600        31/03/2014
28.03.2014   Fri             0.233350        28/03/2014
27.03.2014   Thu             0.233600        27/03/2014
26.03.2014   Wed             0.233350        26/03/2014
25.03.2014   Tue             0.234350        25/03/2014
24.03.2014   Mon             0.235100        24/03/2014
21.03.2014   Fri             0.232850        21/03/2014
20.03.2014   Thu             0.233600        20/03/2014
19.03.2014   Wed             0.233850        19/03/2014
18.03.2014   Tue             0.234850        18/03/2014
17.03.2014   Mon             0.234450        17/03/2014
14.03.2014   Fri             0.234850        14/03/2014
13.03.2014   Thu             0.233350        13/03/2014
12.03.2014   Wed             0.234100        12/03/2014
11.03.2014   Tue             0.233300        11/03/2014
10.03.2014   Mon             0.234350        10/03/2014
07.03.2014   Fri             0.235650        07/03/2014
06.03.2014   Thu             0.235100        06/03/2014
05.03.2014   Wed             0.234400        05/03/2014
04.03.2014   Tue             0.235350        04/03/2014
03.03.2014   Mon             0.235650        03/03/2014
28.02.2014   Fri             0.235650        28/02/2014
27.02.2014   Thu             0.236100        27/02/2014
26.02.2014   Wed             0.233300        26/02/2014
25.02.2014   Tue             0.233600        25/02/2014
24.02.2014   Mon             0.234350        24/02/2014



                                        59
       Case 1:19-cv-03619-VSB Document 4-4 Filed 04/24/19 Page 61 of 78

21.02.2014   Fri             0.234850        21/02/2014
20.02.2014   Thu             0.235600        20/02/2014
19.02.2014   Wed             0.233600        19/02/2014
18.02.2014   Tue             0.234550        18/02/2014
17.02.2014   Mon             0.235100        17/02/2014
14.02.2014   Fri             0.235850        14/02/2014
13.02.2014   Thu             0.235850        13/02/2014
12.02.2014   Wed             0.236100        12/02/2014
11.02.2014   Tue             0.236600        11/02/2014
10.02.2014   Mon             0.233850        10/02/2014
07.02.2014   Fri             0.233850        07/02/2014
06.02.2014   Thu             0.236850        06/02/2014
05.02.2014   Wed             0.236350        05/02/2014
04.02.2014   Tue             0.236450        04/02/2014
03.02.2014   Mon             0.235600        03/02/2014
31.01.2014   Fri             0.236600        31/01/2014
30.01.2014   Thu             0.237600        30/01/2014
29.01.2014   Wed             0.235600        29/01/2014
28.01.2014   Tue             0.236100        28/01/2014
27.01.2014   Mon             0.236100        27/01/2014
24.01.2014   Fri             0.235350        24/01/2014
23.01.2014   Thu             0.238600        23/01/2014
22.01.2014   Wed             0.237100        22/01/2014
21.01.2014   Tue             0.236600        21/01/2014
20.01.2014   Mon             0.237100        20/01/2014
17.01.2014   Fri             0.236600        17/01/2014
16.01.2014   Thu             0.236350        16/01/2014
15.01.2014   Wed             0.237850        15/01/2014
14.01.2014   Tue             0.236750        14/01/2014
13.01.2014   Mon             0.238900        13/01/2014
10.01.2014   Fri             0.241650        10/01/2014
09.01.2014   Thu             0.241650        09/01/2014
08.01.2014   Wed             0.240400        08/01/2014
07.01.2014   Tue             0.242100        07/01/2014
06.01.2014   Mon             0.239350        06/01/2014
03.01.2014   Fri             0.239850        03/01/2014
02.01.2014   Thu             0.242850        02/01/2014
31.12.2013   Tue             0.246100        31/12/2013
30.12.2013   Mon             0.246600        30/12/2013
27.12.2013   Fri             0.246600        27/12/2013
24.12.2013   Tue             0.246850        24/12/2013
23.12.2013   Mon             0.245850        23/12/2013
20.12.2013   Fri             0.248350        20/12/2013
19.12.2013   Thu             0.245850        19/12/2013
18.12.2013   Wed             0.245100        18/12/2013
17.12.2013   Tue             0.244350        17/12/2013
16.12.2013   Mon             0.242850        16/12/2013
13.12.2013   Fri             0.243850        13/12/2013
12.12.2013   Thu             0.242850        12/12/2013
11.12.2013   Wed             0.243850        11/12/2013
10.12.2013   Tue             0.241850        10/12/2013
09.12.2013   Mon             0.242600        09/12/2013
06.12.2013   Fri             0.240850        06/12/2013
05.12.2013   Thu             0.241600        05/12/2013
04.12.2013   Wed             0.241850        04/12/2013
03.12.2013   Tue             0.241300        03/12/2013
02.12.2013   Mon             0.238850        02/12/2013
29.11.2013   Fri             0.239100        29/11/2013
28.11.2013   Thu             0.239100        28/11/2013



                                        60
       Case 1:19-cv-03619-VSB Document 4-4 Filed 04/24/19 Page 62 of 78

27.11.2013   Wed             0.237600        27/11/2013
26.11.2013   Tue             0.236600        26/11/2013
25.11.2013   Mon             0.235850        25/11/2013
22.11.2013   Fri             0.236600        22/11/2013
21.11.2013   Thu             0.237600        21/11/2013
20.11.2013   Wed             0.238100        20/11/2013
19.11.2013   Tue             0.239100        19/11/2013
18.11.2013   Mon             0.237350        18/11/2013
15.11.2013   Fri             0.238100        15/11/2013
14.11.2013   Thu             0.238450        14/11/2013
13.11.2013   Wed             0.240600        13/11/2013
12.11.2013   Tue             0.239250        12/11/2013
11.11.2013   Mon             0.239250        11/11/2013
08.11.2013   Fri             0.239400        08/11/2013
07.11.2013   Thu             0.238900        07/11/2013
06.11.2013   Wed             0.238650        06/11/2013
05.11.2013   Tue             0.237700        05/11/2013
04.11.2013   Mon             0.238100        04/11/2013
01.11.2013   Fri             0.237750        01/11/2013
31.10.2013   Thu             0.242000        31/10/2013
30.10.2013   Wed             0.241900        30/10/2013
29.10.2013   Tue             0.237450        29/10/2013
28.10.2013   Mon             0.235850        28/10/2013
25.10.2013   Fri             0.236850        25/10/2013
24.10.2013   Thu             0.238100        24/10/2013
23.10.2013   Wed             0.238350        23/10/2013
22.10.2013   Tue             0.238350        22/10/2013
21.10.2013   Mon             0.238600        21/10/2013
18.10.2013   Fri             0.240550        18/10/2013
17.10.2013   Thu             0.242050        17/10/2013
16.10.2013   Wed             0.246050        16/10/2013
15.10.2013   Tue             0.243550        15/10/2013
14.10.2013   Mon             0.245800        14/10/2013
11.10.2013   Fri             0.243600        11/10/2013
10.10.2013   Thu             0.243100        10/10/2013
09.10.2013   Wed             0.245600        09/10/2013
08.10.2013   Tue             0.243600        08/10/2013
07.10.2013   Mon             0.243350        07/10/2013
04.10.2013   Fri             0.242850        04/10/2013
03.10.2013   Thu             0.242850        03/10/2013
02.10.2013   Wed             0.244350        02/10/2013
01.10.2013   Tue             0.245850        01/10/2013
30.09.2013   Mon             0.248850        30/09/2013
27.09.2013   Fri             0.248350        27/09/2013
26.09.2013   Thu             0.248100        26/09/2013
25.09.2013   Wed             0.247600        25/09/2013
24.09.2013   Tue             0.250200        24/09/2013
23.09.2013   Mon             0.250600        23/09/2013
20.09.2013   Fri             0.249600        20/09/2013
19.09.2013   Thu             0.250200        19/09/2013
18.09.2013   Wed             0.252450        18/09/2013
17.09.2013   Tue             0.251950        17/09/2013
16.09.2013   Mon             0.251850        16/09/2013
13.09.2013   Fri             0.253900        13/09/2013
12.09.2013   Thu             0.254400        12/09/2013
11.09.2013   Wed             0.254400        11/09/2013
10.09.2013   Tue             0.255900        10/09/2013
09.09.2013   Mon             0.255900        09/09/2013
06.09.2013   Fri             0.256400        06/09/2013



                                        61
       Case 1:19-cv-03619-VSB Document 4-4 Filed 04/24/19 Page 63 of 78

05.09.2013   Thu             0.258100        05/09/2013
04.09.2013   Wed             0.259000        04/09/2013
03.09.2013   Tue             0.259500        03/09/2013
02.09.2013   Mon             0.259500        02/09/2013
30.08.2013   Fri             0.259500        30/08/2013
29.08.2013   Thu             0.261200        29/08/2013
28.08.2013   Wed             0.260500        28/08/2013
27.08.2013   Tue             0.259400        27/08/2013
23.08.2013   Fri             0.262100        23/08/2013
22.08.2013   Thu             0.262100        22/08/2013
21.08.2013   Wed             0.262100        21/08/2013
20.08.2013   Tue             0.262100        20/08/2013
19.08.2013   Mon             0.263100        19/08/2013
16.08.2013   Fri             0.264100        16/08/2013
15.08.2013   Thu             0.263200        15/08/2013
14.08.2013   Wed             0.263200        14/08/2013
13.08.2013   Tue             0.264200        13/08/2013
12.08.2013   Mon             0.264700        12/08/2013
09.08.2013   Fri             0.264700        09/08/2013
08.08.2013   Thu             0.264700        08/08/2013
07.08.2013   Wed             0.266400        07/08/2013
06.08.2013   Tue             0.266400        06/08/2013
05.08.2013   Mon             0.265400        05/08/2013
02.08.2013   Fri             0.266600        02/08/2013
01.08.2013   Thu             0.265600        01/08/2013
31.07.2013   Wed             0.265600        31/07/2013
30.07.2013   Tue             0.265000        30/07/2013
29.07.2013   Mon             0.266000        29/07/2013
26.07.2013   Fri             0.265000        26/07/2013
25.07.2013   Thu             0.263800        25/07/2013
24.07.2013   Wed             0.264300        24/07/2013
23.07.2013   Tue             0.265900        23/07/2013
22.07.2013   Mon             0.264700        22/07/2013
19.07.2013   Fri             0.264700        19/07/2013
18.07.2013   Thu             0.266200        18/07/2013
17.07.2013   Wed             0.266200        17/07/2013
16.07.2013   Tue             0.266200        16/07/2013
15.07.2013   Mon             0.267600        15/07/2013
12.07.2013   Fri             0.267600        12/07/2013
11.07.2013   Thu             0.268100        11/07/2013
10.07.2013   Wed             0.269100        10/07/2013
09.07.2013   Tue             0.269100        09/07/2013
08.07.2013   Mon             0.268600        08/07/2013
05.07.2013   Fri             0.269900        05/07/2013
04.07.2013   Thu             0.270900        04/07/2013
03.07.2013   Wed             0.273900        03/07/2013
02.07.2013   Tue             0.272900        02/07/2013
01.07.2013   Mon             0.273100        01/07/2013
28.06.2013   Fri             0.273100        28/06/2013
27.06.2013   Thu             0.274000        27/06/2013
26.06.2013   Wed             0.275600        26/06/2013
25.06.2013   Tue             0.276100        25/06/2013
24.06.2013   Mon             0.276750        24/06/2013
21.06.2013   Fri             0.272750        21/06/2013
20.06.2013   Thu             0.272550        20/06/2013
19.06.2013   Wed             0.271750        19/06/2013
18.06.2013   Tue             0.272250        18/06/2013
17.06.2013   Mon             0.273250        17/06/2013
14.06.2013   Fri             0.272750        14/06/2013



                                        62
       Case 1:19-cv-03619-VSB Document 4-4 Filed 04/24/19 Page 64 of 78

13.06.2013   Thu             0.273250        13/06/2013
12.06.2013   Wed             0.273250        12/06/2013
11.06.2013   Tue             0.272250        11/06/2013
10.06.2013   Mon             0.274150        10/06/2013
07.06.2013   Fri             0.275150        07/06/2013
06.06.2013   Thu             0.274250        06/06/2013
05.06.2013   Wed             0.274450        05/06/2013
04.06.2013   Tue             0.273950        04/06/2013
03.06.2013   Mon             0.273250        03/06/2013
31.05.2013   Fri             0.275250        31/05/2013
30.05.2013   Thu             0.274650        30/05/2013
29.05.2013   Wed             0.275750        29/05/2013
28.05.2013   Tue             0.272750        28/05/2013
24.05.2013   Fri             0.272750        24/05/2013
23.05.2013   Thu             0.272750        23/05/2013
22.05.2013   Wed             0.273750        22/05/2013
21.05.2013   Tue             0.274100        21/05/2013
20.05.2013   Mon             0.273100        20/05/2013
17.05.2013   Fri             0.273600        17/05/2013
16.05.2013   Thu             0.274100        16/05/2013
15.05.2013   Wed             0.274100        15/05/2013
14.05.2013   Tue             0.274100        14/05/2013
13.05.2013   Mon             0.275100        13/05/2013
10.05.2013   Fri             0.275100        10/05/2013
09.05.2013   Thu             0.275100        09/05/2013
08.05.2013   Wed             0.275100        08/05/2013
07.05.2013   Tue             0.275100        07/05/2013
03.05.2013   Fri             0.275100        03/05/2013
02.05.2013   Thu             0.273100        02/05/2013
01.05.2013   Wed             0.273100        01/05/2013
30.04.2013   Tue             0.273100        30/04/2013
29.04.2013   Mon             0.274100        29/04/2013
26.04.2013   Fri             0.275600        26/04/2013
25.04.2013   Thu             0.275600        25/04/2013
24.04.2013   Wed             0.275600        24/04/2013
23.04.2013   Tue             0.275600        23/04/2013
22.04.2013   Mon             0.275100        22/04/2013
19.04.2013   Fri             0.276100        19/04/2013
18.04.2013   Thu             0.276100        18/04/2013
17.04.2013   Wed             0.276100        17/04/2013
16.04.2013   Tue             0.277100        16/04/2013
15.04.2013   Mon             0.277600        15/04/2013
12.04.2013   Fri             0.277600        12/04/2013
11.04.2013   Thu             0.277100        11/04/2013
10.04.2013   Wed             0.277100        10/04/2013
09.04.2013   Tue             0.278100        09/04/2013
08.04.2013   Mon             0.279400        08/04/2013
05.04.2013   Fri             0.279400        05/04/2013
04.04.2013   Thu             0.280400        04/04/2013
03.04.2013   Wed             0.281100        03/04/2013
02.04.2013   Tue             0.282100        02/04/2013
28.03.2013   Thu             0.282600        28/03/2013
27.03.2013   Wed             0.283600        27/03/2013
26.03.2013   Tue             0.283600        26/03/2013
25.03.2013   Mon             0.283100        25/03/2013
22.03.2013   Fri             0.284600        22/03/2013
21.03.2013   Thu             0.284100        21/03/2013
20.03.2013   Wed             0.284100        20/03/2013
19.03.2013   Tue             0.282100        19/03/2013



                                        63
       Case 1:19-cv-03619-VSB Document 4-4 Filed 04/24/19 Page 65 of 78

18.03.2013   Mon             0.280100        18/03/2013
15.03.2013   Fri             0.280100        15/03/2013
14.03.2013   Thu             0.280100        14/03/2013
13.03.2013   Wed             0.280100        13/03/2013
12.03.2013   Tue             0.281100        12/03/2013
11.03.2013   Mon             0.280100        11/03/2013
08.03.2013   Fri             0.280100        08/03/2013
07.03.2013   Thu             0.280600        07/03/2013
06.03.2013   Wed             0.279600        06/03/2013
05.03.2013   Tue             0.281100        05/03/2013
04.03.2013   Mon             0.283100        04/03/2013
01.03.2013   Fri             0.284100        01/03/2013
28.02.2013   Thu             0.287100        28/02/2013
27.02.2013   Wed             0.287100        27/02/2013
26.02.2013   Tue             0.286600        26/02/2013
25.02.2013   Mon             0.286600        25/02/2013
22.02.2013   Fri             0.288100        22/02/2013
21.02.2013   Thu             0.288100        21/02/2013
20.02.2013   Wed             0.289100        20/02/2013
19.02.2013   Tue             0.289100        19/02/2013
18.02.2013   Mon             0.289100        18/02/2013
15.02.2013   Fri             0.290100        15/02/2013
14.02.2013   Thu             0.290100        14/02/2013
13.02.2013   Wed             0.290100        13/02/2013
12.02.2013   Tue             0.292100        12/02/2013
11.02.2013   Mon             0.293100        11/02/2013
08.02.2013   Fri             0.292000        08/02/2013
07.02.2013   Thu             0.292000        07/02/2013
06.02.2013   Wed             0.293000        06/02/2013
05.02.2013   Tue             0.295500        05/02/2013
04.02.2013   Mon             0.295500        04/02/2013
01.02.2013   Fri             0.295500        01/02/2013
31.01.2013   Thu             0.298000        31/01/2013
30.01.2013   Wed             0.298500        30/01/2013
29.01.2013   Tue             0.300500        29/01/2013
28.01.2013   Mon             0.301500        28/01/2013
25.01.2013   Fri             0.300500        25/01/2013
24.01.2013   Thu             0.300500        24/01/2013
23.01.2013   Wed             0.301000        23/01/2013
22.01.2013   Tue             0.302000        22/01/2013
21.01.2013   Mon             0.302000        21/01/2013
18.01.2013   Fri             0.302000        18/01/2013
17.01.2013   Thu             0.302000        17/01/2013
16.01.2013   Wed             0.303000        16/01/2013
15.01.2013   Tue             0.303000        15/01/2013
14.01.2013   Mon             0.304000        14/01/2013
11.01.2013   Fri             0.304000        11/01/2013
10.01.2013   Thu             0.305000        10/01/2013
09.01.2013   Wed             0.305000        09/01/2013
08.01.2013   Tue             0.305000        08/01/2013
07.01.2013   Mon             0.305000        07/01/2013
04.01.2013   Fri             0.305000        04/01/2013
03.01.2013   Thu             0.305000        03/01/2013
02.01.2013   Wed             0.305000        02/01/2013
31.12.2012   Mon             0.306000        31/12/2012
28.12.2012   Fri             0.308000        28/12/2012
27.12.2012   Thu             0.311000        27/12/2012
24.12.2012   Mon             0.310000        24/12/2012
21.12.2012   Fri             0.310000        21/12/2012



                                        64
       Case 1:19-cv-03619-VSB Document 4-4 Filed 04/24/19 Page 66 of 78

20.12.2012   Thu             0.310000        20/12/2012
19.12.2012   Wed             0.310000        19/12/2012
18.12.2012   Tue             0.309000        18/12/2012
17.12.2012   Mon             0.309000        17/12/2012
14.12.2012   Fri             0.308000        14/12/2012
13.12.2012   Thu             0.308000        13/12/2012
12.12.2012   Wed             0.309500        12/12/2012
11.12.2012   Tue             0.309500        11/12/2012
10.12.2012   Mon             0.310500        10/12/2012
07.12.2012   Fri             0.309500        07/12/2012
06.12.2012   Thu             0.310500        06/12/2012
05.12.2012   Wed             0.310500        05/12/2012
04.12.2012   Tue             0.310500        04/12/2012
03.12.2012   Mon             0.310500        03/12/2012
30.11.2012   Fri             0.310500        30/11/2012
29.11.2012   Thu             0.310500        29/11/2012
28.11.2012   Wed             0.310500        28/11/2012
27.11.2012   Tue             0.311500        27/11/2012
26.11.2012   Mon             0.311500        26/11/2012
23.11.2012   Fri             0.311500        23/11/2012
22.11.2012   Thu             0.311500        22/11/2012
21.11.2012   Wed             0.311500        21/11/2012
20.11.2012   Tue             0.310500        20/11/2012
19.11.2012   Mon             0.311500        19/11/2012
16.11.2012   Fri             0.311500        16/11/2012
15.11.2012   Thu             0.311000        15/11/2012
14.11.2012   Wed             0.310000        14/11/2012
13.11.2012   Tue             0.310000        13/11/2012
12.11.2012   Mon             0.310000        12/11/2012
09.11.2012   Fri             0.310000        09/11/2012
08.11.2012   Thu             0.310000        08/11/2012
07.11.2012   Wed             0.310000        07/11/2012
06.11.2012   Tue             0.311750        06/11/2012
05.11.2012   Mon             0.311750        05/11/2012
02.11.2012   Fri             0.312750        02/11/2012
01.11.2012   Thu             0.312750        01/11/2012
31.10.2012   Wed             0.312750        31/10/2012
30.10.2012   Tue             0.312750        30/10/2012
29.10.2012   Mon             0.312750        29/10/2012
26.10.2012   Fri             0.313250        26/10/2012
25.10.2012   Thu             0.313250        25/10/2012
24.10.2012   Wed             0.314250        24/10/2012
23.10.2012   Tue             0.315250        23/10/2012
22.10.2012   Mon             0.315750        22/10/2012
19.10.2012   Fri             0.317250        19/10/2012
18.10.2012   Thu             0.318750        18/10/2012
17.10.2012   Wed             0.320750        17/10/2012
16.10.2012   Tue             0.324750        16/10/2012
15.10.2012   Mon             0.330250        15/10/2012
12.10.2012   Fri             0.334250        12/10/2012
11.10.2012   Thu             0.340250        11/10/2012
10.10.2012   Wed             0.342750        10/10/2012
09.10.2012   Tue             0.346750        09/10/2012
08.10.2012   Mon             0.350250        08/10/2012
05.10.2012   Fri             0.351250        05/10/2012
04.10.2012   Thu             0.352250        04/10/2012
03.10.2012   Wed             0.352500        03/10/2012
02.10.2012   Tue             0.354000        02/10/2012
01.10.2012   Mon             0.355250        01/10/2012



                                        65
       Case 1:19-cv-03619-VSB Document 4-4 Filed 04/24/19 Page 67 of 78

28.09.2012   Fri             0.358500        28/09/2012
27.09.2012   Thu             0.360250        27/09/2012
26.09.2012   Wed             0.362250        26/09/2012
25.09.2012   Tue             0.363500        25/09/2012
24.09.2012   Mon             0.367250        24/09/2012
21.09.2012   Fri             0.369250        21/09/2012
20.09.2012   Thu             0.373000        20/09/2012
19.09.2012   Wed             0.375750        19/09/2012
18.09.2012   Tue             0.378750        18/09/2012
17.09.2012   Mon             0.380750        17/09/2012
14.09.2012   Fri             0.385250        14/09/2012
13.09.2012   Thu             0.388750        13/09/2012
12.09.2012   Wed             0.394250        12/09/2012
11.09.2012   Tue             0.398750        11/09/2012
10.09.2012   Mon             0.404250        10/09/2012
07.09.2012   Fri             0.407750        07/09/2012
06.09.2012   Thu             0.408350        06/09/2012
05.09.2012   Wed             0.409850        05/09/2012
04.09.2012   Tue             0.411850        04/09/2012
03.09.2012   Mon             0.414350        03/09/2012
31.08.2012   Fri             0.418250        31/08/2012
30.08.2012   Thu             0.420750        30/08/2012
29.08.2012   Wed             0.421750        29/08/2012
28.08.2012   Tue             0.422750        28/08/2012
24.08.2012   Fri             0.424850        24/08/2012
23.08.2012   Thu             0.426850        23/08/2012
22.08.2012   Wed             0.430750        22/08/2012
21.08.2012   Tue             0.433500        21/08/2012
20.08.2012   Mon             0.433500        20/08/2012
17.08.2012   Fri             0.434500        17/08/2012
16.08.2012   Thu             0.433500        16/08/2012
15.08.2012   Wed             0.434500        15/08/2012
14.08.2012   Tue             0.436500        14/08/2012
13.08.2012   Mon             0.434500        13/08/2012
10.08.2012   Fri             0.437000        10/08/2012
09.08.2012   Thu             0.437500        09/08/2012
08.08.2012   Wed             0.436750        08/08/2012
07.08.2012   Tue             0.437850        07/08/2012
06.08.2012   Mon             0.438850        06/08/2012
03.08.2012   Fri             0.439350        03/08/2012
02.08.2012   Thu             0.441850        02/08/2012
01.08.2012   Wed             0.441600        01/08/2012
31.07.2012   Tue             0.442600        31/07/2012
30.07.2012   Mon             0.444600        30/07/2012
27.07.2012   Fri             0.446600        27/07/2012
26.07.2012   Thu             0.447100        26/07/2012
25.07.2012   Wed             0.448100        25/07/2012
24.07.2012   Tue             0.448100        24/07/2012
23.07.2012   Mon             0.451100        23/07/2012
20.07.2012   Fri             0.452100        20/07/2012
19.07.2012   Thu             0.453100        19/07/2012
18.07.2012   Wed             0.455100        18/07/2012
17.07.2012   Tue             0.455100        17/07/2012
16.07.2012   Mon             0.455100        16/07/2012
13.07.2012   Fri             0.455100        13/07/2012
12.07.2012   Thu             0.455100        12/07/2012
11.07.2012   Wed             0.456100        11/07/2012
10.07.2012   Tue             0.457600        10/07/2012
09.07.2012   Mon             0.457600        09/07/2012



                                        66
       Case 1:19-cv-03619-VSB Document 4-4 Filed 04/24/19 Page 68 of 78

06.07.2012   Fri             0.457600        06/07/2012
05.07.2012   Thu             0.459600        05/07/2012
04.07.2012   Wed             0.459600        04/07/2012
03.07.2012   Tue             0.460600        03/07/2012
02.07.2012   Mon             0.460600        02/07/2012
29.06.2012   Fri             0.460600        29/06/2012
28.06.2012   Thu             0.460600        28/06/2012
27.06.2012   Wed             0.460600        27/06/2012
26.06.2012   Tue             0.460600        26/06/2012
25.06.2012   Mon             0.460600        25/06/2012
22.06.2012   Fri             0.461600        22/06/2012
21.06.2012   Thu             0.467600        21/06/2012
20.06.2012   Wed             0.467600        20/06/2012
19.06.2012   Tue             0.467850        19/06/2012
18.06.2012   Mon             0.467850        18/06/2012
15.06.2012   Fri             0.467850        15/06/2012
14.06.2012   Thu             0.467850        14/06/2012
13.06.2012   Wed             0.467850        13/06/2012
12.06.2012   Tue             0.467850        12/06/2012
11.06.2012   Mon             0.467850        11/06/2012
08.06.2012   Fri             0.467850        08/06/2012
07.06.2012   Thu             0.467850        07/06/2012
06.06.2012   Wed             0.467850        06/06/2012
01.06.2012   Fri             0.467850        01/06/2012
31.05.2012   Thu             0.466850        31/05/2012
30.05.2012   Wed             0.466850        30/05/2012
29.05.2012   Tue             0.466850        29/05/2012
28.05.2012   Mon             0.466850        28/05/2012
25.05.2012   Fri             0.466850        25/05/2012
24.05.2012   Thu             0.466850        24/05/2012
23.05.2012   Wed             0.466850        23/05/2012
22.05.2012   Tue             0.466850        22/05/2012
21.05.2012   Mon             0.466850        21/05/2012
18.05.2012   Fri             0.466850        18/05/2012
17.05.2012   Thu             0.466850        17/05/2012
16.05.2012   Wed             0.466850        16/05/2012
15.05.2012   Tue             0.465850        15/05/2012
14.05.2012   Mon             0.465850        14/05/2012
11.05.2012   Fri             0.466850        11/05/2012
10.05.2012   Thu             0.466850        10/05/2012
09.05.2012   Wed             0.466850        09/05/2012
08.05.2012   Tue             0.465850        08/05/2012
04.05.2012   Fri             0.465850        04/05/2012
03.05.2012   Thu             0.465850        03/05/2012
02.05.2012   Wed             0.465850        02/05/2012
01.05.2012   Tue             0.465850        01/05/2012
30.04.2012   Mon             0.465850        30/04/2012
27.04.2012   Fri             0.465850        27/04/2012
26.04.2012   Thu             0.465850        26/04/2012
25.04.2012   Wed             0.465850        25/04/2012
24.04.2012   Tue             0.465850        24/04/2012
23.04.2012   Mon             0.465650        23/04/2012
20.04.2012   Fri             0.465650        20/04/2012
19.04.2012   Thu             0.465650        19/04/2012
18.04.2012   Wed             0.465650        18/04/2012
17.04.2012   Tue             0.465650        17/04/2012
16.04.2012   Mon             0.465650        16/04/2012
13.04.2012   Fri             0.466150        13/04/2012
12.04.2012   Thu             0.466650        12/04/2012



                                        67
       Case 1:19-cv-03619-VSB Document 4-4 Filed 04/24/19 Page 69 of 78

11.04.2012   Wed             0.468650        11/04/2012
10.04.2012   Tue             0.469150        10/04/2012
05.04.2012   Thu             0.469150        05/04/2012
04.04.2012   Wed             0.469150        04/04/2012
03.04.2012   Tue             0.469150        03/04/2012
02.04.2012   Mon             0.468150        02/04/2012
30.03.2012   Fri             0.468150        30/03/2012
29.03.2012   Thu             0.468150        29/03/2012
28.03.2012   Wed             0.469650        28/03/2012
27.03.2012   Tue             0.470650        27/03/2012
26.03.2012   Mon             0.472650        26/03/2012
23.03.2012   Fri             0.473150        23/03/2012
22.03.2012   Thu             0.473650        22/03/2012
21.03.2012   Wed             0.474150        21/03/2012
20.03.2012   Tue             0.474150        20/03/2012
19.03.2012   Mon             0.473650        19/03/2012
16.03.2012   Fri             0.473650        16/03/2012
15.03.2012   Thu             0.473650        15/03/2012
14.03.2012   Wed             0.473650        14/03/2012
13.03.2012   Tue             0.473650        13/03/2012
12.03.2012   Mon             0.473550        12/03/2012
09.03.2012   Fri             0.473550        09/03/2012
08.03.2012   Thu             0.473550        08/03/2012
07.03.2012   Wed             0.474550        07/03/2012
06.03.2012   Tue             0.474550        06/03/2012
05.03.2012   Mon             0.474550        05/03/2012
02.03.2012   Fri             0.475750        02/03/2012
01.03.2012   Thu             0.479700        01/03/2012
29.02.2012   Wed             0.484250        29/02/2012
28.02.2012   Tue             0.487500        28/02/2012
27.02.2012   Mon             0.489100        27/02/2012
24.02.2012   Fri             0.490600        24/02/2012
23.02.2012   Thu             0.490600        23/02/2012
22.02.2012   Wed             0.491600        22/02/2012
21.02.2012   Tue             0.492600        21/02/2012
20.02.2012   Mon             0.493100        20/02/2012
17.02.2012   Fri             0.493100        17/02/2012
16.02.2012   Thu             0.493100        16/02/2012
15.02.2012   Wed             0.495100        15/02/2012
14.02.2012   Tue             0.497600        14/02/2012
13.02.2012   Mon             0.502600        13/02/2012
10.02.2012   Fri             0.506000        10/02/2012
09.02.2012   Thu             0.510000        09/02/2012
08.02.2012   Wed             0.513250        08/02/2012
07.02.2012   Tue             0.520000        07/02/2012
06.02.2012   Mon             0.523250        06/02/2012
03.02.2012   Fri             0.527000        03/02/2012
02.02.2012   Thu             0.530600        02/02/2012
01.02.2012   Wed             0.537100        01/02/2012
31.01.2012   Tue             0.542350        31/01/2012
30.01.2012   Mon             0.546850        30/01/2012
27.01.2012   Fri             0.551100        27/01/2012
26.01.2012   Thu             0.553100        26/01/2012
25.01.2012   Wed             0.556600        25/01/2012
24.01.2012   Tue             0.559100        24/01/2012
23.01.2012   Mon             0.560100        23/01/2012
20.01.2012   Fri             0.561100        20/01/2012
19.01.2012   Thu             0.561200        19/01/2012
18.01.2012   Wed             0.561200        18/01/2012



                                        68
       Case 1:19-cv-03619-VSB Document 4-4 Filed 04/24/19 Page 70 of 78

17.01.2012   Tue             0.562300        17/01/2012
16.01.2012   Mon             0.564900        16/01/2012
13.01.2012   Fri             0.567000        13/01/2012
12.01.2012   Thu             0.571500        12/01/2012
11.01.2012   Wed             0.576500        11/01/2012
10.01.2012   Tue             0.579500        10/01/2012
09.01.2012   Mon             0.580500        09/01/2012
06.01.2012   Fri             0.581500        06/01/2012
05.01.2012   Thu             0.582500        05/01/2012
04.01.2012   Wed             0.582500        04/01/2012
03.01.2012   Tue             0.582500        03/01/2012
30.12.2011   Fri             0.581000        30/12/2011
29.12.2011   Thu             0.581000        29/12/2011
28.12.2011   Wed             0.579250        28/12/2011
23.12.2011   Fri             0.575750        23/12/2011
22.12.2011   Thu             0.573750        22/12/2011
21.12.2011   Wed             0.571250        21/12/2011
20.12.2011   Tue             0.569750        20/12/2011
19.12.2011   Mon             0.566950        19/12/2011
16.12.2011   Fri             0.563150        16/12/2011
15.12.2011   Thu             0.559150        15/12/2011
14.12.2011   Wed             0.555050        14/12/2011
13.12.2011   Tue             0.546250        13/12/2011
12.12.2011   Mon             0.543500        12/12/2011
09.12.2011   Fri             0.541750        09/12/2011
08.12.2011   Thu             0.540000        08/12/2011
07.12.2011   Wed             0.540000        07/12/2011
06.12.2011   Tue             0.537750        06/12/2011
05.12.2011   Mon             0.533900        05/12/2011
02.12.2011   Fri             0.528330        02/12/2011
01.12.2011   Thu             0.527220        01/12/2011
30.11.2011   Wed             0.528890        30/11/2011
29.11.2011   Tue             0.526940        29/11/2011
28.11.2011   Mon             0.523060        28/11/2011
25.11.2011   Fri             0.518060        25/11/2011
24.11.2011   Thu             0.511670        24/11/2011
23.11.2011   Wed             0.506110        23/11/2011
22.11.2011   Tue             0.500280        22/11/2011
21.11.2011   Mon             0.495000        21/11/2011
18.11.2011   Fri             0.487780        18/11/2011
17.11.2011   Thu             0.479440        17/11/2011
16.11.2011   Wed             0.471110        16/11/2011
15.11.2011   Tue             0.465560        15/11/2011
14.11.2011   Mon             0.460560        14/11/2011
11.11.2011   Fri             0.457220        11/11/2011
10.11.2011   Thu             0.452780        10/11/2011
09.11.2011   Wed             0.449170        09/11/2011
08.11.2011   Tue             0.444170        08/11/2011
07.11.2011   Mon             0.441390        07/11/2011
04.11.2011   Fri             0.437500        04/11/2011
03.11.2011   Thu             0.435000        03/11/2011
02.11.2011   Wed             0.433060        02/11/2011
01.11.2011   Tue             0.431670        01/11/2011
31.10.2011   Mon             0.429440        31/10/2011
28.10.2011   Fri             0.429440        28/10/2011
27.10.2011   Thu             0.428060        27/10/2011
26.10.2011   Wed             0.424720        26/10/2011
25.10.2011   Tue             0.422220        25/10/2011
24.10.2011   Mon             0.420280        24/10/2011



                                        69
       Case 1:19-cv-03619-VSB Document 4-4 Filed 04/24/19 Page 71 of 78

21.10.2011   Fri             0.418330        21/10/2011
20.10.2011   Thu             0.415560        20/10/2011
19.10.2011   Wed             0.411670        19/10/2011
18.10.2011   Tue             0.409170        18/10/2011
17.10.2011   Mon             0.405830        17/10/2011
14.10.2011   Fri             0.404720        14/10/2011
13.10.2011   Thu             0.403060        13/10/2011
12.10.2011   Wed             0.400830        12/10/2011
11.10.2011   Tue             0.397500        11/10/2011
10.10.2011   Mon             0.394170        10/10/2011
07.10.2011   Fri             0.391110        07/10/2011
06.10.2011   Thu             0.387780        06/10/2011
05.10.2011   Wed             0.383610        05/10/2011
04.10.2011   Tue             0.380940        04/10/2011
03.10.2011   Mon             0.377610        03/10/2011
30.09.2011   Fri             0.374330        30/09/2011
29.09.2011   Thu             0.372110        29/09/2011
28.09.2011   Wed             0.368560        28/09/2011
27.09.2011   Tue             0.365220        27/09/2011
26.09.2011   Mon             0.362780        26/09/2011
23.09.2011   Fri             0.360220        23/09/2011
22.09.2011   Thu             0.358060        22/09/2011
21.09.2011   Wed             0.355560        21/09/2011
20.09.2011   Tue             0.355000        20/09/2011
19.09.2011   Mon             0.352500        19/09/2011
16.09.2011   Fri             0.351330        16/09/2011
15.09.2011   Thu             0.350220        15/09/2011
14.09.2011   Wed             0.349110        14/09/2011
13.09.2011   Tue             0.347110        13/09/2011
12.09.2011   Mon             0.342890        12/09/2011
09.09.2011   Fri             0.337940        09/09/2011
08.09.2011   Thu             0.336830        08/09/2011
07.09.2011   Wed             0.336830        07/09/2011
06.09.2011   Tue             0.335610        06/09/2011
05.09.2011   Mon             0.332780        05/09/2011
02.09.2011   Fri             0.330560        02/09/2011
01.09.2011   Thu             0.329440        01/09/2011
31.08.2011   Wed             0.327220        31/08/2011
30.08.2011   Tue             0.325560        30/08/2011
26.08.2011   Fri             0.322780        26/08/2011
25.08.2011   Thu             0.319000        25/08/2011
24.08.2011   Wed             0.314280        24/08/2011
23.08.2011   Tue             0.311780        23/08/2011
22.08.2011   Mon             0.308440        22/08/2011
19.08.2011   Fri             0.303000        19/08/2011
18.08.2011   Thu             0.297780        18/08/2011
17.08.2011   Wed             0.295890        17/08/2011
16.08.2011   Tue             0.292830        16/08/2011
15.08.2011   Mon             0.291720        15/08/2011
12.08.2011   Fri             0.290060        12/08/2011
11.08.2011   Thu             0.286170        11/08/2011
10.08.2011   Wed             0.280610        10/08/2011
09.08.2011   Tue             0.278390        09/08/2011
08.08.2011   Mon             0.274780        08/08/2011
05.08.2011   Fri             0.271610        05/08/2011
04.08.2011   Thu             0.269390        04/08/2011
03.08.2011   Wed             0.268280        03/08/2011
02.08.2011   Tue             0.264440        02/08/2011
01.08.2011   Mon             0.257220        01/08/2011



                                        70
       Case 1:19-cv-03619-VSB Document 4-4 Filed 04/24/19 Page 72 of 78

29.07.2011   Fri             0.255500        29/07/2011
28.07.2011   Thu             0.253950        28/07/2011
27.07.2011   Wed             0.252850        27/07/2011
26.07.2011   Tue             0.252600        26/07/2011
25.07.2011   Mon             0.252100        25/07/2011
22.07.2011   Fri             0.253000        22/07/2011
21.07.2011   Thu             0.253000        21/07/2011
20.07.2011   Wed             0.253000        20/07/2011
19.07.2011   Tue             0.252000        19/07/2011
18.07.2011   Mon             0.251250        18/07/2011
15.07.2011   Fri             0.249750        15/07/2011
14.07.2011   Thu             0.249750        14/07/2011
13.07.2011   Wed             0.249250        13/07/2011
12.07.2011   Tue             0.249000        12/07/2011
11.07.2011   Mon             0.246050        11/07/2011
08.07.2011   Fri             0.246050        08/07/2011
07.07.2011   Thu             0.246050        07/07/2011
06.07.2011   Wed             0.245750        06/07/2011
05.07.2011   Tue             0.245750        05/07/2011
04.07.2011   Mon             0.245750        04/07/2011
01.07.2011   Fri             0.245750        01/07/2011
30.06.2011   Thu             0.245750        30/06/2011
29.06.2011   Wed             0.245750        29/06/2011
28.06.2011   Tue             0.245750        28/06/2011
27.06.2011   Mon             0.245750        27/06/2011
24.06.2011   Fri             0.246250        24/06/2011
23.06.2011   Thu             0.246500        23/06/2011
22.06.2011   Wed             0.245500        22/06/2011
21.06.2011   Tue             0.245500        21/06/2011
20.06.2011   Mon             0.246500        20/06/2011
17.06.2011   Fri             0.246500        17/06/2011
16.06.2011   Thu             0.246500        16/06/2011
15.06.2011   Wed             0.245000        15/06/2011
14.06.2011   Tue             0.245250        14/06/2011
13.06.2011   Mon             0.247000        13/06/2011
10.06.2011   Fri             0.248500        10/06/2011
09.06.2011   Thu             0.249500        09/06/2011
08.06.2011   Wed             0.250250        08/06/2011
07.06.2011   Tue             0.251750        07/06/2011
06.06.2011   Mon             0.251750        06/06/2011
03.06.2011   Fri             0.252000        03/06/2011
02.06.2011   Thu             0.252000        02/06/2011
01.06.2011   Wed             0.252880        01/06/2011
31.05.2011   Tue             0.252880        31/05/2011
27.05.2011   Fri             0.253880        27/05/2011
26.05.2011   Thu             0.254000        26/05/2011
25.05.2011   Wed             0.254500        25/05/2011
24.05.2011   Tue             0.255000        24/05/2011
23.05.2011   Mon             0.256750        23/05/2011
20.05.2011   Fri             0.257500        20/05/2011
19.05.2011   Thu             0.258500        19/05/2011
18.05.2011   Wed             0.260000        18/05/2011
17.05.2011   Tue             0.259750        17/05/2011
16.05.2011   Mon             0.260500        16/05/2011
13.05.2011   Fri             0.260500        13/05/2011
12.05.2011   Thu             0.260750        12/05/2011
11.05.2011   Wed             0.262250        11/05/2011
10.05.2011   Tue             0.264000        10/05/2011
09.05.2011   Mon             0.265750        09/05/2011



                                        71
       Case 1:19-cv-03619-VSB Document 4-4 Filed 04/24/19 Page 73 of 78

06.05.2011   Fri             0.267000        06/05/2011
05.05.2011   Thu             0.268250        05/05/2011
04.05.2011   Wed             0.270250        04/05/2011
03.05.2011   Tue             0.272250        03/05/2011
28.04.2011   Thu             0.273000        28/04/2011
27.04.2011   Wed             0.273250        27/04/2011
26.04.2011   Tue             0.272750        26/04/2011
21.04.2011   Thu             0.273750        21/04/2011
20.04.2011   Wed             0.273750        20/04/2011
19.04.2011   Tue             0.273750        19/04/2011
18.04.2011   Mon             0.274000        18/04/2011
15.04.2011   Fri             0.274750        15/04/2011
14.04.2011   Thu             0.275500        14/04/2011
13.04.2011   Wed             0.278000        13/04/2011
12.04.2011   Tue             0.280750        12/04/2011
11.04.2011   Mon             0.282750        11/04/2011
08.04.2011   Fri             0.285250        08/04/2011
07.04.2011   Thu             0.289500        07/04/2011
06.04.2011   Wed             0.292630        06/04/2011
05.04.2011   Tue             0.293750        05/04/2011
04.04.2011   Mon             0.296750        04/04/2011
01.04.2011   Fri             0.301000        01/04/2011
31.03.2011   Thu             0.303000        31/03/2011
30.03.2011   Wed             0.304500        30/03/2011
29.03.2011   Tue             0.307000        29/03/2011
28.03.2011   Mon             0.307000        28/03/2011
25.03.2011   Fri             0.307500        25/03/2011
24.03.2011   Thu             0.308500        24/03/2011
23.03.2011   Wed             0.308000        23/03/2011
22.03.2011   Tue             0.309000        22/03/2011
21.03.2011   Mon             0.309000        21/03/2011
18.03.2011   Fri             0.309000        18/03/2011
17.03.2011   Thu             0.309000        17/03/2011
16.03.2011   Wed             0.309000        16/03/2011
15.03.2011   Tue             0.309000        15/03/2011
14.03.2011   Mon             0.309000        14/03/2011
11.03.2011   Fri             0.309500        11/03/2011
10.03.2011   Thu             0.309500        10/03/2011
09.03.2011   Wed             0.309500        09/03/2011
08.03.2011   Tue             0.309500        08/03/2011
07.03.2011   Mon             0.309500        07/03/2011
04.03.2011   Fri             0.309500        04/03/2011
03.03.2011   Thu             0.309500        03/03/2011
02.03.2011   Wed             0.309500        02/03/2011
01.03.2011   Tue             0.309500        01/03/2011
28.02.2011   Mon             0.309500        28/02/2011
25.02.2011   Fri             0.310500        25/02/2011
24.02.2011   Thu             0.310500        24/02/2011
23.02.2011   Wed             0.311500        23/02/2011
22.02.2011   Tue             0.312500        22/02/2011
21.02.2011   Mon             0.312500        21/02/2011
18.02.2011   Fri             0.312500        18/02/2011
17.02.2011   Thu             0.313500        17/02/2011
16.02.2011   Wed             0.313500        16/02/2011
15.02.2011   Tue             0.313500        15/02/2011
14.02.2011   Mon             0.314000        14/02/2011
11.02.2011   Fri             0.313000        11/02/2011
10.02.2011   Thu             0.312000        10/02/2011
09.02.2011   Wed             0.312000        09/02/2011



                                        72
       Case 1:19-cv-03619-VSB Document 4-4 Filed 04/24/19 Page 74 of 78

08.02.2011   Tue             0.312000        08/02/2011
07.02.2011   Mon             0.312000        07/02/2011
04.02.2011   Fri             0.311500        04/02/2011
03.02.2011   Thu             0.310500        03/02/2011
02.02.2011   Wed             0.310500        02/02/2011
01.02.2011   Tue             0.310500        01/02/2011
31.01.2011   Mon             0.304380        31/01/2011
28.01.2011   Fri             0.304380        28/01/2011
27.01.2011   Thu             0.304380        27/01/2011
26.01.2011   Wed             0.304380        26/01/2011
25.01.2011   Tue             0.304380        25/01/2011
24.01.2011   Mon             0.303130        24/01/2011
21.01.2011   Fri             0.303130        21/01/2011
20.01.2011   Thu             0.303130        20/01/2011
19.01.2011   Wed             0.303130        19/01/2011
18.01.2011   Tue             0.303130        18/01/2011
17.01.2011   Mon             0.303130        17/01/2011
14.01.2011   Fri             0.303130        14/01/2011
13.01.2011   Thu             0.303130        13/01/2011
12.01.2011   Wed             0.303130        12/01/2011
11.01.2011   Tue             0.303130        11/01/2011
10.01.2011   Mon             0.303130        10/01/2011
07.01.2011   Fri             0.303130        07/01/2011
06.01.2011   Thu             0.303130        06/01/2011
05.01.2011   Wed             0.302810        05/01/2011
04.01.2011   Tue             0.302810        04/01/2011
31.12.2010   Fri             0.302810        31/12/2010
30.12.2010   Thu             0.302810        30/12/2010
29.12.2010   Wed             0.302810        29/12/2010
24.12.2010   Fri             0.302810        24/12/2010
23.12.2010   Thu             0.302810        23/12/2010
22.12.2010   Wed             0.302810        22/12/2010
21.12.2010   Tue             0.302810        21/12/2010
20.12.2010   Mon             0.302810        20/12/2010
17.12.2010   Fri             0.303750        17/12/2010
16.12.2010   Thu             0.303750        16/12/2010
15.12.2010   Wed             0.301880        15/12/2010
14.12.2010   Tue             0.301880        14/12/2010
13.12.2010   Mon             0.301560        13/12/2010
10.12.2010   Fri             0.301560        10/12/2010
09.12.2010   Thu             0.302190        09/12/2010
08.12.2010   Wed             0.302190        08/12/2010
07.12.2010   Tue             0.302190        07/12/2010
06.12.2010   Mon             0.303440        06/12/2010
03.12.2010   Fri             0.303440        03/12/2010
02.12.2010   Thu             0.303440        02/12/2010
01.12.2010   Wed             0.303440        01/12/2010
30.11.2010   Tue             0.300310        30/11/2010
29.11.2010   Mon             0.295940        29/11/2010
26.11.2010   Fri             0.294380        26/11/2010
25.11.2010   Thu             0.291880        25/11/2010
24.11.2010   Wed             0.287500        24/11/2010
23.11.2010   Tue             0.284380        23/11/2010
22.11.2010   Mon             0.284380        22/11/2010
19.11.2010   Fri             0.284380        19/11/2010
18.11.2010   Thu             0.284380        18/11/2010
17.11.2010   Wed             0.284380        17/11/2010
16.11.2010   Tue             0.284380        16/11/2010
15.11.2010   Mon             0.284380        15/11/2010



                                        73
       Case 1:19-cv-03619-VSB Document 4-4 Filed 04/24/19 Page 75 of 78

12.11.2010   Fri             0.284380        12/11/2010
11.11.2010   Thu             0.285630        11/11/2010
10.11.2010   Wed             0.285630        10/11/2010
09.11.2010   Tue             0.285630        09/11/2010
08.11.2010   Mon             0.285630        08/11/2010
05.11.2010   Fri             0.285630        05/11/2010
04.11.2010   Thu             0.285630        04/11/2010
03.11.2010   Wed             0.285940        03/11/2010
02.11.2010   Tue             0.285940        02/11/2010
01.11.2010   Mon             0.285940        01/11/2010
29.10.2010   Fri             0.285940        29/10/2010
28.10.2010   Thu             0.286880        28/10/2010
27.10.2010   Wed             0.288130        27/10/2010
26.10.2010   Tue             0.288440        26/10/2010
25.10.2010   Mon             0.288440        25/10/2010
22.10.2010   Fri             0.288440        22/10/2010
21.10.2010   Thu             0.288440        21/10/2010
20.10.2010   Wed             0.288440        20/10/2010
19.10.2010   Tue             0.289060        19/10/2010
18.10.2010   Mon             0.289060        18/10/2010
15.10.2010   Fri             0.289060        15/10/2010
14.10.2010   Thu             0.289060        14/10/2010
13.10.2010   Wed             0.289060        13/10/2010
12.10.2010   Tue             0.289060        12/10/2010
11.10.2010   Mon             0.289060        11/10/2010
08.10.2010   Fri             0.289060        08/10/2010
07.10.2010   Thu             0.289060        07/10/2010
06.10.2010   Wed             0.289690        06/10/2010
05.10.2010   Tue             0.290000        05/10/2010
04.10.2010   Mon             0.290630        04/10/2010
01.10.2010   Fri             0.290630        01/10/2010
30.09.2010   Thu             0.290000        30/09/2010
29.09.2010   Wed             0.290000        29/09/2010
28.09.2010   Tue             0.289380        28/09/2010
27.09.2010   Mon             0.289380        27/09/2010
24.09.2010   Fri             0.289380        24/09/2010
23.09.2010   Thu             0.289380        23/09/2010
22.09.2010   Wed             0.289380        22/09/2010
21.09.2010   Tue             0.289690        21/09/2010
20.09.2010   Mon             0.290310        20/09/2010
17.09.2010   Fri             0.291560        17/09/2010
16.09.2010   Thu             0.291410        16/09/2010
15.09.2010   Wed             0.292030        15/09/2010
14.09.2010   Tue             0.291880        14/09/2010
13.09.2010   Mon             0.292190        13/09/2010
10.09.2010   Fri             0.292190        10/09/2010
09.09.2010   Thu             0.292500        09/09/2010
08.09.2010   Wed             0.292500        08/09/2010
07.09.2010   Tue             0.291880        07/09/2010
06.09.2010   Mon             0.292190        06/09/2010
03.09.2010   Fri             0.292810        03/09/2010
02.09.2010   Thu             0.294380        02/09/2010
01.09.2010   Wed             0.295630        01/09/2010
31.08.2010   Tue             0.295630        31/08/2010
27.08.2010   Fri             0.296880        27/08/2010
26.08.2010   Thu             0.299380        26/08/2010
25.08.2010   Wed             0.303750        25/08/2010
24.08.2010   Tue             0.307500        24/08/2010
23.08.2010   Mon             0.317500        23/08/2010



                                        74
       Case 1:19-cv-03619-VSB Document 4-4 Filed 04/24/19 Page 76 of 78

20.08.2010   Fri             0.329220        20/08/2010
19.08.2010   Thu             0.339060        19/08/2010
18.08.2010   Wed             0.345470        18/08/2010
17.08.2010   Tue             0.352190        17/08/2010
16.08.2010   Mon             0.361880        16/08/2010
13.08.2010   Fri             0.369380        13/08/2010
12.08.2010   Thu             0.376250        12/08/2010
11.08.2010   Wed             0.384380        11/08/2010
10.08.2010   Tue             0.397810        10/08/2010
09.08.2010   Mon             0.404380        09/08/2010
06.08.2010   Fri             0.411250        06/08/2010
05.08.2010   Thu             0.418130        05/08/2010
04.08.2010   Wed             0.424060        04/08/2010
03.08.2010   Tue             0.434690        03/08/2010
02.08.2010   Mon             0.444690        02/08/2010
30.07.2010   Fri             0.453750        30/07/2010
29.07.2010   Thu             0.465630        29/07/2010
28.07.2010   Wed             0.475000        28/07/2010
27.07.2010   Tue             0.481250        27/07/2010
26.07.2010   Mon             0.487500        26/07/2010
23.07.2010   Fri             0.493130        23/07/2010
22.07.2010   Thu             0.497810        22/07/2010
21.07.2010   Wed             0.506250        21/07/2010
20.07.2010   Tue             0.512500        20/07/2010
19.07.2010   Mon             0.517810        19/07/2010
16.07.2010   Fri             0.521250        16/07/2010
15.07.2010   Thu             0.524690        15/07/2010
14.07.2010   Wed             0.525630        14/07/2010
13.07.2010   Tue             0.525940        13/07/2010
12.07.2010   Mon             0.525560        12/07/2010
09.07.2010   Fri             0.526810        09/07/2010
08.07.2010   Thu             0.527500        08/07/2010
07.07.2010   Wed             0.529880        07/07/2010
06.07.2010   Tue             0.531130        06/07/2010
05.07.2010   Mon             0.531250        05/07/2010
02.07.2010   Fri             0.533630        02/07/2010
01.07.2010   Thu             0.533310        01/07/2010
30.06.2010   Wed             0.533940        30/06/2010
29.06.2010   Tue             0.533000        29/06/2010
28.06.2010   Mon             0.533440        28/06/2010
25.06.2010   Fri             0.534690        25/06/2010
24.06.2010   Thu             0.537190        24/06/2010
23.06.2010   Wed             0.538250        23/06/2010
22.06.2010   Tue             0.538250        22/06/2010
21.06.2010   Mon             0.538380        21/06/2010
18.06.2010   Fri             0.538190        18/06/2010
17.06.2010   Thu             0.539250        17/06/2010
16.06.2010   Wed             0.538940        16/06/2010
15.06.2010   Tue             0.538940        15/06/2010
14.06.2010   Mon             0.537060        14/06/2010
11.06.2010   Fri             0.537060        11/06/2010
10.06.2010   Thu             0.536440        10/06/2010
09.06.2010   Wed             0.536560        09/06/2010
08.06.2010   Tue             0.536880        08/06/2010
07.06.2010   Mon             0.537190        07/06/2010
04.06.2010   Fri             0.536560        04/06/2010
03.06.2010   Thu             0.537810        03/06/2010
02.06.2010   Wed             0.537500        02/06/2010
01.06.2010   Tue             0.536250        01/06/2010



                                        75
       Case 1:19-cv-03619-VSB Document 4-4 Filed 04/24/19 Page 77 of 78

28.05.2010   Fri             0.536250        28/05/2010
27.05.2010   Thu             0.538440        27/05/2010
26.05.2010   Wed             0.537810        26/05/2010
25.05.2010   Tue             0.536250        25/05/2010
24.05.2010   Mon             0.509690        24/05/2010
21.05.2010   Fri             0.496880        21/05/2010
20.05.2010   Thu             0.484060        20/05/2010
19.05.2010   Wed             0.477500        19/05/2010
18.05.2010   Tue             0.464690        18/05/2010
17.05.2010   Mon             0.460000        17/05/2010
14.05.2010   Fri             0.445060        14/05/2010
13.05.2010   Thu             0.435880        13/05/2010
12.05.2010   Wed             0.430190        12/05/2010
11.05.2010   Tue             0.422810        11/05/2010
10.05.2010   Mon             0.421250        10/05/2010
07.05.2010   Fri             0.428130        07/05/2010
06.05.2010   Thu             0.373590        06/05/2010
05.05.2010   Wed             0.360160        05/05/2010
04.05.2010   Tue             0.353130        04/05/2010
30.04.2010   Fri             0.346560        30/04/2010
29.04.2010   Thu             0.344380        29/04/2010
28.04.2010   Wed             0.337810        28/04/2010
27.04.2010   Tue             0.327810        27/04/2010
26.04.2010   Mon             0.323750        26/04/2010
23.04.2010   Fri             0.320630        23/04/2010
22.04.2010   Thu             0.315780        22/04/2010
21.04.2010   Wed             0.312810        21/04/2010
20.04.2010   Tue             0.307190        20/04/2010
19.04.2010   Mon             0.305310        19/04/2010
16.04.2010   Fri             0.305310        16/04/2010
15.04.2010   Thu             0.304380        15/04/2010
14.04.2010   Wed             0.303750        14/04/2010
13.04.2010   Tue             0.302810        13/04/2010
12.04.2010   Mon             0.300410        12/04/2010
09.04.2010   Fri             0.297810        09/04/2010
08.04.2010   Thu             0.294000        08/04/2010
07.04.2010   Wed             0.295250        07/04/2010
06.04.2010   Tue             0.294880        06/04/2010
01.04.2010   Thu             0.291500        01/04/2010
31.03.2010   Wed             0.291500        31/03/2010
30.03.2010   Tue             0.290880        30/03/2010
29.03.2010   Mon             0.290130        29/03/2010
26.03.2010   Fri             0.288750        26/03/2010
25.03.2010   Thu             0.287810        25/03/2010
24.03.2010   Wed             0.284910        24/03/2010
23.03.2010   Tue             0.283530        23/03/2010
22.03.2010   Mon             0.281880        22/03/2010
19.03.2010   Fri             0.277500        19/03/2010
18.03.2010   Thu             0.271000        18/03/2010
17.03.2010   Wed             0.266380        17/03/2010
16.03.2010   Tue             0.260880        16/03/2010
15.03.2010   Mon             0.257630        15/03/2010
12.03.2010   Fri             0.257190        12/03/2010
11.03.2010   Thu             0.257030        11/03/2010
10.03.2010   Wed             0.255630        10/03/2010
09.03.2010   Tue             0.255500        09/03/2010
08.03.2010   Mon             0.254250        08/03/2010
05.03.2010   Fri             0.253630        05/03/2010
04.03.2010   Thu             0.252190        04/03/2010



                                        76
       Case 1:19-cv-03619-VSB Document 4-4 Filed 04/24/19 Page 78 of 78

03.03.2010   Wed             0.251940        03/03/2010
02.03.2010   Tue             0.251940        02/03/2010
01.03.2010   Mon             0.251690        01/03/2010
26.02.2010   Fri             0.251690        26/02/2010
25.02.2010   Thu             0.251940        25/02/2010
24.02.2010   Wed             0.251940        24/02/2010
23.02.2010   Tue             0.251940        23/02/2010
22.02.2010   Mon             0.252190        22/02/2010
19.02.2010   Fri             0.251940        19/02/2010
18.02.2010   Thu             0.251250        18/02/2010
17.02.2010   Wed             0.250630        17/02/2010
16.02.2010   Tue             0.250000        16/02/2010
15.02.2010   Mon             0.250000        15/02/2010
12.02.2010   Fri             0.250000        12/02/2010
11.02.2010   Thu             0.250000        11/02/2010
10.02.2010   Wed             0.250000        10/02/2010
09.02.2010   Tue             0.250000        09/02/2010
08.02.2010   Mon             0.250000        08/02/2010
05.02.2010   Fri             0.249690        05/02/2010
04.02.2010   Thu             0.248750        04/02/2010
03.02.2010   Wed             0.249060        03/02/2010
02.02.2010   Tue             0.250310        02/02/2010
01.02.2010   Mon             0.249060        01/02/2010
29.01.2010   Fri             0.249060        29/01/2010
28.01.2010   Thu             0.248750        28/01/2010
27.01.2010   Wed             0.248750        27/01/2010
26.01.2010   Tue             0.248750        26/01/2010
25.01.2010   Mon             0.248750        25/01/2010
22.01.2010   Fri             0.249060        22/01/2010
21.01.2010   Thu             0.248880        21/01/2010
20.01.2010   Wed             0.248880        20/01/2010
19.01.2010   Tue             0.249000        19/01/2010
18.01.2010   Mon             0.248750        18/01/2010
15.01.2010   Fri             0.251250        15/01/2010
14.01.2010   Thu             0.251250        14/01/2010
13.01.2010   Wed             0.251250        13/01/2010
12.01.2010   Tue             0.251250        12/01/2010
11.01.2010   Mon             0.251250        11/01/2010
08.01.2010   Fri             0.251250        08/01/2010
07.01.2010   Thu             0.249380        07/01/2010
06.01.2010   Wed             0.250000        06/01/2010
05.01.2010   Tue             0.252500        05/01/2010
04.01.2010   Mon             0.254380        04/01/2010




                                        77
